Exhibit 10.1

CENDANT RENTAL CAR FUNDING (AESOP) LLC,
 
as Issuer
 
CENDANT CAR RENTAL GROUP, INC.,
 
as Administrator
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
 
CERTAIN CP CONDUIT PURCHASERS,
 
CERTAIN FUNDING AGENTS,
 
CERTAIN APA BANKS
 
and
 
THE BANK OF NEW YORK,
 
as Trustee and Series 2005-3 Agent
 
_____________________
 
SERIES 2005-3 SUPPLEMENT
 
dated as of April 29, 2005
 
to
 
SECOND AMENDED AND RESTATED BASE INDENTURE
 
dated as of June 3, 2004
 
_____________________

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 

     Page
ARTICLE I DEFINITIONS
 
2
ARTICLE II PURCHASE AND SALE OF SERIES 2005-3 NOTES; INCREASES  AND DECREASES OF
SERIES 2005-3 INVESTED AMOUNT
 
24
 
Section 2.1. Purchases of the Series 2005-3 Notes
 
24
 
Section 2.2. Delivery
 
 25
 
Section 2.3. Procedure for Initial Issuance and for Increasing the Series 2005-3
Invested Amount
 
 25
 
Section 2.4. Sales by CP Conduit Purchasers of Series 2005-3 Notes to APA  Banks
 
 27
 
Section 2.5. Procedure for Decreasing the Series 2005-3 Invested Amount;
Optional Termination
 
 28
 
Section 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments
 
 29
 
Section 2.7. Interest; Fees
 
 31
 
Section 2.8. Indemnification by CRCF
 
 33
 
Section 2.9. Funding Agents
 
 34
ARTICLE III SERIES 2005-3 ALLOCATIONS
 
 34
 
Section 3.1. Establishment of Series 2005-3 Collection Account, Series 2005-3
Excess Collection Account and Series 2005-3 Accrued Interest Account
 
 34
 
Section 3.2. Allocations with Respect to the Series 2005-3 Notes
 
 35
 
Section 3.3. Payments to Noteholders
 
 39
 
Section 3.4. Payment of Note Interest and Commitment Fees
 
 42
 
Section 3.5. Payment of Note Principal
 
 43
 
Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment
 
 47
 
Section 3.7. Series 2005-3 Reserve Account
 
 47
 
Section 3.8. Series 2005-3 Letters of Credit and Series 2005-3 Cash Collateral
Account
 
 50
 
Section 3.9. Series 2005-3 Distribution Account
 
 54
 
Section 3.10. Series 2005-3 Demand Notes Constitute Additional Collateral for
Series 2005-3 Notes
 
 55
 
Section 3.11. Series 2005-3 Interest Rate Caps
 
 56
 
Section 3.12. Payments to Funding Agents or Purchaser Groups
 
 57

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)

 

     Page
ARTICLE IV AMORTIZATION EVENTS
 
 57
ARTICLE V RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
 59
ARTICLE VI CONDITIONS PRECEDENT
 
 61
 
Section 6.1. Conditions Precedent to Effectiveness of Supplement
 
 61
ARTICLE VII CHANGE IN CIRCUMSTANCES
 
 64
 
Section 7.1. Increased Costs
 
 64
 
Section 7.2. Taxes
 
 65
 
Section 7.3. Break Funding Payments
 
 67
 
Section 7.4. Alternate Rate of Interest
 
 68
 
Section 7.5. Mitigation Obligations
 
 68
ARTICLE VIII REPRESENTATIONS AND WARRANTIES, COVENANTS
 
 69
 
Section 8.1. Representations and Warranties of CRCF and the Administrator
 
 69
 
Section 8.2. Covenants of CRCF and the Administrator
 
 69
ARTICLE IX THE ADMINISTRATIVE AGENT
 
 70
 
Section 9.1. Appointment
 
 70
 
Section 9.2. Delegation of Duties
 
 70
 
Section 9.3. Exculpatory Provisions
 
 71
 
Section 9.4. Reliance by Administrative Agent
 
 71
 
Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
 
 71
 
Section 9.6. Non-Reliance on the Administrative Agent and Other Purchaser Groups
 
 72
 
Section 9.7. Indemnification
 
 72
 
Section 9.8. The Administrative Agent in Its Individual Capacity
 
 73
 
Section 9.9. Resignation of Administrative Agent; Successor Administrative Agent
 
 73
ARTICLE X THE FUNDING AGENTS
 
 74
 
Section 10.1. Appointment
 
 74
 
Section 10.2. Delegation of Duties
 
 74
 
Section 10.3. Exculpatory Provisions
 
 74
 
Section 10.4. Reliance by Each Funding Agent
 
 74
 
Section 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
 
 75
 
Section 10.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups
 
 75

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 



       Page  
Section 10.7. Indemnification
 
76
ARTICLE XI GENERAL
 
76
 
Section 11.1. Successors and Assigns
 
76
 
Section 11.2. Securities Law
 
78
 
Section 11.3. Adjustments; Set-off
 
79
 
Section 11.4. No Bankruptcy Petition
 
79
 
Section 11.5. Limited Recourse
 
80
 
Section 11.6. Costs and Expenses
 
80
 
Section 11.7. Exhibits
 
81
 
Section 11.8. Ratification of Base Indenture
 
81
 
Section 11.9. Counterparts
 
81
 
Section 11.10. Governing Law
 
81
 
Section 11.11. Amendments
 
81
 
Section 11.12. Discharge of Indenture
 
82
 
Section 11.13. Series 2005-3 Required Non-Program Enhancement Percentage
 
82
 
Section 11.14. Series 2005-3 Demand Notes
 
82
 
Section 11.15. Termination of Supplement
 
82
 
Section 11.16. Collateral Representations and Warranties of CRCF
 
82
 
Section 11.17. No Waiver; Cumulative Remedies
 
83
 
Section 11.18. Waiver of Setoff
 
84
 
Section 11.19. Notices
 
84
 
Section 11.20. Confidential Information
 
84

 
 

--------------------------------------------------------------------------------


 


SERIES 2005-3 SUPPLEMENT, dated as of April 29, 2005 (this “Supplement”), among
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company estab-lished under the laws of Delaware (“CRCF”), CENDANT CAR RENTAL
GROUP, INC., a Delaware corporation (“CCRG”), as administrator (the
“Administrator”), DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), in its capacity as
administrative agent for the CP Conduit Purchasers, the APA Banks and the
Funding Agents (in such capacity, the “Administrative Agent”), the several
commercial paper conduits listed on Schedule I and their respective permitted
successors and assigns (the “CP Conduit Purchasers” and each, individually, a
“CP Conduit Purchaser”), the several banks set forth opposite the name of each
CP Conduit Purchaser on Schedule I and the other banks party hereto pursu-ant to
Section 11.1 (each an “APA Bank” with respect to such CP Conduit Purchaser), the
agent bank set forth opposite the name of each CP Conduit Purchaser on Schedule
I and its per-mitted successors and assigns (the “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK, a New York banking
corporation, as trustee (together with its succes-sors in trust thereunder as
pro-vided in the Base Indenture referred to below, the “Trustee”), and THE BANK
OF NEW YORK, a New York banking corporation, as agent for the benefit of the
Series 2005-3 Noteholders (the “Series 2005-3 Agent”), to the Second Amended and
Restated Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee
(as amended, modi-fied or supplemented from time to time, exclusive of
Supplements creating a new Series of Notes, the “Base Indenture”).
 
 
PRELIMINARY STATEMENT
 
WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that CRCF and the Trustee may at any time and from time to time enter
into a supple-ment to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
 
 
NOW, THEREFORE, the parties hereto agree as follows:
 
 
DESIGNATION
 
There is hereby created a Series of Notes to be issued pursuant to the Base
Inden-ture and this Supplement and such Series of Notes shall be designated
generally as Variable Funding Rental Car Asset Backed Notes, Series 2005-3.
 
The proceeds from the sale of the Series 2005-3 Notes shall be deposited in the
Collection Account and shall be paid to CRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers have requested Loans thereunder
and Eligible Vehicles are available for acquisition or refinancing thereunder on
the date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.
 
The Series 2005-3 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.
 
 
-1-

--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS
 
(a)  All capitalized terms not otherwise de-fined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsec-tion, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless other-wise stated herein, as the
context other-wise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2005-3 Notes and not to any other Series of Notes issued by CRCF.
 
(b)  The following words and phrases shall have the following meanings with
respect to the Series 2005-3 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
 
“Acquiring APA Bank” is defined in Section 11.1(c).
 
“Acquiring Purchaser Group” is defined in Section 11.1(e).
 
“Additional CP Conduit Purchaser” is defined in Section 2.6(e).
 
“Additional Funding Agent” is defined in Section 2.6(e).
 
“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.
 
“Administrative Agent” is defined in the recitals hereto.
 
“Administrator” is defined in the recitals hereto.
 
“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“APA Bank” is defined in the recitals hereto.
 
-2-

--------------------------------------------------------------------------------


 
“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.
 
“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.
 
“Applicable Margin” is defined in the Fee Letter.
 
“Article VII Costs” means any amounts due pursuant to Article VII.
 
“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.
 
“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2005-3 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2005-3 Closing Date, (ii) the portion of the APA Bank Funded
Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche, the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
por-tion of such Purchaser Group’s Purchaser Group Increase Amount for such
Business Day not to be funded by such Purchaser Group by issuing Commercial
Paper.
 
“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2005-3 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the Series
2005-3 Closing Date, (ii) the portion of the CP Conduit Funded Amount with
respect to such Purchaser Group allocated to any CP Tranche, the CP Rate Period
in respect of which expires on such Business Day and (iii) the portion of such
Purchaser Group’s Purchaser Group Increase Amount for such Business Day to be
funded by such Purchaser Group by issuing Commercial Paper.
 
“Bank Accounts” is defined in Section 11.16(f).
 
“Benefitted Purchaser Group” is defined in Section 11.3(a).
 
“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York, Chicago, Illinois or the
city in which the corporate trust office of the Trustee is located are
authorized or obligated by law or executive order to close.
 
-3-

--------------------------------------------------------------------------------


 
“CCRG” is defined in the recitals hereto.
 
“Cendant” means Cendant Corporation, a Delaware corporation.
 
“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to any Series 2005-3 Letter of Credit.
 
“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to any Series 2005-3 Letter of Credit.
 
“Certificate of Termination Demand” means a certificate in the form of Annex C
to any Series 2005-3 Letter of Credit.
 
“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to any Series 2005-3 Letter of Credit.
 
“Change in Control” means (a) Cendant shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of CCRG, ARAC or
BRAC or (b) either CRCF or AESOP Leasing is no longer indirectly wholly-owned by
CCRG.
 
“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2005-3 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2005-3 Closing Date.
 
“Claim” is defined in Section 2.8.
 
“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promis-sory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.
 
“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2005-3 Note on the
Series 2005-3 Closing Date and, thereafter, to maintain and, subject to certain
conditions, increase the Purchaser Group Invested Amount with respect to such
Purchaser Group, in each case, in an amount up to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group.
 
“Commitment Amount” means, on any date of determination during a period set
forth on Schedule I with respect to the APA Banks included in any Purchaser
Group, an amount equal to 102% of the amount set forth opposite the name of the
CP Conduit Purchaser included
 
-4-

--------------------------------------------------------------------------------


 
in such Purchaser Group on Schedule I for such period, as such amount may be
increased or reduced from time to time as provided in Section 2.6.
 
“Commitment Fee” is defined in Section 2.7(e).
 
“Commitment Fee Rate” is defined in the Fee Letter.
 
“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2005-3
Maximum Invested Amount on such date.
 
“Company indemnified person” is defined in Section 2.8.
 
“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commer-cial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 11.1(b).
 
“Consent” is defined in Article V.
 
“Consent Period Expiration Date” is defined in Article V.
 
“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.
 
“CP Conduit Purchaser” is defined in the recitals hereto.
 
“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2005-3 Controlled Amortization Period and the Series
2005-3 Rapid Amortization Period, each CP Rate Period shall end on or prior to
the next succeeding Distribution Date.
 
“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.
 
“CRCF” is defined in the recitals hereto.
 
“DBNY” is defined in the recitals hereto.
 
“Decrease” is defined in Section 2.5(a).
 
-5-

--------------------------------------------------------------------------------


 
“Demand Note Issuer” means each issuer of a Series 2005-3 Demand Note.
 
“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2005-3 Demand Notes
pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the
Series 2005-3 Distribution Account and paid to the Series 2005-3 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2005-3
Reserve Account or the Series 2005-3 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.
 
“Designated Amounts” is defined in Article V.
 
“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2005-3 Letter of Credit, or any combination thereof, as the
context may require.
 
“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and (b)
with respect to any Pooled Funding CP Conduit Purchaser, the amount of interest
or discount to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).
 
“Effective Date” is defined in Section 6.1.
 
“Eligible Assignee” means a financial institution having short-term debt ratings
of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s.
 
-6-

--------------------------------------------------------------------------------


 
“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:
 
(a) initially, the period commencing on the Series 2005-3 Closing Date, the
Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending one month thereafter (or such other period which
is acceptable to the Funding Agent with respect to such Purchaser Group and
which in no event will be less than 7 days); and
 
(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than 7
days);
 
provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:
 
(i) if any Eurodollar Period would otherwise end on a day that is not a Business
Day, such Eurodollar Period shall be extended to the next succeeding Business
Day unless the result of such extension would be to carry such Eurodollar Period
into another calendar month, in which event such Eurodollar Period shall end on
the immediately preceding Business Day; and
 
(ii) any Eurodollar Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Period) shall end on the last
Business Day of the calendar month at the end of such Eurodollar Period.
 
“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.
 
“Excess Collections” is defined in Section 3.3(e)(i).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
CRCF here-under, (a) income or franchise taxes imposed on (or measured by) its
net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administra-tive Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations here-under, receiving a payment hereunder or enforcing
the Series 2005-3 Notes) and (b) any branch profits tax imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
CRCF is located (except any such branch profits or similar tax imposed as
 
-7-

--------------------------------------------------------------------------------


 
a result of a connection with the United States of America or other jurisdiction
as a result of a connection arising solely from the Administrative Agent’s, such
CP Conduit Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2005-3 Notes).
 
“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event with respect to the Series 2005-3 Notes shall have
been declared or automatically occurred.
 
“Extending Purchaser Group” means a Purchaser Group other than a Non-Extending
Purchaser Group.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the letter, dated the date hereof, from CRCF addressed to the
Administrative Agent and each of the CP Conduit Purchasers, the Funding Agents
and the APA Banks setting forth certain fees payable from time to time to each
of the Purchaser Groups, as such letter may be amended or replaced from time to
time.
 
“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.
 
“Funding Agent” is defined in the recitals hereto.
 
“Increase” is defined in Section 2.3(a).
 
“Increase Amount” is defined in Section 2.3(a).
 
“Increase Date” is defined in Section 2.3(a).
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Rate Cap Counterparty” means CRCF’s counterparty under a Series 2005-3
Interest Rate Cap.
 
“Lease Deficit Disbursement” means an amount drawn under a Series 2005-3 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.
 
-8-

--------------------------------------------------------------------------------


 
“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertain-ing to a Eurodollar Tranche, the rate appearing on Telerate Page 3750 of
the Dow Jones Telerate Service (or on any successor or substitute page of such
service, providing rate quotations compar-able to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at approximately 11:00 a.m. (London time) on the second London
Banking Day prior to the commencement of such Eurodollar Period, as the rate for
dollar deposits with a maturity comparable to the Eurodollar Period applicable
to such Eurodollar Tranche.
 
“LOC Pro Rata Share” means, with respect to any Series 2005-3 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2005-3 Letter of Credit
Provider’s Series 2005-3 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2005-3 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2005-3 Letter of Credit Provider as of any
date, if such Series 2005-3 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2005-3
Letter of Credit made prior to such date, the avail-able amount under such
Series 2005-3 Letter of Credit Provider’s Series 2005-3 Letter of Credit as of
such date shall be treated as reduced (for calculation purposes only) by the
amount of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2005-3 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2005-3 Letter of Credit).
 
“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.
 
“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that, after
the Series 2005-3 Closing Date, notifies CRCF and the Administrative Agent in
accordance with Section 2.7(d) in writing that it is funding its CP Conduit
Funded Amount with Commercial Paper issued by it, or for its benefit, in
specified CP Tranches selected in accordance with Sections 2.7(b) and (c) and
that, in each case, has not subsequently notified CRCF and the Administrative
Agent in writing that CRCF will no longer be permit-ted to select CP Tranches in
accordance with Sections 2.7(b) and (c) in respect of the CP Conduit Funded
Amount with respect to such CP Conduit Purchaser.
 
“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, (a) during the period commencing on the Series 2005-3 Closing Date to but
excluding September 1, 2005, the amount for such period set forth on Schedule I
opposite the name of the CP Conduit Purchaser included in such Purchaser Group,
(b) during the period commencing on September 1, 2005 to but excluding October
1, 2005, the amount for such period set forth on Schedule I opposite the name of
the CP Conduit Purchaser included in such Purchaser Group, and (c) during the
period commencing on October 1, 2005 to but excluding December 20, 2005, the
amount for such period set forth on Schedule I opposite to the name of
 
-9-

--------------------------------------------------------------------------------


 
the CP Conduit Purchaser included in such Purchaser Group, in each case, as such
amount may be increased or reduced from time to time as provided in Section 2.6.
The Maximum Purchaser Group Invested Amount with respect to each Non-Extending
Purchaser Group shall be reduced to zero on the Scheduled Expiry Date with
respect to such Purchaser Group.
 
“Monthly Funding Costs” means, with respect to each Series 2005-3 Interest
Period and any Purchaser Group, the sum of:
 
(a) for each day during such Series 2005-3 Interest Period, (i) with respect to
a Match Funding CP Conduit Purchaser, the aggregate amount of Discount accruing
on all outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount with respect
to such Match Funding CP Conduit Purchaser on such day or (ii) with respect to a
Pooled Funding CP Conduit Purchaser, the aggregate amount of Discount accruing
on or other-wise in respect of the Commercial Paper issued by, or for the
benefit of, such Pooled Funding CP Conduit Purchaser allocated, in whole or in
part, by the Funding Agent with respect to such Pooled Funding CP Conduit
Purchaser, to fund the purchase or maintenance of the CP Conduit Funded Amount
with respect to such Pooled Funding CP Conduit Purchaser; and
 
(b) for each day during such Series 2005-3 Interest Period, the sum of:
 
(i) an amount equal to (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with respect
to such Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin, divided by (C) 365 (or 366, as the case may be) and
 
(ii) an amount equal to (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; and 
 
(c) for each day during such Series 2005-3 Interest Period, an amount equal to
(A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate per annum divided by (C) 360.
 
“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2005-3 Principal Allocations with respect to such Related Month.
 
“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).
 
“Optional Termination Date” is defined in Section 2.5(b).
 
“Optional Termination Notice” is defined in Section 2.5(b).
 
-10-

--------------------------------------------------------------------------------


 
“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.
 
“Outstanding” means, with respect to the Series 2005-3 Notes, the Series 2005-3
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2005-3 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers and the APA Banks hereunder shall
not have been paid in full.
 
“Participants” is defined in Section 11.1(d).
 
“Past Due Rent Payment” is defined in Section 3.2(g).
 
“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.
 
“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2005-3 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of a Demand Note Issuer pursuant to the Bankruptcy
Code, in accordance with a final nonappealable order of a court having competent
jurisdiction.
 
“Pre-Preference Period Demand Note Payments” means, as of any date of
deter-mination, the aggregate amount of all proceeds of demands made on the
Series 2005-3 Demand Notes included in the Series 2005-3 Demand Note Payment
Amount as of the Series 2005-3 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without contin-uing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceedings shall equal the Series 2005-3 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2005-3 Invested Amount on such date (after giving effect
to the distribution
 
-11-

--------------------------------------------------------------------------------


 
of the Monthly Total Principal Allocation for the Related Month if such date is
a Distribution Date) over (ii) the Series 2005-3 AESOP I Operating Lease Loan
Agreement Borrowing Base on such date.
 
“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2005-3 Invested Amount on
such date.
 
“Program Fee Rate” is defined in the Fee Letter.
 
“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.
 
“Purchase Effective Date” is defined in Section 2.6(d).
 
“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.
 
“Purchaser Group Addition Date” is defined in Section 2.6(e).
 
“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.
 
“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2005-3 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2005-3 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immedi-ately preceding Business Day plus (ii) the Purchaser Group Increase
Amount with respect to such Purchaser Group on such date minus (iii) the amount
of principal payments made to such Purchaser Group pursuant to Section 3.5(f) on
such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of a Demand Note Issuer or otherwise.
 
“Purchaser Group Supplement” is defined in Section 11.1(e).
 
“Qualified Interest Rate Cap Counterparty” means a counterparty to a Series
2005-3 Interest Rate Cap that is a bank or other financial institution, which
has, or which has all of its obligations under its Series 2005-3 Interest Rate
Cap guaranteed by a Person that has, (i) a short-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A-1”,
or if such bank or financial institution or Person does not have a short-term
senior, unsecured debt rating, then a long-term senior, unsecured debt, deposit,
claims paying or credit (as the case may be) rating of at least “A+”, in each
case, from Standard & Poor’s and (ii) a
 
-12-

--------------------------------------------------------------------------------


 
short-term senior, unsecured debt, deposit, claims paying or credit (as the case
may be) rating of “P-1”, or if such bank or financial institution or Person does
not have a short-term senior, unsecured debt rating, then a long-term senior,
unsecured debt, deposit, claims paying or credit (as the case may be) rating of
at least “A1”, in each case, from Moody’s.
 
“Recipient” is defined in Section 11.20.
 
“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.
 
“Related Additional APA Banks” is defined in Section 2.6(e).
 
“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.
 
“Requisite Noteholders” means Purchaser Groups having Commitment Percentages
aggregating more than 50%.
 
“Scheduled Expiry Date” means, with respect to any Purchaser Group, the later of
(a) December 20, 2005 and (b) the last day of any extension thereof made in
accordance with Section 2.6(b).
 
“Series 2005-3 Accrued Interest Account” is defined in Section 3.1(b).
 
“Series 2005-3 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2005-3 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date.
 
“Series 2005-3 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2005-3 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denomina-tor of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.
 
“Series 2005-3 Agent” is defined in the recitals hereto.
 
“Series 2005-3 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2005-3 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).
 
“Series-2005-3 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2005-3 Reserve Account (after
giving effect to any deposits thereto and with-drawals and releases therefrom on
such date).
 
“Series 2005-3 Cash Collateral Account” is defined in Section 3.8(e).
 
-13-

--------------------------------------------------------------------------------


 
“Series 2005-3 Cash Collateral Account Collateral” is defined in Section 3.8(a).
 
“Series 2005-3 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2005-3 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2005-3 Liquidity Amount (after giving effect to any with-drawal from the Series
2005-3 Reserve Account on such Distribution Date) over the Series 2005-3
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2005-3 Enhancement Amount (after giving effect to any withdrawal
from the Series 2005-3 Reserve Account on such Distribution Date) over the
Series 2005-3 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2005-3 Letter of Credit Termination
Date, the Series 2005-3 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2005-3 Available Cash Collateral Account Amount over
(y) the Series 2005-3 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.
 
“Series 2005-3 Cash Collateral Percentage” means, as of any date of
determina-tion, the percentage equivalent of a fraction, the numerator of which
is the Series 2005-3 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2005-3 Letter of Credit Liquidity Amount as
of such date.
 
“Series 2005-3 Closing Date” is defined in Section 2.1(a).
 
“Series 2005-3 Collateral” means the Collater-al, each Series 2005-3 Letter of
Credit, each Series 2005-3 Demand Note, the Series 2005-3 Interest Rate Cap
Collateral, the Series 2005-3 Distribution Account Collateral, the Series 2005-3
Cash Collateral Account Collateral and the Series 2005-3 Reserve Account
Collateral.
 
“Series 2005-3 Collection Account” is defined in Section 3.1(b).
 
“Series 2005-3 Controlled Amortization Amount” means with (x) with respect to
the Related Month ending September 30, 2005, the excess, if any, of the Series
2005-3 Invested Amount as of August 30, 2005 over $375,000,000, (y) with respect
to the Related Month ending October 31, 2005, the excess, if any, of the Series
2005-3 Invested Amount as of September 30, 2005 over $187,500,000 and (z) with
respect to the Related Month ending November 30, 2005, $187,500,000.
 
“Series 2005-3 Controlled Amortization Period” means the period commencing at
the opening of business on September 1, 2005 (or, if such day is not a Business
Day, the Business Day immediately preceding such day) and continuing to the
earliest of (i) the commencement of the Series 2005-3 Rapid Amortization Period,
(ii) the date on which the Series 2005-3 Notes are fully paid and (iii) the
termination of the Indenture.
 
“Series 2005-3 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D, as amended, modified or restated from
time to time.
 
“Series 2005-3 Demand Note Payment Amount” means, as of the Series 2005-3 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the
 
-14-

--------------------------------------------------------------------------------


 
Series 2005-3 Demand Notes pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that
were deposited into the Series 2005-3 Distribution Account and paid to the
Series 2005-3 Noteholders during the one-year period ending on the Series 2005-3
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one-year period,
the Series 2005-3 Demand Note Payment Amount as of the Series 2005-3 Letter of
Credit Termination Date shall equal the Series 2005-3 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.
 
“Series 2005-3 Deposit Date” is defined in Section 3.2.
 
“Series 2005-3 Distribution Account” is defined in Section 3.9(a).
 
“Series 2005-3 Distribution Account Collateral” is defined in Section 3.9(d) of
this Supplement.
 
“Series 2005-3 Eligible Letter of Credit Provider” means a person satisfactory
to CCRG and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2005-3 Letter of Credit, a long-term senior unsecured debt
rating of at least “A” from Standard & Poor’s and a short-term senior unsecured
debt rating of at least “A-1” from Standard & Poor’s and a long-term senior
unsecured debt rating of at least “A2” from Moody’s and a short-term senior
unsecured debt rating of “P-1” from Moody’s that is a commercial bank having
total assets in excess of $500,000,000; provided that if a person is not a
Series 2005-3 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such person shall not be a
Series 2005-3 Eligible Letter of Credit Provider until CRCF has provided 10
days’ prior notice to the Administrative Agent that such person has been
proposed as a Series 2005-3 Letter of Credit Provider.
 
“Series 2005-3 Enhancement” means the Series 2005-3 Cash Collateral Account
Collateral, the Series 2005-3 Letters of Credit, the Series 2005-3 Demand Notes,
the Series 2005-3 Overcollateralization Amount and the Series 2005-3 Reserve
Account Amount.
 
“Series 2005-3 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2005-3 Overcollateralization Amount as of such date, (ii)
the Series 2005-3 Letter of Credit Amount as of such date, (iii) the Series
2005-3 Avail-able Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2005-3 Collection
Account (not including amounts allocable to the Series 2005-3 Accrued Interest
Account) and the Series 2005-3 Excess Collection Account as of such date.
 
“Series 2005-3 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2005-3 Enhancement Amount is less than the Series
2005-3 Required Enhancement Amount as of such date.
 
“Series 2005-3 Excess Collection Account” is defined in Section 3.1(b).
 
-15-

--------------------------------------------------------------------------------


 
“Series 2005-3 Expected Final Distribution Date” means the January 2006
Distribution Date.
 
“Series 2005-3 Initial Invested Amount” is defined in Section 2.3(a).
 
“Series 2005-3 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribu-tion Date; provided, however, that the initial Series 2005-3
Interest Period shall com-mence on and include the Series 2005-3 Closing Date
and end on and include May 19, 2005.
 
“Series 2005-3 Interest Rate Cap” is defined in Section 3.11(a).
 
“Series 2005-3 Interest Rate Cap Acquisition Date” is defined in Section
3.11(a).
 
“Series 2005-3 Interest Rate Cap Collateral” is defined in Section 3.11(c).
 
“Series 2005-3 Interest Rate Cap Proceeds” means the amounts received by the
Trustee from an Interest Rate Cap Counterparty from time to time in respect of a
Series 2005-3 Interest Rate Cap (including amounts received from a guarantor or
from collateral).
 
“Series 2005-3 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.
 
“Series 2005-3 Invested Percentage” means, as of any date of determination:
 
(a) when used with respect to Principal Collections, the percentage equivalent
(which percent-age shall never exceed 100%) of a fraction the nu-merator of
which shall be equal to the sum of the Series 2005-3 Invested Amount and the
Series 2005-3 Over-collateralization Amount, determined during the Series 2005-3
Revolving Period or the Series 2005-3 Controlled Amortization Period as of the
end of the immediately preceding Business Day, or, during the Series 2005-3
Rapid Amortization Period, as of the end of the Series 2005-3 Revolving Period,
and the denominator of which shall be the greater as of the end of the
immediately preceding Business Day of (I) the Aggregate Asset Amount and (II)
the sum of the numerators used to deter-mine (i) invested percentages for
allocations with respect to Principal Collections (for all Series of Notes and
all classes of such Series of Notes) and (ii) overcollateralization percentages
for alloca-tions with respect to Principal Collections (for all Series of Notes
that provide for credit enhancement in the form of overcollateralization); and
 
(b) when used with respect to Interest Collections, the percentage equivalent
(which percent-age shall never exceed 100%) of a fraction the nu-merator of
which shall be the Accrued Amounts with respect to the Series 2005-3 Notes on
such date of determina-tion, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.
 
“Series 2005-3 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which
 
-16-

--------------------------------------------------------------------------------


 
pursuant to Section 3.2(a), (b), (c) or (d) would have been allocated to the
Series 2005-3 Accrued Interest Account if all payments of Monthly Base Rent
required to have been made under the Leases from and excluding the preceding
Distribution Date to and including such Distribution Date were made in full over
(b) the aggregate amount of Interest Collections which pursuant to Section
3.2(a), (b), (c) or (d) have been allocated to the Series 2005-3 Accrued
Interest Account (excluding any amounts paid into the Series 2005-3 Accrued
Interest Account pursuant to the proviso in Sections 3.2(c)(ii) and 3.2(d)(ii))
from and excluding the preceding Distribution Date to and including such
Distribution Date.
 
“Series 2005-3 Lease Payment Deficit” means either a Series 2005-3 Lease
Interest Payment Deficit or a Series 2005-3 Lease Principal Payment Deficit.
 
“Series 2005-3 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2005-3 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) on
account of such Series 2005-3 Lease Principal Payment Deficit.
 
“Series 2005-3 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2005-3 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2005-3 Lease Principal Payment
Carryover Deficit for such Distribution Date.
 
“Series 2005-3 Letter of Credit” means an irrevocable letter of credit, if any,
substan-tially in the form of Exhibit E, issued by a Series 2005-3 Eligible
Letter of Credit Provider in favor of the Trustee for the benefit of the Series
2005-3 Noteholders.
 
“Series 2005-3 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2005-3 Letter of Credit, as specified therein, and
(ii) if the Series 2005-3 Cash Collateral Account has been established and
funded pursuant to Section 3.8, the Series 2005-3 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2005-3 Demand Notes on such date.
 
“Series 2005-3 Letter of Credit Expiration Date” means, with respect to any
Series 2005-3 Letter of Credit, the expiration date set forth in such Series
2005-3 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2005-3 Letter of Credit.
 
“Series 2005-3 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2005-3 Letter of Credit, as specified therein, and (b) if
the Series 2005-3 Cash Collateral Account has been established and funded
pursuant to Section 3.8, the Series 2005-3 Available Cash Collateral Account
Amount on such date.
 
“Series 2005-3 Letter of Credit Provider” means the issuer of a Series 2005-3
Letter of Credit.
 
-17-

--------------------------------------------------------------------------------


 
“Series 2005-3 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2005-3 Notes are fully paid and (b) the Series
2005-3 Termination Date.
 
“Series 2005-3 Limited Liquidation Event of Default” means, so long as such
event or condition contin-ues, any event or condition of the type specified in
clauses (a) through (h) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (h) of Article IV shall
not constitute a Series 2005-3 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of each of the Series 2005-3
Noteholders waiv-ing the occurrence of such Series 2005-3 Limited Liquidation
Event of Default.
 
“Series 2005-3 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2005-3 Letter of Credit Liquidity Amount on such date and (b)
the Series 2005-3 Available Reserve Account Amount on such date.
 
“Series 2005-3 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2005-3 Maximum Amount” means any of the Series 2005-3 Maximum
Manufacturer Amounts, the Series 2005-3 Maximum Non-Eligible Manufacturer
Amount, the Series 2005-3 Maximum Non-Program Vehicle Amount or the Series
2005-3 Maximum Specified States Amount.
 
“Series 2005-3 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai or Suzuki,
individually, an amount equal to 5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
 
“Series 2005-3 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2005-3 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.
 
“Series 2005-3 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2005-3 Maximum Mitsubishi Amount, the Series 2005-3 Maximum Nissan
Amount, the Series 2005-3 Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount or the Series 2005-3 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.
 
“Series 2005-3 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
“Series 2005-3 Maximum Nissan Amount” means, as of any day, an amount equal to
5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.
 
-18-

--------------------------------------------------------------------------------


 
“Series 2005-3 Maximum Non-Eligible Manufactur-er Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.
 
“Series 2005-3 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to 25% of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.
 
“Series 2005-3 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
 
“Series 2005-3 Monthly Interest” means, with respect to any Series 2005-3
Interest Period, an amount equal to the product of (a) the average daily Series
2005-3 Invested Amount during such Series 2005-3 Interest Period, (b) the Series
2005-3 Note Rate for such Series 2005-3 Interest Period and (c) the number of
days in such Series 2005-3 Interest Rate Period divided by 360.
 
“Series 2005-3 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b), (c) or
(d) would have been allocated to the Series 2005-3 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b), (c) or (d) have been allocated to the Series 2005-3
Collection Account (without giving effect to any amounts paid into the Series
2005-3 Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii)
and/or 3.2(d)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
 
“Series 2005-3 Non-Program Vehicle Percentage” means, as of any date of
deter-min-ation, the higher of (a) a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease on such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease on such date and (b) a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Non-Program Vehicles
leased under the Leases on such date and the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Leases on such date.
 
“Series 2005-3 Note” means any one of the Series 2005-3 Variable Funding Rental
Car Asset Backed Notes, executed by CRCF authenticated and delivered by or on
behalf of the Trustee, substantially in the form of Exhibit A.
 
“Series 2005-3 Note Rate” means for any Series 2005-3 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2005-3 Interest
Period and the denominator of which is equal to the average daily Series 2005-3
Invested Amount during such Series 2005-3 Interest Period and (b) a fraction,
 
-19-

--------------------------------------------------------------------------------


 
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2005-3 Interest Period; provided, however, that the Series 2005-3
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.
 
“Series 2005-3 Noteholder” means a Person in whose name a Series 2005-3 Note is
registered in the Note Register.
 
“Series 2005-3 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2005-3 Required
Over-collaterali-zation Amount as of such date and (ii) as of any date on which
an AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the Series 2005-3 AESOP I Operating Lease Loan Agreement Borrowing Base as of
such date over (y) the Series 2005-3 Invested Amount as of such date.
 
“Series 2005-3 Past Due Rent Payment” is defined in Section 3.2(g).
 
“Series 2005-3 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2005-3 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.
 
“Series 2005-3 Principal Allocation” is defined in Section 3.2(a)(ii).
 
“Series 2005-3 Program Vehicle Percentage” means, as of any date of
determin-ation, 100% minus the Series 2005-3 Non-Program Vehicle Percentage as
of such date.
 
“Series 2005-3 Rapid Amortization Period” means the period beginning at the
earlier to occur of (a) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred or
been declared with respect to the Series 2005-3 Notes and (b) the close of
business on the Optional Termination Date, and ending upon the earliest to occur
of (i) the date on which the Series 2005-3 Notes are fully paid, (ii) the Series
2005-3 Termination Date and (iii) the termination of the Indenture.
 
“Series 2005-3 Reimbursement Agreement” means any and each agreement provid-ing
for the reimbursement of a Series 2005-3 Letter of Credit Provider for draws
under its Series 2005-3 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Series 2005-3 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2005-3 Required
Overcollateralization Amount and the Series 2005-3 Invested Amount as of such
date.
 
“Series 2005-3 Required Enhancement Amount” means, as of any date of
deter-mi-nation, the sum of:
 
(i) the product of the Series 2005-3 Required Enhancement Percentage as of such
date and the Series 2005-3 Invested Amount as of such date;
 
-20-

--------------------------------------------------------------------------------


 
(ii) the Series 2005-3 Percent-age of the greater of (x) the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2005-3 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Net Book Value of
all Non-Program Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 25% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 
(iii) the Series 2005-3 Percent-age of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2005-3 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Operating Lease as of
the immediately preceding Business Day over (B) 5% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 


(iv) the Series 2005-3 Percentage of the greater of (x) the excess, if any, of
the aggre-gate Net Book Value of all Vehicles manufac-tured by Kia, Isuzu,
Subaru, Hyundai or Suzuki, indi-vidu-ally, and leased under the Leases as of the
immediately preceding Business Day over the Series 2005-3 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufac-tured by Kia, Isuzu, Subaru, Hyundai or Suzuki, indi-vidu-ally, and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 5% of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
 
(v) the Series 2005-3 Percentage of the greater of (x) the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru,
Hyundai or Suzuki, in the aggregate, and leased under the Leases as of the
immediately preceding Business Day over the Series 2005-3 Maximum Aggre-gate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the Net Book Value of all Vehicles
manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 15% of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
 
(vi) the Series 2005-3 Percentage of the greater of (x) the excess, if any, of
the Specified States Amount as of the immediately preceding Business Day over
the Series 2005-3 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Net Book Value of
all Vehicles titled in the States of Ohio, Oklahoma and Nebraska and leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
over (B) 7.5% of the Net Book Value of
 
-21-

--------------------------------------------------------------------------------


 
all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
 
(vii) the Series 2005-3 Per-cent-age of the greater of (x) the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2005-3 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Net
Book Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 3% of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day; and
 
(viii) at any time that the long-term senior unsecured debt rating of Nissan is
“BBB-” or above from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and
in all other cases the Series 2005-3 Percent-age of the greater of (x) the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the Leases as of the immediately preceding Business Day
over the Series 2005-3 Maximum Nissan Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the Net Book Value of all
Vehicles manufactured by Nissan and leased under the AESOP I Operating Lease as
of the immediately preceding Business Day over (B) 5% of the Net Book Value of
all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day.
 
“Series 2005-3 Required Enhancement Percentage” means, as of any date of
deter-mination, the sum of (i) the product of (A) 22.0% and (B) the Series
2005-3 Program Vehicle Percentage as of the immediately preceding Business Day
and (ii) the product of (A) the Series 2005-3 Required Non-Program Enhancement
Percentage as of such date and (B) the Series 2005-3 Non-Program Vehicle
Percentage as of the immediately preceding Business Day.
 
“Series 2005-3 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 3.5% of the Series 2005-3 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2005-3 Notes on such Distribution Date).
 
“Series 2005-3 Required Non-Program Enhancement Percentage” means, as of any
date of determination, the greater of (a) 22.0% and (b) the sum of (i) 22.0% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).
 
“Series 2005-3 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2005-3 Required Enhancement
Amount over the sum of (i) the Series 2005-3 Letter of Credit Amount as of such
date, (ii) the Series 2005-3 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted
 
-22-

--------------------------------------------------------------------------------


 
Investments on deposit in the Series 2005-3 Collection Account (not including
amounts allocable to the Series 2005-3 Accrued Interest Account) and the Series
2005-3 Excess Collection Account on such date.
 
“Series 2005-3 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (A) the
excess, if any, of the Series 2005-3 Required Liquidity Amount on such
Distribution Date over the Series 2005-3 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2005-3 Notes on such Distribution Date) and (B) the excess,
if any, of the Series 2005-3 Required Enhancement Amount over the Series 2005-3
Enhancement Amount (excluding therefrom the Series 2005-3 Available Reserve
Account Amount and calculated after giving effect to any payments of principal
to be made on the Series 2005-3 Notes) on such Distribution Date and (b) the
Demand Note Preference Payment Amount.
 
“Series 2005-3 Reserve Account” is defined in Section 3.7(a).
 
“Series 2005-3 Reserve Account Collateral” is defined in Section 3.7(d).
 
“Series 2005-3 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2005-3 Available Reserve Account Amount
over the Series 2005-3 Required Reserve Account Amount on such Distribution
Date.
 
“Series 2005-3 Revolving Period” means the period from and including, the Series
2005-3 Closing Date to the earlier of (x) the commencement of the Series 2005-3
Rapid Amortization Period and (y) the commencement of the Series 2005-3
Controlled Amortization Period.
 
“Series 2005-3 Shortfall” is defined in Section 3.3(f).
 
“Series 2005-3 Termination Date” means the Distribution Date falling in the
fifteenth calendar month after the calendar month in which the Series 2005-3
Revolving Period ends.
 
“Series 2005-3 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(d) or (e) on the Series 2005-3 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2005-3 Letters of Credit.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numer-ator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) estab-lished by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percent-ages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements with-out benefit of or credit for proration,
exemptions or offsets that may be available from time to time under such
Regulation D or comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in the
reserve percentage.
 
-23-

--------------------------------------------------------------------------------


 
“Supplement” is defined in the recitals hereto.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Termination Date Disbursement” means an amount drawn under a Series 2005-3
Letter of Credit pursuant to a Certificate of Termination Date Demand.
 
“Termination Disbursement” means an amount drawn under a Series 2005-3 Letter of
Credit pursuant to a Certificate of Termination Demand.
 
“Transfer Supplement” is defined in Section 11.1(c).
 
“Transferee” is defined in Section 11.1(f).
 
“Trustee” is defined in the recitals hereto.
 
“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2005-3
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.
 
“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.
 
“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2005-3 Maximum Amount.
 
“Waiver Request” is defined in Article V.
 
 
ARTICLE II
PURCHASE AND SALE OF SERIES 2005-3 NOTES;
INCREASES AND DECREASES OF SERIES 2005-3 INVESTED AMOUNT
 
Section 2.1.   Purchases of the Series 2005-3 Notes. (a)  Initial Purchases.
Subject to the terms and conditions of this Supplement, including delivery of
notice in accor-dance with Section 2.3, (i) each CP Conduit Purchaser may, in
its sole discretion, purchase a Series 2005-3 Note in an amount equal to all or
a portion of its Commitment Percentage of the Series 2005-3 Initial Invested
Amount on any Business Day during the period from the Effective Date (the
“Series 2005-3 Closing Date”) to and including the Expiry Date with respect to
such CP Conduit Purchaser, and if such CP Conduit Purchaser shall have notified
the Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser that it has elected not to fund a Series 2005-3 Note in an amount
equal to its Commit-ment Percentage of the Series 2005-3 Initial Invested Amount
on the Series 2005-3 Closing Date, each APA Bank with respect to such CP Conduit
Purchaser shall fund on the Series 2005-3 Closing Date its APA Bank Percentage
of that portion of such Series 2005-3 Note not to be funded by such CP Conduit
Purchaser and (ii) thereafter, (A) if a CP Conduit Purchaser shall have
purchased a Series 2005-3
 
-24-

--------------------------------------------------------------------------------


 
Note on the Series 2005-3 Closing Date, such CP Conduit Purchaser may, in its
sole discretion, maintain its Series 2005-3 Note, subject to increase or
decrease during the period from the Series 2005-3 Closing Date to and including
the Expiry Date with respect to such CP Conduit Purchaser, in accordance with
the provisions of this Supplement and (B) the APA Banks with respect to such CP
Conduit Purchaser shall maintain their respective APA Bank Percentages of the
Series 2005-3 Note with respect to such Purchaser Group, subject to increase or
decrease during the period from the Series 2005-3 Closing Date to and including
the Expiry Date with respect to such CP Conduit Purchaser, in accordance with
the provisions of this Supplement. Payments by each CP Conduit Purchaser and/or
the APA Banks with respect to such CP Conduit Purchaser shall be made in
immediately available funds on the Series 2005-3 Closing Date to the Funding
Agent with respect to such CP Conduit Purchaser for remittance to the Trustee
for deposit into the Series 2005-3 Collection Account.
 
(b)  Maximum Purchaser Group Invested Amounts. Notwithstanding anything to the
contrary contained in this Supplement, at no time shall a Purchaser Group be
required to make the initial purchase of a Series 2005-3 Note or increase its
Purchaser Group Invested Amount if the Purchaser Group Invested Amount with
respect to such Purchaser Group, after giving effect to such purchase or
increase, would exceed the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group at such time.
 
(c)  Form of Series 2005-3 Notes. The Series 2005-3 Notes shall be issued in
fully registered form without interest coupons, substantially in the form set
forth in Exhibit A.
 
Section 2.2.   Delivery. (a)  Authentication and Delivery of Series 2005-3
Notes. On the Series 2005-3 Closing Date, CRCF shall sign and shall direct the
Trustee in writing pursuant to Section 2.2 of the Base Indenture to duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2005-3 Note in the name of the Funding Agent with respect
to each Purchaser Group in an amount equal to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and deliver such Series
2005-3 Note to such Funding Agent in accordance with such written directions.
 
(b)  Maintenance of Records. The Administrative Agent shall maintain a record of
the actual Purchaser Group Invested Amount outstanding with respect to each
Purchaser Group and the actual Series 2005-3 Invested Amount outstanding on any
date of determination, which, absent manifest error, shall constitute
prima facie evidence of the outstanding Purchaser Group Invested Amounts and
outstanding Series 2005-3 Invested Amount from time to time. Upon a written
request from the Trustee, the Administrative Agent shall provide in writing the
identity of the Purchaser Groups, the related Funding Agents, the Purchaser
Group Invested Amount for each Purchaser Group and the Commitment Percentage
with respect to such Purchaser Group to the Trustee.
 
Section 2.3.   Procedure for Initial Issuance and for Increasing the Series
2005-3 Invested Amount. (a) Purchase and Increase. Subject to Section 2.3(c),
(i) on the Series 2005-3 Closing Date, each CP Conduit Purchaser may agree, in
its sole discretion, to purchase, and the APA Banks with respect to such CP
Conduit Purchaser shall purchase, a Series 2005-3 Note in accordance with
Section 2.1 and (ii) on any Business Day during the period from the Effective
Date to and including the Expiry Date with respect to a CP Conduit Purchaser,
such CP Conduit
 
-25-

--------------------------------------------------------------------------------


 
Purchaser may agree, in its sole discretion, and each APA Bank with respect to
such CP Conduit Purchaser hereby agrees that the Purchaser Group Invested Amount
with respect to such Purchaser Group may be increased by an amount equal to its
APA Bank Percentage of the Commitment Percentage with respect to such Purchaser
Group of the Increase Amount (an “Increase”), upon the request of CRCF (each
date on which an increase in the Series 2005-3 Invested Amount occurs hereunder
being herein referred to as the “Increase Date” applicable to such Increase);
provided, however, that CRCF shall have given the Administrative Agent (with a
copy to the Trustee) irrevocable written notice (effective upon receipt), by
telecopy (receipt confirmed), substantially in the form of Exhibit B, of such
request no later than (x) 11:00 a.m. (New York City time) on the Series 2005-3
Closing Date or such Increase Date, as the case may be, if the initial invested
amount or such Increase is in an amount up to $125,000,000 and (y) 11:00 a.m.
(New York City time) on the Business Day prior to the Series 2005-3 Closing Date
or such Increase Date, as the case may be, if the initial invested amount of
such Increase is in an amount in excess of $125,000,000. Such notice shall state
(x) the Series 2005-3 Closing Date or the Increase Date, as the case may be, and
(y) the initial invested amount (the “Series 2005-3 Initial Invested Amount”) or
the proposed amount of the increase in the Series 2005-3 Invested Amount (an
“Increase Amount”), as the case may be.
 
(b)  APA Bank Fundings. If a CP Conduit Purchaser elects not to fund the full
amount of its Commit-ment Percentage of the Series 2005-3 Initial Invested
Amount or a requested Increase, such CP Conduit Purchaser shall notify the
Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser, and each APA Bank with respect to such CP Conduit Purchaser shall
fund its APA Bank Percentage of the portion of the Commitment Percentage with
respect to such Purchaser Group of the Series 2005-3 Initial Invested Amount or
such Increase, as the case may be, not funded by such CP Conduit Purchaser.
 
(c)  Conditions to Each Purchase and Increase. No Purchaser Group shall be
required to make the initial purchase of a Series 2005-3 Note on the Series
2005-3 Closing Date or to increase its Purchaser Group Invested Amount on any
Increase Date hereunder unless:
 
(i)  such Purchaser Group’s Commitment Percentage of the Series 2005-3 Initial
Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;
 
(ii)  after giving effect to the Series 2005-3 Initial Invested Amount or such
Increase Amount, the Purchaser Group Invested Amount with respect to such
Purchaser Group would not exceed the Maximum Purchaser Group Invested Amount
with respect to such Purchaser Group;
 
(iii)  after giving effect to the Series 2005-3 Initial Invested Amount or such
Increase Amount, no AESOP I Operating Lease Vehicle Deficiency would occur and
be continuing;
 
-26-

--------------------------------------------------------------------------------


 
(iv)  no Amortization Event or Potential Amortization Event would occur and be
continuing prior to or after giving effect to such Series 2005-3 Initial
Invested Amount or such Increase;
 
(v)  all of the representations and warranties made by each of CRCF, the
Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of the Series 2005-3 Closing Date or
such Increase Date, as the case may be, as if made on and as of such date
(except to the extent such representations and warranties are expressly made as
of another date); and
 
(vi)  all conditions precedent to the making of any Loan under the applicable
Loan Agreements would be satisfied.
 
CRCF’s acceptance of funds in connection with (x) the initial purchase of Series
2005-3 Notes on the Series 2005-3 Closing Date and (y) each Increase occurring
on any Increase Date shall constitute a representation and warranty by CRCF to
the Purchaser Groups as of the Series 2005-3 Closing Date or such Increase Date
(except to the extent such representations and war-ran-ties are expressly made
as of another date), as the case may be, that all of the conditions con-tained
in this Section 2.3(c) have been satisfied.
 
(d)  Funding Procedures. Upon receipt of any notice required by Section 2.3(a)
from CRCF, the Administrative Agent shall promptly forward (by telecopy or
electronic messaging system) a copy of such notice to the Funding Agent with
respect to each Purchaser Group. After receipt by any Funding Agent with respect
to a Purchaser Group of such notice from the Administrative Agent, such Funding
Agent shall, so long as the condi-tions set forth in Sections 2.3(a) and (c) are
satisfied, promptly provide telephonic notice to the related CP Conduit
Purchaser and the related APA Banks, of the Increase Date and of such Purchaser
Group’s Commitment Percentage of the Increase Amount. If such CP Conduit
Purchaser elects to fund all or a portion of its Commitment Percentage of the
Increase Amount, such CP Conduit Purchaser shall pay in immediately available
funds its Commitment Percentage (or any portion thereof) of the amount of such
Increase on the related Increase Date to the Funding Agent with respect to such
Purchaser Group for deposit into the Series 2005-3 Collection Account. If such
CP Conduit Purchaser does not fund the full amount of its Commitment Percentage
of the Increase Amount and the related APA Banks are required to fund the
portion thereof not funded by the CP Conduit Purchaser, each such APA Bank shall
pay in immediately available funds its APA Bank Percentage of such portion on
the related Increase Date to the Funding Agent with respect to such Purchaser
Group for deposit in the Series 2005-3 Collection Account. Each Funding Agent
shall remit the amounts received by it from its CP Conduit Purchaser or the
related APA Banks pursuant to this Section 2.3(d) to the Trustee for deposit
into the Series 2005-3 Collection Account.
 
Section 2.4.   Sales by CP Conduit Purchasers of Series 2005-3 Notes to APA
Banks. Notwithstanding any limitation to the contrary contained herein, each CP
Conduit Purchaser may, in its own discretion, at any time, sell or assign all or
any portion of its interest in its Series 2005-3 Note to any Conduit Assignee or
to the APA Banks with respect to such CP
 
-27-

--------------------------------------------------------------------------------


 
Conduit Purchaser pursuant to, and subject to the terms and conditions of, the
Asset Purchase Agreement with respect to such CP Conduit Purchaser.
 
Section 2.5.   Procedure for Decreasing the Series 2005-3 Invested Amount;
Optional Termination. (a) Decreases. On any Business Day prior to the occurrence
of an Amortization Event, upon the written request of CRCF or the Administrator
on behalf of CRCF, the Series 2005-3 Invested Amount may be reduced (a
“Decrease”) by the Trustee’s withdrawing (as set forth in such request) (x)
funds on deposit in the Series 2005-3 Excess Collection Account on such Business
Day in an amount not to exceed the amount of such funds on deposit therein on
such Business Day and/or (y) if such Business Day is during the Series 2005-3
Controlled Amortization Period, funds on deposit in the Series 2005-3 Collection
Account on such Business Day in an amount not to exceed the amount of such funds
on deposit therein on such Business Day that were allocated to the Series 2005-3
Notes pursuant to Section 3.2(b)(ii) on or prior to such Business Day which have
not previously been withdrawn therefrom pursuant to either this Section
2.5(a)(y) to make a Decrease or pursuant to Section 3.5(a) to be paid to the
holders of the Series 2005-3 Notes, and, in each case, depositing such funds
into the Series 2005-3 Distribution Account and distributing such funds to the
Administrative Agent on such Business Day in accordance with Section 3.5(b);
provided that CRCF shall have given the Adminis-trative Agent (with a copy to
the Trustee) irrevocable written notice (effective upon receipt) of the amount
of such Decrease prior to 9:30 a.m. (New York City time) on the second Business
Day prior to such Decrease, in the case of any such Decrease in an amount less
than $200,000,000, and prior to 9:30 a.m. (New York City time) on a Business Day
that is at least ten days prior to such Decrease, in the case of any such
Decrease in an amount of $200,000,000 or more; provided, further, that any such
Decrease shall be in an amount equal to $10,000,000 and integral multiples of
$500,000 in excess thereof (or, if such Decrease will be used to reduce one or
more Non-Extending Purchaser Group’s Purchaser Group Invested Amounts, such
Decrease may be in such amount as is necessary to reduce the Purchaser Group
Invested Amounts of all such Non-Extending Purchaser Groups to zero). Upon each
Decrease, the Administrative Agent shall indicate in its records such Decrease
and the Purchaser Group Invested Amount outstanding with respect to each
Purchaser Group after giving effect to such Decrease. Upon receipt of any notice
required by Section 2.5(a) from CRCF, the Administrative Agent shall forward (by
telecopy or electronic messaging system) a copy of such notice to the Funding
Agent with respect to each Purchaser Group, no later than 1:00 p.m. (New York
City time) on the Business Day received.
 
(b)  Optional Termination. On any Business Day, CRCF shall have the right to
deliver an irrevocable written notice (an “Optional Termination Notice”) to the
Administrative Agent, the Trustee, the Administrator and the Rating Agencies in
which CRCF declares that the Commitments shall terminate on the date (the
“Optional Termination Date”) set forth in such notice (which date, in any event,
shall be a Distribution Date not less than five (5) Business Days from the date
on which such notice is delivered). Upon receipt of any Optional Termination
Notice from CRCF, the Administrative Agent shall promptly notify the Funding
Agent with respect to each Purchaser Group thereof.
 
(c)   Rapid Amortization Following Optional Termination. From and after the
Optional Termination Date, the Series 2005-3 Rapid Amortization Period shall
commence for all purposes under this Supplement, the Base Indenture and the
Related Documents.
 
-28-

--------------------------------------------------------------------------------


 
(d)  Principal Collections to the Non-Extending Purchaser Group. If there are
Principal Collections on deposit in the Series 2005-3 Excess Collection Account
on any Business Day on which the Purchaser Group Invested Amount with respect to
any Non-Extending Purchaser Group shall not have been reduced to zero and CRCF
would be permitted under the terms of Section 2.5(a) to effect a Decrease with
such funds, CRCF shall request such a Decrease in accordance with Section 2.5(a)
on the earliest possible date.
 
Section 2.6.   Increases and Reductions of the Commitments; Extensions of the
Commitments. (a) Request for Increase of Commitment. CRCF may from time to time
request that any Purchaser Group agree to increase any amount set forth opposite
the name of the CP Conduit Purchaser included in such Purchaser Group on
Schedule I. An increase in such amount shall be effective hereunder if such
Purchaser Group shall have agreed in its sole discretion to such increase.
 
(b)  Extension of Scheduled Expiry Date. If CRCF desires to extend the Scheduled
Expiry Date with respect to the Purchaser Groups, CRCF shall notify the
Administrative Agent at least 45 days prior to such Scheduled Expiry Date of its
desire to extend the Scheduled Expiry Date with respect to the Purchaser Groups,
whereupon the Administrative Agent shall notify the Funding Agent with respect
to each Purchaser Group of CRCF’s desire to so extend the Scheduled Expiry Date.
Each Funding Agent, on behalf of its Purchaser Group, shall notify the
Administrative Agent and CRCF in writing of whether such Purchaser Group agrees
to an extension of the Scheduled Expiry Date with respect to such Purchaser
Group; provided that failure by a Funding Agent to respond to such request shall
not be con-strued as a consent by such Purchaser Group to such extension. The
decision to extend or not extend shall be made by each Purchaser Group in its
sole discretion. In the event that any Purchaser Group desires to extend its
Scheduled Expiry Date for an amount that is less than its Maximum Purchaser
Group Invested Amount prior to CRCF’s request for an extension, CRCF, in its
sole discretion, may accept such extension; provided, however, that such
Purchaser Group (x) shall be deemed to be a Non-Extending Purchaser Group for
purposes of Section 3.5 having a Purchaser Group Invested Amount equal to the
excess of its Purchaser Group Invested Amount over a percentage of its Maximum
Purchaser Group Invested Amount that will be available after the extension of
its Scheduled Expiry Date equal to the percentage equivalent of a fraction, the
numerator of which is the sum of the Purchaser Group Invested Amounts with
respect to all Extending Purchaser Groups, other than such Purchaser Group and
any other Purchaser Group reducing its Maximum Purchaser Group Invested Amount,
and the denominator of which is the sum of the Maximum Purchaser Group Invested
Amounts of all Extending Purchaser Groups, other than such Purchaser Group and
any other Purchaser Group reducing its Maximum Purchaser Group Invested Amount
and (y) shall be deemed to be an Extending Purchaser Group with a Maximum
Purchaser Group Invested Amount equal to the portion of its Maximum Purchaser
Group Invested Amount that will be available after the extension of its
Scheduled Expiry Date. In connection with any request by CRCF to extend the
Scheduled Expiry Date pursuant to this Section 2.6(b), CRCF shall provide to the
Administrative Agent, who shall provide to each Purchaser Group, on or prior to
the effective date of any such extension, a certificate of the chief financial
officer of CRCF to the effect set forth in Schedule 8.3(d) of the Base
Indenture.
 
-29-

--------------------------------------------------------------------------------


 
(c) Optional Reduction in Series 2005-3 Maximum Invested Amount. On any Business
Day, CRCF may, upon two (2) Business Days’ prior written notice to the
Administrative Agent (effec-tive upon receipt) (with copies to the Administrator
and the Trustee) reduce the Series 2005-3 Maximum Invested Amount in an amount
equal to $10,000,000 or a whole multi-ple of $1,000,000 in excess thereof;
provided that no such termination or reduction shall be per-mitted if, after
giving effect thereto and to any reduction in the Series 2005-3 Invested Amount
on such date, the Purchaser Group Invested Amount with respect to any Purchaser
Group would exceed the Maximum Purchaser Group Invested Amount with respect to
such Purchaser Group then in effect. Any reduc-tion in the Series 2005-3 Maximum
Invested Amount shall be made on a pro rata basis to the Maximum Purchaser Group
Invested Amounts with respect to the Purchaser Groups, based on the Maximum
Purchaser Group Invested Amount with respect to each Purchaser Group. Once
reduced, the Maximum Purchaser Group Invested Amounts may not be subsequently
reinstated without each such Purchaser Group’s prior written consent, which
consent shall be granted or not in the sole discretion of such Purchaser Group.
 
(d) Mandatory Assignment. If, after receiving a request for extension of its
Scheduled Expiry Date from CRCF pursuant to Section 2.6(b), the Funding Agent
with respect to a CP Conduit Purchaser notifies CRCF in writing of its decision
not to extend its Scheduled Expiry Date as requested or fails to respond to
CRCF’s request within 30 days of its receipt of such request, at the request of
CRCF, such CP Conduit Purchaser and the APA Banks with respect to such CP
Conduit Purchaser shall on a Distribution Date thereafter selected by CRCF (or
such other date as may be agreed by CRCF, the Funding Agent and the
Administrative Agent) assign all or any portion of their respective rights and
obligations under this Supplement and the Series 2005-3 Notes pursuant to
Section 11.1 to a replacement CP Conduit Purchaser and the APA Banks with
respect to such replacement CP Conduit Purchaser selected by CRCF upon payment
by the replacement CP Conduit Purchaser and the APA Banks with respect to such
replacement CP Conduit Purchaser (or upon payment by CRCF as agreed to by CRCF,
the assignor and the assignee) of an amount equal to the sum of (i) the
Purchaser Group Invested Amount with respect to such Non-Extending Purchaser
Group, plus (ii) (A) if such Purchaser Group includes a Match Funding CP Conduit
Purchaser, the sum of (x) all accrued and unpaid Discount on all outstanding
Commercial Paper issued by, or for the benefit of, such Match Funding CP Conduit
Purchaser to fund the CP Funded Amount with respect to such Match Funding CP
Conduit Purchaser from the issuance date(s) thereof to but excluding the date
(the “Purchase Effective Date”) of the assignment to the replacement CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser and (y)
the aggregate Discount to accrue on all outstanding Commercial Paper issued by,
or for the benefit of, such Match Funding CP Conduit Purchaser to fund the CP
Funded Amount with respect to such Match Funding CP Conduit Purchaser from and
including the Purchase Effective Date to and excluding the maturity date of each
CP Tranche with respect to such Match Funding CP Conduit Purchaser or (B) if
such Non-Extending Purchaser Group includes a Pooled Funding CP Conduit
Purchaser, the sum of (x) the aggregate amount of accrued and unpaid Discount on
or in respect of the Commercial Paper issued by, or for the benefit of, such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser as of the Purchase Effective Date and (y) the
aggregate amount of Discount to accrue on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the
 
-30-

--------------------------------------------------------------------------------


 
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser from and including the Purchase Effective Date to
and excluding the maturity dates of such Commercial Paper, plus (iii) all
accrued and unpaid interest on the APA Bank Funded Amount with respect to such
Purchaser Group, calculated at the Alternate Base Rate or the applicable
Adjusted LIBO Rate plus the Applicable Margin as of the Purchase Effective Date,
plus (iv) for each day from but excluding the last day of the Series 2005-3
Interest Period immediately preceding the Purchase Effective Date, an amount
equal to (x) the CP Funded Amount with respect to such Non-Extending Purchaser
Group on such day times (y) the Program Fee Rate divided by (z) 360, plus (v)
for each day from but excluding the last day of the Series 2005-3 Interest
Period immediately preceding the Purchase Effective Date, an amount equal to (x)
the excess, if any, of the Commitment Amount with respect to such Non-Extending
Purchaser Group over the Purchaser Group Invested Amount with respect to such
Purchaser Group on such day times (y) the Commitment Fee Rate divided by (z)
360, plus (vi) all Article VII Costs then due and payable to such Non-Extending
Purchaser Group, plus (vii) without duplication, any other amounts then due and
payable to such Non-Extending Purchaser Group pursuant to this Supplement.
 
(e) Option to Add CP Conduit Purchasers. CRCF may at any time add a multi-seller
commercial paper conduit as an additional CP Conduit Purchaser (an “Additional
CP Conduit Purchaser”) and one or more banks providing support to the Additional
CP Conduit Purchaser as APA Banks with respect to the Additional CP Conduit
Purchaser (the “Related Additional APA Banks”), with the prior written consent
of the Administrative Agent (which consent shall not be unreasonably withheld),
by providing at least ten (10) Business Days’ prior written notice of (i) the
names of the Additional CP Conduit Purchaser, the Related Additional APA Banks
and the funding agent with respect to the Additional CP Conduit Purchaser and
the Related Additional APA Banks (the “Additional Funding Agent”), (ii) the date
on which CRCF desires to effect such addition (the “Purchaser Group Addition
Date”), (iii) the proposed Maximum Purchaser Group Invested Amount with respect
to the Additional CP Conduit Purchaser and the Related Additional APA Banks and
(iv) the Commitment Percentage of each Purchaser Group on the Purchaser Group
Addition Date, after giving effect to the addition of the Additional CP Conduit
Purchaser and the Related Additional APA Banks. On the Purchaser Group Addition
Date, each CP Conduit Purchaser, the APA Banks with respect to such CP Conduit
Purchaser and the Funding Agent with respect to such CP Conduit Purchaser shall
make an assignment and assumption to the Additional CP Conduit Purchaser, the
Related Additional APA Banks and the Additional Funding Agent pursuant to
Section 11.1, as directed by the Administrative Agent, with the result that
after giving effect thereto, the Purchaser Group Invested Amount with respect to
each such Purchaser Group shall equal the product of (x) the Series 2005-3
Invested Amount on the Purchaser Group Addition Date and (y) the Commitment
Percentage of such Purchaser Group on the Purchaser Group Addition Date, after
giving effect to the addition of the Additional CP Conduit Purchaser and the
Related Additional APA Banks. No Purchaser Group shall be required to make any
assignment unless such assigning Purchaser Group shall receive in cash an amount
equal to the reduction in its Series 2005-3 Invested Amount.
 
Section 2.7.   Interest; Fees. (a) Interest Paid on Distribution Dates. Interest
shall be payable on the Series 2005-3 Notes on each Distribution Date pursuant
to Section 3.3.
 
-31-

--------------------------------------------------------------------------------


 
(b)  Allocations to Tranches. On any Business Day, CRCF may, subject to Section
2.7(c), elect to allocate all or any portion of the Available CP Funding Amount
with respect to any Match Funding CP Conduit Purchaser, to one or more CP
Tranches with CP Rate Periods commencing on such Business Day by giving the
Administrative Agent and the Funding Agent with respect to such Match Funding CP
Conduit Purchaser irrevocable written or telephonic (confirmed in writing)
notice thereof, which notice must be received by such Funding Agent prior to
3:00 p.m. (New York City time) on the second Business Day prior to such Business
Day. Such notice shall specify (i) the applicable Business Day, (ii) the CP Rate
Period for each CP Tranche to which a portion of the Available CP Funding Amount
with respect to such Purchaser Group is to be allocated and (iii) the portion of
such Available CP Funding Amount being allocated to each such CP Tranche. On any
Business Day, CRCF may, subject to Sections 2.7(c) and 7.4, elect to allocate
all or any portion of the Available APA Bank Funding Amount with respect to any
Purchaser Group to one or more Eurodollar Tranches with Eurodollar Periods
commencing on such Business Day by giving the Administrative Agent and the
Funding Agent with respect to such Purchaser Group irrevocable written or
telephonic (confirmed in writing) notice thereof, which notice must be received
by such Funding Agent prior to 1:00 p.m. (New York City time) three (3) Business
Days prior to such Business Day. Such notice shall specify (i) the applicable
Business Day, (ii) the Eurodollar Period for each Eurodollar Tranche to which a
portion of the Available APA Bank Funding Amount with respect to such Purchaser
Group is to be allocated and (iii) the portion of such Available APA Bank
Funding Amount being allocated to each such Eurodollar Tranche. Upon receipt of
any such notice, the Funding Agent with respect to a Purchaser Group shall
notify the CP Conduit Purchaser and the APA Bank with respect to such Purchaser
Group of the contents of such notice promptly upon receipt thereof.
 
(c)  Conditions Applicable to Tranche Allocations. Notwithstanding anything to
the contrary contained in this Section 2.7, (i) (A) each Match Funding CP
Conduit Purchaser shall approve the length of each CP Rate Period and the
portion of the Available CP Funding Amount with respect to such Match Funding CP
Conduit Purchaser allocated to such CP Rate Period, (B) such Match Funding CP
Conduit Purchaser may select, in its sole discretion, any new CP Rate Period if
(x) CRCF does not provide notice of a new CP Rate Period on a timely basis or
(y) the Funding Agent with respect to such Match Funding CP Conduit Purchaser,
on behalf of such Match Funding CP Conduit Purchaser, determines, in its sole
discretion, that the CP Rate Period requested by CRCF is unavailable or for any
reason commercially undesirable and (C) the portion of the Available CP Funding
Amount with respect to such Match Funding CP Conduit Purchaser allocable to each
CP Tranche must be in an amount equal to $1,000,000 or an integral multiple of
$100,000 in excess thereof and (ii) (A) the portion of the Available APA Bank
Funding Amount with respect to any Purchaser Group allocable to each Eurodollar
Tranche must be in an amount equal to $100,000 or an integral multiple of
$100,000 in excess thereof, (B) no more than seven Eurodollar Tranches with
respect to such Purchaser Group shall be outstanding at any one time, (C) after
the occurrence and during the continuance of any Amortization Event or Potential
Amortization Event, CRCF may not elect to allocate any portion of the Available
APA Bank Funding Amount with respect to any Purchaser Group to a Eurodollar
Tranche and (D) during the Series 2005-3 Controlled Amortization Period or the
Series 2005-3 Rapid Amortization Period, CRCF may not select any Eurodollar
Period that does not end on or prior to the next succeeding Distribution Date.
 
-32-

--------------------------------------------------------------------------------


 
(d)  Elections Relating to Type of CP Conduit Purchaser. On any Business Day, a
Match Funding CP Conduit Purchaser may elect that CRCF no longer be permitted to
select CP Tranches in accordance with Sections 2.7(b) and (c) in respect of the
CP Conduit Funded Amount with respect to such CP Conduit Purchaser by giving
CRCF and the Administrative Agent irrevocable written notice thereof, which
notice must be received by CRCF and the Administrative Agent at least one
Business Day prior to such Business Day. On any Business Day, a Pooled Funding
CP Conduit Purchaser may with the prior written consent of the Administrator
(which consent shall not be unreasonably withheld) elect thereafter to allow
CRCF to select CP Tranches in accordance with Sections 2.7(b) and (c) in respect
of the CP Conduit Funded Amount with respect to such CP Conduit Purchaser by
giving CRCF and the Administrative Agent irrevocable written notice thereof,
which notice and consent must be received by CRCF and the Administrative Agent
at least one Business Day prior to such election. Any CP Conduit Purchaser
making an election to change the manner in which its funding costs in respect of
its Series 2005-3 Note are allocated in accordance with this Section 2.7(d) will
be both a Match Funding CP Conduit Purchaser and a Pooled Funding CP Conduit
Purchaser during the period that its Series 2005-3 Note is funded on both a
“pooled” and “match funded” basis and its Monthly Funding Costs during that
period will be calculated accordingly.
 
(e)  Commitment Fees. CRCF shall pay with funds available pursuant to Section
3.3(a) to the Administra-tive Agent, for the account of each Purchaser Group, on
each Distribution Date, a commitment fee with respect to the Series 2005-3
Interest Period ending on the day preceding such Distribution Date (the
“Commitment Fee”) during the period from the Series 2005-3 Closing Date to and
including the Expiry Date with respect to such Purchaser Group at the Commitment
Fee Rate of the average daily Commitment Amount with respect to such Purchaser
Group during such Series 2005-3 Interest Period less the aver-age daily
Purchaser Group Invested Amount with respect to such Purchaser Group during such
Series 2005-3 Interest Period. The Commitment Fees shall be payable monthly in
arrears on each Distribution Date.
 
(f)  Calculations. Calculations of per annum rates under this Supplement shall
be made on the basis of a 360- (or 365-/366- in the case of interest on the
Floating Tranche based on the Prime Rate) day year. Calculations of Commitment
Fees shall be made on the basis of a 360-day year. Each determination of the
Adjusted LIBOR Rate by the Administrative Agent shall be conclusive and binding
upon each of the parties hereto in the absence of manifest error.
 
Section 2.8.   Indemnification by CRCF. CRCF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser, each APA Bank and each of their respective officers,
directors, agents and employees (each, a “Company indemnified person”) from and
against any loss, liabil-ity, expense, damage or injury suffered or sustained by
(a “Claim”) such Company indem-nified person by reason of (i) any acts,
omissions or alleged acts or omissions arising out of, or relating to,
activities of CRCF pursuant to the Indenture or the other Related Documents to
which it is a party, (ii) a breach of any representation or warranty made or
deemed made by CRCF (or any of its officers) in the Indenture or other Related
Document or (iii) a failure by CRCF to comply with any applicable law or
regulation or to perform its covenants, agreements, duties or obliga-tions
required to be performed or observed by it in accordance with the provisions of
the Indenture or the other Related Documents, including, but not limited to, any
judgment, award, settlement, reasonable attorneys’ fees and other reason-able
costs or expenses incurred in connection with the defense of
 
-33-

--------------------------------------------------------------------------------


 
any actual or threatened action, proceeding or claim, except to the extent such
loss, liability, expense, damage or injury resulted from the gross negligence,
bad faith or willful misconduct of such Company indemnified person or its
officers, directors, agents, princi-pals, employees or employers or includes any
Excluded Taxes; provided that any payments made by CRCF pursuant to this Section
2.8 shall be made solely from funds available pursuant to Section 3.3(e), shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that such funds are insufficient to make such
payment.
 
Section 2.9.   Funding Agents. (a) Recordations of Monthly Funding Costs. The
Funding Agent with respect to each Purchaser Group is hereby authorized to
record on each Business Day the CP Funded Amount with respect to such Purchaser
Group and the aggre-gate amount of Discount accruing with respect thereto on
such Business Day and the APA Bank Funded Amount with respect to such Purchaser
Group and the amount of interest accruing with respect thereto on such Business
Day and, based on such recordations, to determine the Monthly Funding Costs with
respect to each Series 2005-3 Interest Period and such Purchaser Group. Any such
recordation by a Funding Agent, absent manifest error, shall constitute prima
facie evidence of the accuracy of the information so recorded. Further-more, the
Funding Agent with respect to each Purchaser Group shall maintain records
sufficient to iden-tify the percentage interest of the related CP Conduit
Purchaser and each APA Bank with respect to such Purchaser Group holding an
interest in the Series 2005-3 Note registered in the name of such Funding Agent
and any amounts owing thereunder.
 
(b)  Payment of Funds to CP Conduit Purchasers and/or the Related APA Banks.
Upon receipt of funds from the Administrative Agent on each Distribution Date
and the date of any Decrease, each Funding Agent shall pay such funds to the
related CP Conduit Purchaser and/or the related APA Bank owed such funds in
accordance with the recorda-tions maintained by it in accordance with Section
2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.
 
 
ARTICLE III
SERIES 2005-3 ALLOCATIONS
 
With respect to the Series 2005-3 Notes, the following shall apply:
 
Section 3.1.   Establishment of Series 2005-3 Collection Account, Series 2005-3
Excess Collection Account and Series 2005-3 Accrued Interest Account.
(a)  Allocation of Collections. All Collections allocable to the Series 2005-3
Notes shall be allocated to the Collection Account.
 
(b)  Creation of Subaccounts. The Trustee will create three administra-tive
subaccounts within the Collection Account for the benefit of the Series 2005-3
Noteholders: the Series 2005-3 Collection Account (such sub account, the “Series
2005-3 Collection Account”),
 
-34-

--------------------------------------------------------------------------------


 
the Series 2005-3 Excess Collection Account (such sub account, the “Series
2005-3 Excess Collection Account”) and the Series 2005-3 Accrued Interest
Account (such sub account, the “Series 2005-3 Accrued Interest Account”).
 
Section 3.2.   Allocations with Respect to the Series 2005-3 Notes. The net
proceeds from the initial sale of the Series 2005-3 Notes and any Increase will
be deposited into the Collection Account. On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2005-3 Deposit Date”), the Adminis-trator will direct the Trustee in writing
pursu-ant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 3.2:
 
(a)  Allocations of Collections During the Series 2005-3 Revolving Period.
During the Series 2005-3 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agree-ment to allocate on each
day, prior to 11:00 a.m. (New York City time) on each Series 2005-3 Deposit
Date, all amounts deposited into the Collection Account as set forth below:
 
(i)  allocate to the Series 2005-3 Collection Account an amount equal to the
Series 2005-3 Invest-ed Percentage (as of such day) of the aggregate amount of
the sum of (A) Interest Collections on such day and (B) any amounts received by
the Trustee on such day in respect of the Series 2005-3 Interest Rate Caps. All
such amounts allocated to the Series 2005-3 Collection Account shall be further
allocated to the Series 2005-3 Accrued Interest Account; and
 
(ii)  allocate to the Series 2005-3 Excess Collection Account the sum of (A) the
Series 2005-3 Invested Percentage (as of such day) of the aggregate amount of
Principal Collections on such day (for any such day, the “Series 2005-3
Principal Allocation”) and (B) the proceeds from the initial issuance of the
Series 2005-3 Notes and from any Increase; provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article V of this Supplement.
 
(b)  Allocations of Collections During the Series 2005-3 Controlled Amortization
Period. With respect to the Series 2005-3 Controlled Amortization Period, the
Administrator will direct the Trustee in writing pursuant to the Administration
Agreement to allocate, prior to 11:00 a.m. (New York City time) on any Series
2005-3 Deposit Date, all amounts deposited into the Collection Account as set
forth below:
 
(i)  allocate to the Series 2005-3 Collection Account an amount determined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-3 Accrued Interest Account;
 
(ii)  allocate to the Series 2005-3 Collection Account an amount equal to the
Series 2005-3 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2005-3 Notes or to make a
Decrease; provided, however, that if the Monthly Total Principal Allocation for
any Related Month exceeds the lesser of (x) the Series 2005-3 Controlled
 
-35-

--------------------------------------------------------------------------------


 
Amortization Amount for such Related Month or (y) the Series 2005-3 Invested
Amount on such Series 2005-3 Deposit Date, then the amount of such excess shall
be allocated to the Series 2005-3 Excess Collection Account; and provided,
further, that if a Waiver Event shall have occurred, then such allocation shall
be modified as provided in Article V; and
 
(iii)  allocate to the Series 2005-3 Excess Collection Account the proceeds from
any Increase.
 
(c)  Allocations of Collections During the Series 2005-3 Rapid Amortization
Period. With respect to the Series 2005-3 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to CCRG, any other
Lessee or any Permitted Sublessee, the Adminis-trator will direct the Trustee in
writing pursuant to the Administration Agree-ment to allocate, prior to 11:00
a.m. (New York City time) on any Series 2005-3 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
(i) allocate to the Series 2005-3 Collection Account an amount deter-mined as
set forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2005-3 Accrued Interest Account; and
 
(ii) allocate to the Series 2005-3 Collection Account an amount equal to the
Series 2005-3 Princi-pal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2005-3 Notes, ratably, without
preference or priority of any kind, until the Series 2005-3 Invested Amount is
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2005-3 Notes, Series 2005-3 Interest Rate Cap Proceeds
and other amounts available pursuant to Section 3.3 to pay Series 2005-3 Monthly
Interest and the Commitment Fees on the next succeeding Distribution Date will
be less than the Series 2005-3 Monthly Interest and Commitment Fees for the
Series 2005-3 Interest Period ending on the day preceding such Distribution Date
and (B) the Series 2005-3 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2005-3 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2005-3
Enhancement Amount to the Series 2005-3 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.
 
(d)  Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occur-rence of an Event of Bankruptcy with respect to CCRG, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administra-tion Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2005-3 Deposit Date, all amounts
deposited into the Collection Account as set forth below:
 
-36-

--------------------------------------------------------------------------------


 
(i) allocate to the Series 2005-3 Collection Account an amount equal to the sum
of (A) the Series 2005-3 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement, and
(B) any amounts received by the Trustee in respect of the Series 2005-3 Interest
Rate Caps on such day. All such amounts allocated to the Series 2005-3
Collection Account shall be further allocated to the Series 2005-3 Accrued
Interest Account; and
 
(ii) allocate to the Series 2005-3 Collection Account an amount equal to the
Series 2005-3 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used to make principal payments in respect of the Series 2005-3 Notes
until the Series 2005-3 Notes have been paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2005-3 Notes,
Series 2005-3 Interest Rate Cap Proceeds and other amounts available pursuant to
Section 3.3 to pay Series 2005-3 Monthly Interest and the Commitment Fees on the
next succeeding Distribution Date will be less than the Series 2005-3 Monthly
Interest and Commitment Fees for the Series 2005-3 Interest Period ending on the
day preceding such Distribution Date and (B) the Series 2005-3 Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2005-3 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2005-3 Enhancement Amount to the Series 2005-3
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.
 
(e)  Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by CRCF to the Series 2005-3 Notes (i) during the
Series 2005-3 Revolving Period shall be allocated to the Series 2005-3 Excess
Collection Account and applied in accordance with Section 3.2(f) and (ii) during
the Series 2005-3 Controlled Amortization Period or the Series 2005-3 Rapid
Amortization Period shall be allocated to the Series 2005-3 Collection Account
and applied in accordance with Section 3.2(b) or Section 3.2(c) to make
principal payments in respect of the Series 2005-3 Notes.
 
(f)  Series 2005-3 Excess Collection Account. Amounts allocated to the Series
2005-3 Excess Collection Account on any Series 2005-3 Deposit Date will be
(i) first, used to reduce the Purchaser Group Invested Amount with respect to
any Non-Extending Purchaser Group to the extent required pursuant to Section
2.5(d), (ii) second, deposited in the Series 2005-3 Reserve Account in an amount
up to the excess, if any, of the Series 2005-3 Required Reserve Account Amount
for such date, after giving effect to any Increase or Decrease on such date,
over the Series 2005-3 Available Reserve Account Amount for such date, (iii)
third, to the extent directed by CRCF used to pay the principal amount of other
Series of Notes that are then required to be paid, (iv) fourth, to the extent
directed in writing by the Administrator, used to make a voluntary Decrease in
 
-37-

--------------------------------------------------------------------------------


 
the Series 2005-3 Invested Amount, (v) fifth, to the extent directed in writing
by the Administrator used to make a voluntary decrease in the Invested Amount of
any other Series of Notes that may be reduced in accordance with the Indenture,
(vi) sixth, released to AESOP Leasing in an amount equal to (A) the Loan
Agreement’s Share with respect to the AESOP I Operating Lease Loan Agreement as
of such date times (B) 100% minus the Loan Payment Allocation Percentage with
respect to the AESOP I Operating Lease Loan Agreement as of such date times (C)
the amount of any remaining funds and (vii) seventh, paid to CRCF and used to
make Loans under the Loan Agreements to the extent the Borrowers have requested
Loans thereunder and Eligible Vehicles are avail-able for financing thereunder;
provided, in the case of clauses (v), (vi) and (vii), that no AESOP I Operating
Lease Vehicle Deficiency would result there-from or exist immedi-ately
thereafter. Upon the occurrence of an Amortization Event, funds on deposit in
the Series 2005-3 Excess Collection Account will be with-drawn by the Trustee,
deposited in the Series 2005-3 Collection Account and allocated as Principal
Collections to reduce the Series 2005-3 Invested Amount on the immediately
succeeding Distribution Date.
 
(g)  Past Due Rental Payments. Notwithstanding Section 3.2(a), if after the
occurrence of a Series 2005-3 Lease Payment Deficit, the Lessees shall make
payments of Monthly Base Rent or other amounts payable by the Lessees under the
Leases on or prior to the fifth Business Day after the occurrence of such Series
2005-3 Lease Payment Deficit (a “Past Due Rent Payment”), the Administrator
shall direct the Trustee in writing pursuant to the Administration Agreement to
allocate to the Series 2005-3 Collection Account an amount equal to the Series
2005-3 Invested Percentage as of the date of the occurrence of such Series
2005-3 Lease Payment Deficit of the Collections attributable to such Past Due
Rent Payment (the “Series 2005-3 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2005-3 Collection Account and apply the Series
2005-3 Past Due Rent Payment in the following order:
 
(i) if the occurrence of such Series 2005-3 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2005-3 Reserve Account pursuant to Section
3.3(d), deposit in the Series 2005-3 Reserve Account an amount equal to the
lesser of (x) the Series 2005-3 Past Due Rent Payment and (y) the excess, if
any, of the Series 2005-3 Required Reserve Account Amount over the Series 2005-3
Available Reserve Account Amount on such day;
 
(ii) if the occurrence of the related Series 2005-3 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2005-3 Letters of Credit, pay to each Series 2005-3 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accor-dance with
the provisions of the applicable Series 2005-3 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2005-3 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2005-3
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2005-3 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2005-3 Past Due Rent Payment
remaining after Payment pursuant to clause (i) above;
 
-38-

--------------------------------------------------------------------------------


 
(iii) if the occurrence of such Series 2005-3 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2005-3 Cash Collateral Account, deposit
in the Series 2005-3 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2005-3 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2005-3 Cash Collateral Account on account of such Series 2005-3 Lease
Payment Deficit;
 
(iv) allocate to the Series 2005-3 Accrued Interest Account the amount, if any,
by which the Series 2005-3 Lease Interest Payment Deficit, if any, relating to
such Series 2005-3 Lease Payment Deficit exceeds the amount of the Series 2005-3
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and
 
(v) treat the remaining amount of the Series 2005-3 Past Due Rent Payment as
Principal Collections allocated to the Series 2005-3 Notes in accordance with
Section 3.2(a)(ii), 3.2(b)(ii) or 3.2(c)(ii), as the case may be.
 
Section 3.3.   Payments to Noteholders. The Funding Agent with respect to each
Purchaser Group shall provide written notice to the Administrative Agent (x) no
later than two (2) Business Days prior to each Determination Date, setting forth
the Monthly Funding Costs with respect to such Purchaser Group with respect to
the portion of the current Series 2005-3 Interest Period ending on such Business
Day and a reasonable estimation of the Monthly Funding Costs with respect to
such Purchaser Group for the remainder of such Series 2005-3 Interest Period and
(y) within three (3) Business Days after the end of each calendar month, setting
forth the Monthly Funding Costs (calculated as if such calendar month was a
Series 2005-3 Interest Period) with respect to such Purchaser Group for such
calendar month. The Administrative Agent shall, within two (2) Business Days
following its receipt of such information from each Funding Agent, compile the
information provided in such written notice pursuant to (x) or (y) above, as
applicable, into one written notice for all Purchaser Groups and forward such
notice to the Administrator. If the actual amount of the Monthly Funding Costs
with respect to any Purchaser Group for a Series 2005-3 Interest Period is less
than or greater than the amount thereof estimated by the Funding Agent with
respect to such Purchaser Group on a Determination Date, such Funding Agent
shall notify the Administrator and the Administrative Agent thereof on the next
succeeding Determination Date and the Administrator will reduce or increase the
Monthly Funding Costs with respect to such Purchaser Group for the next
succeeding Series 2005-3 Interest Period accordingly. The Administrator shall
determine the Series 2005-3 Note Rate for the last Series 2005-3 Interest Period
on the Determination Date immediately preceding the final Distribution Date
based on the information provided by the Funding Agents. If a Funding Agent
determines that the actual Monthly Funding Costs with respect to its Purchaser
Group for the last Series 2005-3 Interest Period will be more or less than the
estimate thereof provided to the Administrator and informs the Administrator of
such variance prior to the Distribution Date for such Series 2005-3 Interest
Period, the Administrator will recalculate the Series 2005-3 Note Rate for such
Series 2005-3 Interest Period. On each Determination Date, as provided below,
the Administrator shall instruct the Paying Agent in writing pursuant to the
Administration Agreement to withdraw, and on the following Distribution Date the
Paying Agent, acting in accor-dance with such instruc-tions, shall withdraw
 
-39-

--------------------------------------------------------------------------------


 
the amounts required to be withdrawn from the Collection Account pursuant to
Section 3.3(a) below in respect of all funds available from Series 2005-3
Interest Rate Cap Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2005-3
Notes.
 
(a) Note Interest and Commitment Fees with respect to the Series 2005-3 Notes.
On each Determin-a-tion Date, the Adminis-trator shall instruct the Trustee and
the Paying Agent in writing pursuant to the Administration Agreement as to the
amount to be withdrawn and paid pursuant to Section 3.4 from the Series 2005-3
Accrued Interest Account to the extent funds are anticipated to be available
from Interest Collections allo-cable to the Series 2005-3 Notes and the Series
2005-3 Interest Rate Cap Proceeds pro-cessed from, but not including, the
preceding Distribu-tion Date through the succeeding Dis-tribution Date in
respect of (x) first, an amount equal to the Series 2005-3 Monthly Interest for
the Series 2005-3 Interest Period ending on the day preceding the related
Distribution Date, (y) second, an amount equal to the Commitment Fees for each
Purchaser Group for the Series 2005-3 Interest Period ending on the day
preceding the related Distribution Date and (z) third, an amount equal to the
amount of any unpaid Series 2005-3 Shortfall as of the preceding Distribu-tion
Date (together with any accrued interest on such Series 2005-3 Shortfall). On
the following Distribution Date, the Trustee shall withdraw the amounts
described in the first sentence of this Sec-tion 3.3(a) from the Series 2005-3
Accrued Interest Account and deposit such amounts in the Series 2005-3
Distribution Account.
 
(b) Withdrawals from Series 2005-3 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2005-3 Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2005-3 Reserve Account and deposit in the Series 2005-3
Distribution Account on such Distribution Date an amount equal to the lesser of
the Series 2005-3 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2005-3 Reserve Account and
deposit such amount in the Series 2005-3 Distribution Account.
 
(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2005-3 Lease Payment Deficit, such notification to be in
the form of Exhibit F (each a “Lease Payment Deficit Notice”).
 
(d) Draws on Series 2005-3 Letters of Credit For Series 2005-3 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2005-3 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2005-3 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount (identified by the Administrator) equal to
the least of (i) such Series 2005-3 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of the amounts described in clauses (x), (y) and (z)
of Section 3.3(a) above on such Distribution Date over the
 
-40-

--------------------------------------------------------------------------------


 
amounts available from the Series 2005-3 Accrued Interest Account on such
Distribution Date plus the amount withdrawn from the Series 2005-3 Reserve
Account pursuant to Section 3.3(b) and (iii) the Series 2005-3 Letter of Credit
Liquidity Amount on the Series 2005-3 Letters of Credit by presenting to each
Series 2005-3 Letter of Credit Provider a draft accompanied by a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2005-3 Distribution Account on such Distribution Date
for distribution in accordance with Section 3.4; provided, however, that if the
Series 2005-3 Cash Collateral Account has been estab-lished and funded, the
Trustee shall withdraw from the Series 2005-3 Cash Collateral Account and
deposit in the Series 2005-3 Distribution Account an amount equal to the lesser
of (x) the Series 2005-3 Cash Collateral Percentage on such Distribution Date of
the least of the amounts described in clauses (i), (ii) and (iii) above and (y)
the Series 2005-3 Available Cash Collateral Account Amount on such Distribution
Date and draw an amount equal to the remainder of such amount on the Series
2005-3 Letters of Credit.
 
(e) Balance. On or prior to the second Busi-ness Day preceding each Distribution
Date, the Adminis-trator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Sec-tion 3.3(a)), if any, of the amounts
available from the Series 2005-3 Accrued Interest Account as follows:
 
(i) on each Distribution Date during the Series 2005-3 Revolving Period or the
Series 2005-3 Controlled Amortization Period, (1) first, to the Administrator,
an amount equal to the Series 2005-3 Percentage as of the beginning of such
Series 2005-3 Interest Period of the por-tion of the Monthly Administration Fee
pay-able by CRCF (as specified in clause (iii) of the definition thereof) for
such Series 2005-3 Interest Period, (2) second, to the Trustee, an amount equal
to the Series 2005-3 Percentage as of the beginning of such Series 2005-3
Interest Period of the Trustee’s fees for such Series 2005-3 Interest Period,
(3) third, to the Series 2005-3 Distribution Account to pay any Article VII
Costs, (4) fourth, to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2005-3 Percentage as of the beginning of such Series 2005-3
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2005-3 Interest Period and (5) fifth, the balance, if
any (“Excess Collections”), shall be withdrawn by the Paying Agent from the
Series 2005-3 Collection Account and deposited in the Series 2005-3 Excess
Collection Account; and
 
(ii) on each Distribution Date during the Series 2005-3 Rapid Amorti-zation
Period, (1) first, to the Trustee, an amount equal to the Series 2005-3
Percentage as of the beginning of such Series 2005-3 Interest Period of the
Trustee’s fees for such Series 2005-3 Interest Peri-od, (2) second, to the
Adminis-tra-tor, an amount equal to the Series 2005-3 Percentage as of the
beginning of such Series 2005-3 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by CRCF for such Series 2005-3 Interest Period, (3) third, to the Series
2005-3 Distribution
 
-41-

--------------------------------------------------------------------------------


 
Account to pay any Article VII Costs, (4) fourth, to pay any Carrying Charges
(other than Carrying Charges provided for above) to the Persons to whom such
amounts are owed, an amount equal to the Series 2005-3 Percentage as of the
beginning of such Series 2005-3 Interest Period of such Carrying Charges (other
than Carrying Charges provided for above) for such Series 2005-3 Interest Period
and (5) fifth, the balance, if any, shall be treated as Principal Collections.
 
(f) Shortfalls. If the amounts described in Section 3.3 are insufficient to pay
the Series 2005-3 Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Dis-tribution Date, payments of interest to the Series 2005-3
Noteholders and payments of Commitment Fees to the Purchaser Groups will be
reduced on a pro rata basis by the amount of such defici-ency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the “Series 2005-3 Shortfall.” Interest shall accrue on the Series 2005-3
Shortfall at the Alternate Base Rate plus 2% per annum.
 
Section 3.4.   Payment of Note Interest and Commitment Fees. On each
Distribution Date, subject to Sec-tion 9.8 of the Base Indenture, the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Adminis-trative Agent for the accounts of the Purchaser Groups from the Series
2005-3 Distribution Account the amounts deposited in the Series 2005-3
Distribution Account pursuant to Section 3.3. Upon the receipt of funds from the
Paying Agent on each Distribution Date on account of Series 2005-3 Monthly
Interest, the Administrative Agent shall pay to each Funding Agent with respect
to a Purchaser Group an amount equal to the Monthly Funding Costs with respect
to such Purchaser Group with respect to the Series 2005-3 Interest Period ending
on the day preceding such Distribution Date plus the amount of any unpaid Series
2005-3 Shortfalls relating to unpaid Series 2005-3 Monthly Interest payable to
such Purchaser Group as of the preceding Distribution Date, together with any
interest thereon at the Alternate Base Rate plus 2% per annum. If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 3.4 on account of Series 2005-3 Monthly Interest for the Series 2005-3
Interest Period ending on the day preceding such Distribution Date is less than
such Series 2005-3 Monthly Interest, the Administrative Agent shall pay the
amount available to the Funding Agents, on behalf of the Purchaser Groups, on a
pro rata basis, based on the Monthly Funding Costs with respect to each
Purchaser Group with respect to such Series 2005-3 Interest Period. Upon the
receipt of funds from the Paying Agent on each Distribution Date on account of
Commitment Fees, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group an amount equal to the Commitment Fee payable to
such Purchaser Group with respect to the Series 2005-3 Interest Period ending on
the day preceding such Distribution Date plus the amount of any unpaid Series
2005-3 Shortfalls relating to unpaid Commitment Fees payable to such Purchaser
Group as of the preceding Distribution Date, together with any interest thereon
at the Alternate Base Rate plus 2% per annum. If the amount paid to the
Administrative Agent on any Distribution Date pursuant to this Section 3.4 on
account of Commitment Fees is less than the Commitment Fees payable on such
Distribution Date, the Administrative Agent shall pay the amount available to
the Funding Agents, on behalf of the Purchaser Groups, on a pro rata basis,
based on the Commitment Fee payable to each Purchaser Group on such Distribution
Date. Upon the receipt of funds from the Trustee or the Paying Agent on any
Distribution Date on account of Article VII Costs, the Administrative Agent
shall pay such amounts to the Funding Agent with respect to the CP Conduit
Purchaser or the APA Bank owed such amounts. If the amounts paid to the
 
-42-

--------------------------------------------------------------------------------


 
Administrative Agent on any Distribution Date pursuant to Section 3.3(e) on
account of Article VII Costs are less than the Article VII Costs due and payable
on such Distribution Date, the Administrative Agent shall pay the amounts
available to the Funding Agents with respect to the CP Conduit Purchasers and
APA Banks owed such amounts, on a pro rata basis, based on the Article VII Costs
owing to such CP Conduit Purchasers and APA Banks. Due and unpaid Article VII
Costs owing to a Purchaser Group shall accrue interest at the Alternate Base
Rate plus 2%; provided that Article VII Costs shall not be considered due until
the first Distribution Date following five (5) days’ notice to CRCF and the
Administrator of such Article VII Costs.
 
Section 3.5.   Payment of Note Principal. (a)  Monthly Payments During Series
2005-3 Controlled Amortization Period or Series 2005-3 Rapid Amortization
Period. Commencing on the second Determination Date during the Series 2005-3
Controlled Amortization Period or the first Determination Date after the
commence-ment of the Series 2005-3 Rapid Amortization Period, the Administrator
shall in-struct the Trustee and the Paying Agent in writing pursu-ant to the
Administration Agreement and in accordance with this Section 3.5 as to (i) the
amount allocated to the Series 2005-3 Notes during the Related Month pursuant to
Section 3.2(b)(ii), (c)(ii) or (d)(ii), as the case may be, and the portion of
such amount, if any, that has been previously applied to make a Decrease
pursuant to Section 2.5, (ii) any amounts to be withdrawn from the Series 2005-3
Reserve Account and deposited into the Series 2005-3 Distribution Ac-count or
(iii) any amounts to be drawn on the Series 2005-3 Demand Notes and/or on the
Series 2005-3 Letters of Credit (or withdrawn from the Series 2005-3 Cash
Collateral Account). On the Dis-tribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2005-3 Notes
during the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, less the portion of such amount, if any, that has been
previously applied to make a Decrease pursuant to Section 2.5, from the Series
2005-3 Collection Account and deposit such amount in the Series 2005-3
Distri-bution Account, to be paid to the holders of the Series 2005-3 Notes.
 
(b)  Decreases. On any Business Day (x) during the Series 2005-3 Revolving
Period on which a Decrease is to be made pursuant to Section 2.5, the Trustee
shall withdraw from the Series 2005-3 Excess Collection Account, or (y) during
the Series 2005-3 Controlled Amortization Period on which a Decrease is to be
made pursuant to Section 2.5, the Trustee shall withdraw from the Series 2005-3
Excess Collection Account and/or the Series 2005-3 Collection Account, in each
case in accordance with the written instructions of the Admin-istrator, an
amount equal to the lesser of (i) the amounts specified in clauses (x) and (y)
of Section 2.5(a) and (ii) the amount of such Decrease, and deposit such amount
in the Series 2005-3 Distribution Account, to be paid to the Administrative
Agent for distribution in accordance with Section 3.5(f).
 
(c)  Principal Deficit Amount. On each Distribution Date on which the Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2005-3 Distribution Account as follows:
 
(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing, prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Principal Deficit Amount resulting from a Series 2005-3 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to
 
-43-

--------------------------------------------------------------------------------


 
such Distribution Date, in the case of any other Principal Deficit Amount, to
withdraw from the Series 2005-3 Reserve Account, an amount equal to the lesser
of (x) the Series 2005-3 Available Reserve Account Amount and (y) such Principal
Deficit Amount and deposit it in the Series 2005-3 Distribution Account on such
Distribution Date.
 
(ii) Principal Draws on Series 2005-3 Letters of Credit. If the Administrator
determines on any Distribution Date during the Series 2005-3 Rapid Amortization
Period that there exists a Series 2005-3 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2005-3
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administra-tor in respect of a Series 2005-3 Lease Principal
Payment Deficit on or prior to 11:00 a.m. (New York City time) on a Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date draw an amount equal to the least of (i) such Series 2005-3 Lease Principal
Payment Deficit, (ii) the amount by which the Principal Deficit Amount on such
Distribution Date exceeds the amount to be deposited in the Series 2005-3
Distribution Account in accordance with clause (i) of this Section 3.5(c) and
(iii) the Series 2005-3 Letter of Credit Amount on the Series 2005-3 Letters of
Credit by presenting to each Series 2005-3 Letter of Credit Provider a draft
accom-panied by a Certificate of Lease Deficit Demand and shall cause the Lease
Deficit Disbursements to be deposited in the Series 2005-3 Distribution Account
on such Distribution Date; provided, however, that if the Series 2005-3 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2005-3 Cash Collateral Account and deposit in the Series 2005-3
Distribution Account an amount equal to the lesser of (x) the Series 2005-3 Cash
Collat-eral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2005-3
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2005-3 Letters of
Credit.
 
(iii) Demand Note Draw. If on any Determination Date, the Adminis-trator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2005-3 Reserve
Account pursuant to Section 3.5(c)(i) on such Distribution Date) will be greater
than zero and there are any Series 2005-3 Letters of Credit on such date, prior
to 10:00 a.m. (New York City time) on the second Business Day prior to such
Distribution Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to the Demand Note Issuers demanding payment of an
amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2005-3 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the defini-tion thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2005-3 Demand Notes to be deposited into the Series 2005-3
Distribution Account.
 
-44-

--------------------------------------------------------------------------------


 
(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit in the
Series 2005-3 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 conse-cutive days) with respect to any
Demand Note Issuer, the Trustee shall not have delivered such Demand Notice to
any Demand Note Issuer on the second Business Day preceding such Distribution
Date, then, in the case of (x) or (y) the Trustee shall on such Business Day
draw on the Series 2005-3 Letters of Credit an amount equal to the lesser of
(i) Series 2005-3 Letter of Credit Amount and (ii) the aggregate amount that the
Demand Note Issuers failed to pay under the Series 2005-3 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) by presenting
to each Series 2005-3 Letter of Credit Provider a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2005-3 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2005-3 Cash Collateral Account and deposit in the
Series 2005-3 Distribution Account an amount equal to the lesser of (x) the
Series 2005-3 Cash Collateral Percentage on such Business Day of the aggregate
amount that the Demand Note Issuers failed to pay under the Series 2005-3 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
and (y) the Series 2005-3 Available Cash Collateral Account Amount on such
Business Day and draw an amount equal to the remainder of the aggregate amount
that the Demand Note Issuers failed to pay under the Series 2005-3 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) on the
Series 2005-3 Letters of Credit. The Trustee shall deposit into, or cause the
deposit of, the proceeds of any draw on the Series 2005-3 Letters of Credit and
the proceeds of any withdrawal from the Series 2005-3 Cash Collateral Account to
be deposited in the Series 2005-3 Distribution Account.
 
(d)  Series 2005-3 Termination Date. The entire Series 2005-3 Invested Amount
shall be due and payable on the Series 2005-3 Termination Date. In connection
therewith:
 
(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2005-3 Distribution Account of the amount to be deposited in accordance
with Section 3.5(a), together with any amounts to be deposited therein in
accordance with Section 3.5(c) on the Series 2005-3 Termination Date, the amount
to be deposited in the Series 2005-3 Distribution Account with respect to the
Series 2005-3 Termination Date is or will be less than the Series 2005-3
Invested Amount, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to the Series 2005-3 Termination Date, the Administrator
shall instruct the Trustee in writing to withdraw from the Series 2005-3 Reserve
Account, an amount equal to the lesser of the Series 2005-3 Available Reserve
Account Amount and such insufficiency and deposit it in the Series 2005-3
Distribution Account on the Series 2005-3 Termination Date.
 
(ii) Demand Note Draw. If the amount to be deposited in the Series 2005-3
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be
 
-45-

--------------------------------------------------------------------------------


 
deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i) on the
Series 2005-3 Termination Date is less than the Series 2005-3 Invested Amount,
and there are any Series 2005-3 Letters of Credit on such date, then, prior to
10:00 a.m. (New York City time) on the second Business Day prior to the Series
2005-3 Termination Date, the Administrator shall instruct the Trustee in writing
to make a demand (a “Demand Notice”) substantially in the form attached hereto
as Exhibit G on the Demand Note Issuers for payment under the Series 2005-3
Demand Notes in an amount equal to the lesser of (i) such insuf-fici-ency and
(ii) the Series 2005-3 Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding the Series
2005-3 Termination Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecu-tive days) with respect to a Demand Note Issuer shall have
occurred and be contin-uing, the Trustee shall not be required to deliver such
Demand Notice to such Demand Note Issuer. The Trustee shall cause the proceeds
of any demand on the Series 2005-3 Demand Notes to be deposited into the Series
2005-3 Distribution Account.
 
(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (ii) of
this Section 3.5(d) any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2005-3 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the defini-tion thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2005-3 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2005-3 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2005-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2005-3 Letter of Credit Amount on such
Business Day by presenting to each Series 2005-3 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2005-3 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2005-3 Cash Collateral
Account and deposit in the Series 2005-3 Distribution Account an amount equal to
the lesser of (x) the Series 2005-3 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers failed to pay under the Series
2005-3 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2005-3 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2005-3 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2005-3 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2005-3 Letters of Credit and
the proceeds of any
 
-46-

--------------------------------------------------------------------------------


 
withdrawal from the Series 2005-3 Cash Collateral Account to be deposited in the
Series 2005-3 Distribution Account.
 
(e)  Distribution. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2005-3 Collection Account pursuant to Section
3.5(a) or amounts are deposited in the Series 2005-3 Distribution Account
pursuant to Section 3.5(c) and/or (d), the Paying Agent shall, in accordance
with Section 6.1 of the Base Indenture, pay to the Administrative Agent for the
accounts of the Purchaser Groups from the Series 2005-3 Distribution Account the
amount deposited therein pursuant to Sec-tion 3.5(a), (c) and/or (d).
 
(f)  Payment of Funds From Decreases. Upon the receipt of funds on account of a
Decrease from the Trustee, the Administrative Agent shall pay first, to each
Funding Agent with respect to a Non-Extending Purchaser Group a pro rata amount
of the Decrease, based on the Purchaser Group Invested Amounts with respect to
such Non-Extending Purchaser Group relative to the Purchaser Group Invested
Amounts with respect to all Non-Extending Purchaser Groups on the date of such
Decrease and second, to each Funding Agent with respect to a Purchaser Group,
such Purchaser Group’s Pro Rata Share of the remaining amount of such Decrease.
Each Purchaser Group’s share of the amount of any Decrease on any Business Day
shall be allocated by such Purchaser Group first to reduce the Available CP
Funding Amount with respect to such Purchaser Group and the Available APA Bank
Funding Amount with respect to such Purchaser Group on such Business Day and
then to reduce the portion of the Purchaser Group Invested Amount with respect
to such Purchaser Group allocated to CP Tranches and Eurodollar Tranches in such
order as such Purchaser Group may select in order to minimize costs payable
pursuant to Section 7.3. Upon the receipt of funds from the Trustee pursuant to
Sections 3.5(a), (c) and/or (d) on any Distribution Date, the Administrative
Agent shall pay to each Funding Agent with respect to a Purchaser Group, such
Purchaser Group’s Pro Rata Share of such funds.
 
Section 3.6.   Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment
 
. If the Administrator fails to give notice or instructions to make any payment
from or deposit into the Collection Account required to be given by the
Adminis-trator, at the time speci-fied in the Administration Agreement or any
other Related Document (including appli-cable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator, provided that the Adminis-tra-tor,
upon request of the Trustee, promptly provides the Trustee with all information
necessary to allow the Trustee to make such a payment or deposit. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.
 
Section 3.7.   Series 2005-3 Reserve Account. (a) Establishment of Series 2005-3
Reserve Account. CRCF shall establish and maintain in the name of the Trustee
for the benefit of the Series 2005-3 Noteholders, or cause to be established and
maintained, an account (the “Series 2005-3 Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2005-3 Noteholders. The Series 2005-3 Reserve Account
shall be maintained (i) with a Qualified Institution, or (ii) as a segregated
trust account with the corporate trust department of a depository institution or
trust company having
 
-47-

--------------------------------------------------------------------------------


 
corporate trust powers and acting as trustee for funds deposited in the Series
2005-3 Reserve Account; provided that, if at any time such Qualified Institution
is no longer a Qualified Institution or the credit rating of any securities
issued by such depositary institution or trust com-pany shall be reduced to
below “BBB-” by Standard & Poor’s or “Baa2” by Moody’s, then CRCF shall, within
30 days of such reduction, establish a new Series 2005-3 Reserve Account with a
new Qualified Institution. If the Series 2005-3 Reserve Account is not
maintained in accordance with the pre-vious sentence, CRCF shall establish a new
Series 2005-3 Reserve Account, within ten (10) Business Days after obtaining
knowledge of such fact, which complies with such sentence, and shall instruct
the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2005-3 Reserve Account into the new Series 2005-3 Reserve
Account. Initially, the Series 2005-3 Reserve Account will be established with
The Bank of New York.
 
(b)  Administration of the Series 2005-3 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2005-3 Reserve Account to invest
funds on deposit in the Series 2005-3 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2005-3 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2005-3 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in Section
8-106 of the New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the expense of CRCF,
take such action as is required to maintain the Trustee’s security interest in
the Permitted Investments credited to the Series 2005-3 Reserve Account. CRCF
shall not direct the Trustee to dispose of (or permit the disposal of) any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of purchase price of such Permitted Investments. In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2005-3 Reserve Account shall remain uninvested.
 
(c)  Earnings from Series 2005-3 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2005-3
Reserve Account shall be deemed to be on deposit therein and available for
distribution.
 
(d)  Series 2005-3 Reserve Account Constitutes Additional Collateral for Series
2005-3 Notes. In order to secure and provide for the repayment and payment of
the CRCF Obligations with respect to the Series 2005-3 Notes, CRCF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2005-3 Noteholders, all of CRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2005-3 Reserve Account, includ-ing any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2005-3 Reserve Account
 
-48-

--------------------------------------------------------------------------------


 
or the funds on deposit therein from time to time; (iv) all investments made at
any time and from time to time with monies in the Series 2005-3 Reserve Account,
whether consti-tuting securities, instruments, general intangibles, investment
property, financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2005-3 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2005-3 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2005-3 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitle-ment orders in respect of the Series 2005-3 Reserve Account.
The Series 2005-3 Reserve Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series 2005-3 Noteholders. The
Series 2005-3 Agent hereby agrees (i) to act as the securities intermediary (as
defined in Section 8-102(a)(14) of the New York UCC) with respect to the Series
2005-3 Reserve Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2005-3
Reserve Account shall be treated as a financial asset (as defined in Section
8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
(e)  Preference Amount Withdrawals from the Series 2005-3 Reserve Account or the
Series 2005-3 Cash Collateral Account. If a member of a Purchaser Group notifies
the Trustee in writing of the existence of a Preference Amount, then, subject to
the satisfaction of the conditions set forth in the next succeeding sentence, on
the Business Day on which those conditions are first satisfied, the Trustee
shall withdraw from either (x) prior to the Series 2005-3 Letter of Credit
Termination Date, the Series 2005-3 Reserve Account or (y) on or after the
Series 2005-3 Letter of Credit Termination Date, the Series 2005-3 Cash
Collateral Account and pay to the Funding Agent for such member an amount equal
to such Preference Amount. Prior to any withdrawal from the Series 2005-3
Reserve Account or the Series 2005-3 Cash Collateral Account pursuant to this
Section 3.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against CRCF by the Purchaser Group for any
amount paid in respect of such Preference Amount. On the Business Day after
Series 2005-3 Letter of Credit Termination Date, the Trustee shall transfer the
amount on deposit in the Series 2005-3 Reserve Account to the Series 2005-3 Cash
Collateral Account.
 
(f)  Series 2005-3 Reserve Account Surplus. In the event that the Series 2005-3
Reserve Account Surplus on any Distribution Date, after giving effect to all
withdrawals from the Series 2005-3 Reserve Account, is greater than zero, the
Trustee, acting in accordance with the written instructions of the Administrator
pursuant to the Administration Agreement, shall withdraw from the Series 2005-3
Reserve Account an amount equal to the Series 2005-3 Reserve Account Surplus and
shall pay such amount to CRCF.
 
(g)  Termination of Series 2005-3 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance
 
-49-

--------------------------------------------------------------------------------


 
with the written instructions of the Administrator, after the prior payment of
all amounts owing to the Series 2005-3 Noteholders and payable from the Series
2005-3 Reserve Account as provided herein, shall withdraw from the Series 2005-3
Reserve Account all amounts on deposit therein for payment to CRCF.
 
Section 3.8.   Series 2005-3 Letters of Credit and Series 2005-3 Cash Collateral
Account. (a) Series 2005-3 Letters of Credit and Series 2005-3 Cash Collateral
Account Constitute Additional Collateral for Series 2005-3 Notes. In order to
secure and provide for the repayment and payment of CRCF’s obligations with
respect to the Series 2005-3 Notes, CRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2005-3 Noteholders, all of CRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) each Series 2005-3 Letter of Credit; (ii) the Series 2005-3 Cash
Collateral Account, including any security entitle-ment thereto; (iii) all funds
on deposit in the Series 2005-3 Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Series 2005-3 Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Series 2005-3 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2005-3 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2005-3 Cash Collateral
Account Collateral”). The Trustee shall, for the benefit of the Series 2005-3
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Series 2005-3 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2005-3 Cash Collateral Account. The Series 2005-3 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2005-3 Noteholders. The Series 2005-3 Agent hereby
agrees (i) to act as the securities intermediary (as defined in Section
8-102(a)(14) of the New York UCC) with respect to the Series 2005-3 Cash
Collateral Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2005-3 Cash
Collateral Account shall be treated as a financial asset (as defined in Section
8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.
 
(b)  Series 2005-3 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then-scheduled Series 2005-3 Letter of Credit
Expiration Date with respect to any Series 2005-3 Letter of Credit, excluding
the amount available to be drawn under such Series 2005-3 Letter of Credit but
taking into account each substitute Series 2005-3 Letter of Credit which has
been obtained from a Series 2005-3 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2005-3 Enhancement Amount would
be equal to or more than the Series 2005-3 Required Enhancement Amount and the
Series 2005-3 Liquidity Amount would be equal to or greater than the Series
2005-3 Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two (2) Business Days prior to
 
-50-

--------------------------------------------------------------------------------


 
such Series 2005-3 Letter of Credit Expiration Date of such determination. If
prior to the date which is ten (10) days prior to the then scheduled Series
2005-3 Letter of Credit Expiration Date with respect to any Series 2005-3 Letter
of Credit, excluding the amount available to be drawn under such Series 2005-3
Letter of Credit but taking into account a substitute Series 2005-3 Letter of
Credit which has been obtained from a Series 2005-3 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2005-3
Enhancement Amount would be less than the Series 2005-3 Required Enhancement
Amount or the Series 2005-3 Liquidity Amount would be less than the Series
2005-3 Required Liquidity Amount, then the Administrator shall notify the
Trustee in writing no later than two (2) Business Days prior to such Series
2005-3 Letter of Credit Expiration Date of (x) the greater of (A) the excess, if
any, of the Series 2005-3 Required Enhancement Amount over the Series 2005-3
Enhancement Amount, excluding the available amount under such expiring Series
2005-3 Letter of Credit but taking into account any substitute Series 2005-3
Letter of Credit which has been obtained from a Series 2005-3 Eligible Letter of
Credit Provider and is in full force and effect, on such date, and (B) the
excess, if any, of the Series 2005-3 Required Liquidity Amount over the Series
2005-3 Liquidity Amount, excluding the available amount under such expiring
Series 2005-3 Letter of Credit but taking into account any substitute Series
2005-3 Letter of Credit which has been obtained from a Series 2005-3 Eligible
Letter of Credit Provider and is in full force and effect, on such date, and (y)
the amount available to be drawn on such expiring Series 2005-3 Letter of Credit
on such date. Upon receipt of such notice by the Trustee on or prior to 10:00
a.m. (New York City time) on any Business Day, the Trustee shall, by 12:00 noon
(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw the lesser of the amounts
set forth in clauses (x) and (y) above on such expiring Series 2005-3 Letter of
Credit by presenting a draft accompanied by a Certificate of Termination Demand
and shall cause the Termination Disbursement to be deposited in the Series
2005-3 Cash Collateral Account.
 
If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2005-3 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2005-3 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2005-3 Cash Collateral
Account.
 
(c)  Series 2005-3 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one Business Day of becoming aware that (i) the
long-term senior unsecured debt credit rating of any Series 2005-3 Letter of
Credit Provider has fallen below “A” as determined by Standard & Poor’s or “A2”
as determined by Moody’s or (ii) the short-term senior unsecured debt credit
rating of any Series 2005-3 Letter of Credit Provider has fallen below “A-1” as
determined by Standard & Poor’s or “P-1” as determined by Moody’s. At such time
the Administrator shall also notify the Trustee of (i) the greater of (A) the
excess, if any, of the Series 2005-3 Required Enhancement Amount over the Series
2005-3 Enhancement Amount, excluding the available amount under the Series
2005-3 Letter of Credit issued by such Series 2005-3 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2005-3 Required
Liquidity Amount over the Series 2005-3 Liquidity Amount, excluding the
available amount under such Series 2005-3 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2005-3 Letter of Credit on
such date. Upon receipt of such notice by
 
-51-

--------------------------------------------------------------------------------


 
the Trustee on or prior to 10:00 a.m. (New York City time) on any Business Day,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day (or,
in the case of any notice given to the Trustee after 10:00 a.m. (New York City
time), by 12:00 noon (New York City time) on the next following Business Day),
draw on such Series 2005-3 Letter of Credit in an amount equal to the lesser of
the amounts in clause (i) and clause (ii) of the immediately preceding sen-tence
on such Business Day by presenting a draft accompanied by a Certificate of
Termination Demand and shall cause the Termination Disbursement to be deposited
in the Series 2005-3 Cash Collateral Account.
 
(d)  Draws on the Series 2005-3 Letters of Credit. If there is more than one
Series 2005-3 Letter of Credit on the date of any draw on the Series 2005-3
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2005-3 Letter of
Credit in an amount equal to the LOC Pro Rata Share of the Series 2005-3 Letter
of Credit Provider issuing such Series 2005-3 Letter of Credit of the amount of
such draw on the Series 2005-3 Letters of Credit.
 
(e)  Establishment of Series 2005-3 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2005-3 Letter of Credit pursuant to
Section 3.8(b) or (c) above, CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2005-3 Noteholders, or cause to be
estab-lished and maintained, an account (the “Series 2005-3 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-3 Noteholders. The Series
2005-3 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segre-gated trust account with the corporate trust
depart-ment of a depository institution or trust company having corporate trust
powers and act-ing as trustee for funds deposited in the Series 2005-3 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within 30 days of
such reduction, establish a new Series 2005-3 Cash Collateral Account with a new
Qualified Institution or a new segre-gated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2005-3 Cash
Collateral Account. If a new Series 2005-3 Cash Collateral Account is
established, CRCF shall instruct the Trustee in writing to transfer all cash and
invest-ments from the non-qualifying Series 2005-3 Cash Collateral Account into
the new Series 2005-3 Cash Collateral Account.
 
(f)  Administration of the Series 2005-3 Cash Collateral Account. CRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2005-3 Cash Collateral Account to invest funds on deposit in the Series
2005-3 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2005-3
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2005-3 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically
 
-52-

--------------------------------------------------------------------------------


 
delivered to the Trustee; (ii) United States security entitlements or security
entitlements shall be controlled (as defined in Section 8-106 of the New York
UCC) by the Trustee pending maturity or disposition, and (iii) uncertificated
securities (and not United States security entitlements) shall be delivered to
the Trustee by causing the Trustee to become the registered holder of such
securities. The Trustee shall, at the expense of CRCF, take such action as is
required to maintain the Trustee’s security interest in the Permitted
Investments credited to the Series 2005-3 Cash Collateral Account. CRCF shall
not direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of purchase price of such Permitted Investments. In the absence
of written investment instructions hereunder, funds on deposit in the Series
2005-3 Cash Collateral Account shall remain uninvested.
 
(g)  Earnings from Series 2005-3 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2005-3 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.
 
(h)  Series 2005-3 Cash Collateral Account Surplus. In the event that the Series
2005-3 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2005-3 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall with-draw from the Series 2005-3 Cash Collateral Account an
amount equal to the Series 2005-3 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2005-3 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2005-3
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2005-3 Reimbursement Agreement, and, second, to CRCF any
remaining amount.
 
(i)  Termination of Series 2005-3 Cash Collateral Account. Upon the termina-tion
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2005-3 Noteholders and payable from
the Series 2005-3 Cash Collateral Account as provided herein, shall withdraw
from the Series 2005-3 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 3.8(h) above) and shall pay
such amounts: first, to the Series 2005-3 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2005-3
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2005-3 Reimbursement Agreement, and, second, to CRCF any
remaining amount.
 
(j)  Termination Date Demands on the Series 2005-3 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2005-3 Letter of Credit Termination Date, the Administrator shall
determine the Series 2005-3 Demand Note Payment Amount as of the Series 2005-3
Letter of Credit Termination Date. If the Series 2005-3 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2005-3 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the Series
2005-3 Demand Note Payment Amount over the Series 2005-3 Available Reserve
Account Amount (prior to giving effect to any transfer
 
-53-

--------------------------------------------------------------------------------


 
to the Series 2005-3 Cash Collateral Account pursuant to Section 3.7(e) on such
date) and (ii) the Series 2005-3 Letter of Credit Liquidity Amount on the Series
2005-3 Letters of Credit by presenting to each Series 2005-3 Letter of Credit
Provider a draft accompanied by a Certificate of Termination Date Demand;
provided, however, that if the Series 2005-3 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2005-3 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) or (ii) on such Business Day on the
Series 2005-3 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee. The Trustee shall cause the Termination Date
Disbursement to be deposited in the Series 2005-3 Cash Collateral Account.
 
Section 3.9.   Series 2005-3 Distribution Account. (a) Establishment of Series
2005-3 Distribu-tion Account. The Trustee shall establish and maintain in the
name of the Trustee for the benefit of the Series 2005-3 Noteholders, or cause
to be established and maintained, an account (the “Series 2005-3 Distribution
Account”), bearing a designa-tion clearly indicating that the funds deposited
therein are held for the benefit of the Series 2005-3 Noteholders. The Series
2005-3 Distribution Account shall be maintained (i) with a Qualified
Institu-tion, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2005-3
Distri-bution Account; provided that, if at any time such Quali-fied Institution
is no longer a Qualified Institution or the credit rating of any securities
issued by such depos-itary institution or trust company shall be reduced to
below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within
30 days of such reduction, establish a new Series 2005-3 Distribution Account
with a new Qualified Institu-tion. If the Series 2005-3 Distribution Account is
not maintained in accordance with the previous sen-tence, CRCF shall establish a
new Series 2005-3 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualify-ing Series 2005-3 Distribution Account into the new Series 2005-3
Distribution Account. Initially, the Series 2005-3 Distribu-tion Account will be
established with The Bank of New York.
 
(b)  Administration of the Series 2005-3 Dis-tribution Account. The
Administrator may instruct the institution maintaining the Series 2005-3
Distribution Account to invest funds on deposit in the Series 2005-3
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2005-3 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2005-3 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities.
 
-54-

--------------------------------------------------------------------------------


 
(c)  Earnings from Series 2005-3 Distribution Account. All interest and
earn-ings (net of losses and investment expenses) paid on funds on deposit in
the Series 2005-3 Distribution Account shall be deemed to be on deposit and
available for distribution.
 
(d)  Series 2005-3 Distribution Account Constitutes Additional Collateral for
Series 2005-3 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2005-3 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2005-3 Noteholders, all
of CRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2005-3 Distri-bution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2005-3 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2005-3 Distribution Account, whether
constituting securities, instruments, general intangibles, invest-ment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2005-3
Distribution Account, the funds on deposit therein from time to time or the
invest-ments made with such funds; and (vi) all proceeds of any and all of the
fore-going, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collec-tively, as the “Series 2005-3
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2005-3
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the Series
2005-3 Distribution Account. The Series 2005-3 Distribution Account Collateral
shall be under the sole dominion and control of the Trustee for the benefit of
the Series 2005-3 Noteholders. The Series 2005-3 Agent hereby agrees (i) to act
as the securities intermediary (as defined in Section 8-102(a)(14) of the
New York UCC) with respect to the Series 2005-3 Distribution Account; (ii) that
its jurisdiction as securities intermediary is New York; (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2005-3 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iv)
to comply with any entitlement order (as defined in Section 8-102(a)(8) of the
New York UCC) issued by the Trustee. The Trustee shall, at the expense of CRCF,
take such action as is required to maintain the Trustee’s security interest in
the Permitted Investments credited to the Series 2005-3 Distribution Account.
CRCF shall not direct the Trustee to dispose of (or permit the disposal of) any
Permitted Investments prior to the maturity thereof to the extent such disposal
would result in a loss of purchase price of such Permitted Investments. In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2005-3 Distribution Account shall remain uninvested.
 
Section 3.10.   Series 2005-3 Demand Notes Constitute Additional Collateral for
Series 2005-3 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2005-3 Notes, CRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2005-3 Noteholders, all of
CRCF’s right, title and interest in and to the follow-ing (whether now or
hereafter existing or acquired): (i) the Series 2005-3 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2005-3 Demand Notes; and (iii) all
 
-55-

--------------------------------------------------------------------------------


 
proceeds of any and all of the foregoing, including, without limitation, cash.
On the date hereof, CRCF shall deliver to the Trustee, for the benefit of the
Series 2005-3 Noteholders, each Series 2005-3 Demand Note, endorsed in blank.
The Trustee, for the benefit of the Series 2005-3 Noteholders, shall be the only
Person authorized to make a demand for payments on the Series 2005-3 Demand
Notes.
 
Section 3.11.   Series 2005-3 Interest Rate Caps. (a)  Not later than 10 days
following the Distribution Date immediately following the first Series 2005-3
Interest Period with respect to which the Series 2005-3 Note Rate exceeds 7%
(the “Series 2005-3 Interest Rate Cap Acquisition Date”), CRCF shall acquire one
or more interest rate caps (each a “Series 2005-3 Interest Rate Cap”),
substantially in the form of Exhibit J, from a Qualified Interest Rate Cap
Counterparty and having an aggregate notional amount equal to the Series 2005-3
Maximum Invested Amount as of such Series 2005-3 Interest Rate Cap Acquisition
Date. The aggregate notional amount of all Series 2005-3 Interest Rate Caps may
be reduced pursuant to the related Series 2002-1 Interest Rate Cap to the extent
that the Series 2005-3 Maximum Invested Amount is reduced after the Series
2005-3 Interest Rate Cap Acquisition Date. In addition, CRCF shall acquire one
or more additional Series 2005-3 Interest Rate Caps in connection with any
increase of the Series 2005-3 Maximum Invested Amount after the Series 2005-3
Interest Rate Cap Acquisition Date such that the aggregate notional amounts of
all Series 2005-3 Interest Rate Caps shall equal the Series 2005-3 Maximum
Invested Amount after giving effect to such increase. The strike rate of each
Series 2005-3 Interest Rate Cap shall not be greater than 8%. Each Series 2005-3
Interest Rate Cap shall have a term that shall extend to at least the Series
2005-3 Termination Date.
 
(b) If, at any time, an Interest Rate Cap Counterparty is not a Qualified
Interest Rate Cap Counterparty, then CRCF shall cause the Interest Rate Cap
Counterparty within 30 days following such occurrence, at the Interest Rate Cap
Counterparty’s expense, to do one of the following (the choice of such action to
be determined by the Interest Rate Cap Counterparty) (i) obtain a replacement
interest rate cap on the same terms as the Series 2005-3 Interest Rate Cap from
a Qualified Interest Rate Cap Counterparty and simultaneously with such
replacement CRCF shall terminate the Series 2005-3 Interest Rate Cap being
replaced, (ii) obtain a guaranty from, or contingent agreement of, another
person who qualifies as a Qualified Interest Rate Cap Counterparty to honor the
Interest Rate Cap Counterparty’s obligations under the Series 2005-3 Interest
Rate Cap in form and substance satisfactory to the Administrative Agent or (iii)
post and maintain collateral satisfactory to the Administrative Agent; provided
that no termination of the Series 2005-3 Interest Rate Cap shall occur until
CRCF has entered into a replacement Interest Rate Cap. Each Series 2005-3
Interest Rate Cap must provide that if the Interest Rate Cap Counterparty is
required to take any of the actions described in clauses (i), (ii) or (iii) of
the preceding sentence and such action is not taken within 30 days, then the
Interest Rate Cap Counterparty must, until a replacement Series 2005-3 Interest
Rate Cap is executed and in effect, collateralize its obligations under such
Series 2005-3 Interest Rate Cap in an amount equal to the greatest of (i) the
marked to market value of such Series 2005-3 Interest Rate Cap, (ii) the next
payment due from the Interest Rate Cap Counterparty and (iii) 1% of the notional
amount of such Series 2005-3 Interest Rate Cap.
 
(c) To secure payment of all obligations to the Series 2005-3 Noteholders, CRCF
grants a security interest in, and assigns, pledges, grants, transfers and sets
over to the
 
-56-

--------------------------------------------------------------------------------


 
Trustee, for the benefit of the Series 2005-3 Noteholders, all of CRCF’s right,
title and interest in the Series 2005-3 Interest Rate Caps, if any, and all
proceeds thereof (the “Series 2005-3 Interest Rate Cap Collateral”). CRCF shall
require all Series 2005-3 Interest Rate Cap Proceeds to be paid to, and the
Trustee shall allocate all Series 2005-3 Interest Rate Cap Proceeds to, the
Series 2005-3 Accrued Interest Account of the Series 2005-3 Collection Account.
 
Section 3.12.   Payments to Funding Agents or Purchaser Groups. Notwithstanding
anything to the contrary herein or in the Base Indenture, amounts distributable
by CRCF, the Trustee, the Paying Agent or the Administrative Agent to a Funding
Agent for the account of its related Purchaser Group (or amounts distributable
by any such Person directly to such Purchaser Group) shall be paid by wire
transfer of immediately available funds no later than 3:00 p.m. (New York time)
for credit to the account or accounts designated by such Funding Agent.
Notwithstanding the foregoing, the Administrative Agent shall not be so
obligated unless the Administrative Agent shall have received the funds by 12:00
noon (New York City time).
 
 
ARTICLE IV
AMORTIZATION EVENTS
 
In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2005-3 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2005-3 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2005-3 Notes):
 
(a) a Series 2005-3 Enhancement Deficiency shall occur and continue for at least
two (2) Business Days; provided, however, that such event or condition shall not
be an Amortization Event if during such two (2) Business Day period such Series
2005-3 Enhancement Deficiency shall have been cured in accordance with the terms
and condi-tions of the Indenture and the Related Documents;
 
(b) either the Series 2005-3 Liquidity Amount shall be less than the Series
2005-3 Re-quired Liquidity Amount or the Series 2005-3 Available Reserve Account
Amount shall be less than the Series 2005-3 Required Reserve Account Amount for
at least two (2) Busi-ness Days; provided, however, that such event or
condi-tion shall not be an Amortization Event if during such two (2) Business
Day period such insufficiency shall have been cured in accordance with the terms
and condi-tions of the Indenture and the Related Documents;
 
(c) an AESOP I Operating Lease Vehicle Deficiency shall occur and continue for
at least two (2) Business Days;
 
(d) the Collection Account, the Series 2005-3 Collection Account, the Series
2005-3 Excess Collection Account or the Series 2005-3 Reserve Account shall be
subject to an injunction, estop-pel or other stay or a Lien (other than Liens
permitted under the Related Docu-ments);
 
-57-

--------------------------------------------------------------------------------


 
(e) all principal of and interest on the Series 2005-3 Notes is not paid on the
Series 2005-3 Expected Final Distribution Date;
 
(f) any Series 2005-3 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and (x) either a Series 2005-3 Enhancement
Deficiency would result from excluding such Series 2005-3 Letter of Credit from
the Series 2005-3 Enhancement Amount or (y) the Series 2005-3 Liquidity Amount,
excluding therefrom the available amount under such Series 2005-3 Letter of
Credit, would be less than the Series 2005-3 Required Liquidity Amount;
 
(g) from and after the funding of the Series 2005-3 Cash Collateral Account, the
Series 2005-3 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2005-3
Enhancement Deficiency would result from excluding the Series 2005-3 Available
Cash Collateral Account Amount from the Series 2005-3 Enhancement Amount or (y)
the Series 2005-3 Liquidity Amount, excluding therefrom the Series 2005-3
Available Cash Collateral Amount, would be less than the Series 2005-3 Required
Liquidity Amount;
 
(h) an Event of Bankruptcy shall have occurred with respect to any Series 2005-3
Letter of Credit Provider or any Series 2005-3 Letter of Credit Provider
repudi-ates its Series 2005-3 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2005-3 Enhancement Deficiency would result from
excluding such Series 2005-3 Letter of Credit from the Series 2005-3 Enhancement
Amount or (y) the Series 2005-3 Liquidity Amount, excluding therefrom the
available amount under such Series 2005-3 Letter of Credit, would be less than
the Series 2005-3 Required Liquidity Amount;
 
(i) the occurrence of an Event of Bankruptcy with respect to Cendant or any
Permitted Sublessee;
 
(j) a Change in Control shall have occurred;
 
(k) CRCF fails to acquire or maintain in force Series 2005-3 Interest Rate Caps
when and as required by the terms of Section 3.11; and
 
(l) (x) on the October 2005 Distribution Date, the Purchaser Group Invested
Amount with respect to any Purchaser Group exceeds the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group as of the September 2005
Distribution Date, or (y) on the November 2005 Distribution Date, the Purchaser
Group Invested Amount with respect to any Purchaser Group exceeds the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group as of the
October 2005 Distribution Date, or (z) on any date after the Scheduled Expiry
Date, the Series 2005-3 Invested Amount exceeds zero.
 
In the case of any event described in clauses (j) or (k) above, an Amortization
Event shall have occurred with respect to the Series 2005-3 Notes only if either
the Trustee or the Requisite Noteholders declare that an Amortization Event has
occurred. In the case of an
 
-58-

--------------------------------------------------------------------------------


 
event described in clause (a), (b), (c), (d), (e), (f), (g), (h), (i) or (l), an
Amortization Event with respect to the Series 2005-3 Notes shall have occurred
without any notice or other action on the part of the Trustee or any Series
2005-3 Noteholders, immediately upon the occurrence of such event. Amortization
Events with respect to the Series 2005-3 Notes described in clause (a), (b),
(c), (d), (e), (f), (g), (h), (i) or (l) may be waived with the written consent
of the Purchaser Groups having Commitment Percentages aggregating 100%.
Amortization Events with respect to the Series 2005-3 Notes described in clause
(j) or (k) above may be waived in accordance with Section 9.5 of the Base
Indenture.
 
 
ARTICLE V
RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
Notwithstanding any provision to the contrary in the Indenture or the Related
Docu-ments, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or CRCF (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, either (a) the Series 2005-3 Maximum
Non-Program Vehi-cle Amount is or will be exceeded or (b) an excess will exist
under clause (y) of paragraph (ii) of the definition of Series 2005-3 Required
Enhancement Amount or (ii) that the Les-sees, the Borrowers and CRCF have
determined to in-crease any Series 2005-3 Maximum Amount or the percentage set
forth in clause (y) of any of paragraphs (iii), (iv), (v), (vi), (vii) or (viii)
of the definition of Series 2005-3 Required Enhancement Amount, (such notice, a
“Waiver Request”), each Series 2005-3 Note-holder may, at its option, waive the
Series 2005-3 Maximum Non-Program Vehicle Amount, any other Series 2005-3
Maximum Amount or any increase in the Series 2005-3 Required Enhancement Amount
based upon clause (y) of any of paragraphs (iii), (iv), (v), (vi), (vii) or
(viii) of the definition of the Series 2005-3 Required Enhancement Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Rating Agencies by the
Trustee.
 
Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2005-3 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trust-ee in the Series 2005-3 Collection Account for ratable distribution as
described below.
 
Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2005-3 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount. Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to the Funding
Agent with respect to each Purchaser Group. If the Trustee receives the Consents
from the Requisite Noteholders agreeing to waiver of the applicable Waivable
Amount within forty-five (45) days after the Trustee notifies the Administrative
Agent of a Waiver Request (the day on which such forty-five (45) day period
expires, the “Consent Period Expiration Date”), (i) the
 
-59-

--------------------------------------------------------------------------------


 
applicable Waivable Amount shall be deemed waived by the consenting Series
2005-3 Noteholders, (ii) the Trus-tee will distribute the Designated Amounts as
set forth below and (iii) the Trustee shall promptly (but in any event within
two (2) Business Days) provide the Rating Agency with notice of such waiver. Any
Purchaser Group from whom the Trustee has not received a Consent on or before
the Consent Period Expiration Date will be deemed not to have consented to such
waiver.
 
If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Dis-tribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchaser Groups. Upon the receipt of funds from the Trustee
pursuant to this Article V, the Administrative Agent shall pay the Designated
Amounts as follows:
 
(i) to each Funding Agent with respect to a non-consenting Purchaser Group, such
Purchaser Group’s pro rata share based on the Purchaser Group Invested Amount
with respect to such Purchaser Group relative to the Purchaser Group Invested
Amount with respect to all non-consenting Purchaser Groups of the Designated
Amounts up to the amount required to reduce to zero the Purchaser Group Invested
Amounts with respect to all non-consenting Purchaser Groups; and
 
(ii) any remaining Designated Amounts to the Series 2005-3 Excess Collection
Account.
 
If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Group Invested Amount with respect to
each non-consenting Purchaser Group to zero on the date specified therein, then
on each day following such Dis-tribution Date, the Admin-istrator will allocate
to the Series 2005-3 Collection Account on a daily basis all Designated Amounts
collected on such day. On each fol-lowing Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2005-3 Collection Account and
deposit the same in the Series 2005-3 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchaser
Groups. Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:
 
(a) to each Funding Agent with respect to a non-consenting Purchaser Group, such
Purchaser Group’s pro rata share based on the Purchaser Group Invested Amount
with respect to such Purchaser Group relative to the Purchaser Group Invested
Amount with respect to all non-consenting Purchaser Groups of the Designated
Amounts in the Series 2005-3 Collection Account as of the applicable
Determination Date up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and
 
(b) any remaining Designated Amounts to the Series 2005-3 Excess Collection
Account.
 
-60-

--------------------------------------------------------------------------------


 
If the Requisite Noteholders do not timely consent to such waiver, the
Desig-nated Amounts will be re-allocated to the Series 2005-3 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.
 
In the event that the Series 2005-3 Rapid Amor-tization Period shall commence
after receipt by the Trustee of a Waiver Request, all such Designated Amounts
will thereafter be considered Principal Collections allo-cated to the Series
2005-3 Noteholders.
 
 
ARTICLE VI
CONDITIONS PRECEDENT
 
Section 6.1.   Conditions Precedent to Effectiveness of Supplement. This
Supplement shall become effective on the first date (the “Effective Date”) on
which all of the following conditions precedent shall have been satisfied:
 
(a)  Documents. The Administrative Agent shall have received copies for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of CRCF and the Trustee, (ii) this Supplement, executed by a
duly authorized officer of each of CRCF, the Administrator, the Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iii) each Lease, executed by a duly authorized officer of each of the
Lessee party thereto, the Administrator, and the Lessor party thereto, (iv) each
Sublease executed by a duly authorized officer of each Lessee party thereto and
each Permitted Sublessee party thereto, (v) each Loan Agreement, executed by a
duly authorized officer of each of CRCF, the Lessor party thereto and the
Permitted Nominees party thereto, (vi) each Vehicle Title and Lienholder Nominee
Agreement, executed by the duly authorized officer of each of the Permitted
Nominee party thereto, CCRG, the Lessor party thereto and the Trustee, (vii) the
Master Exchange Agreement, executed by a duly authorized officer of each of the
Intermediary, AESOP Leasing, ARAC, BRAC and CCRG; (viii) the Escrow Agreement,
executed by a duly authorized officer of each of the Intermediary, J.P. Morgan
Trust Company, N.A., JPMorgan Chase Bank, N.A., AESOP Leasing, ARAC, BRAC and
CCRG; and (ix) the Administration Agreement, executed by a duly authorized
officer of each of CCRG, AESOP Leasing, AESOP Leasing II, CRCF, ARAC, BRAC and
the Trustee.
 
(b)  Corporate Documents; Proceedings of CRCF, the Administrator, AESOP Leasing,
AESOP Leasing II, Original AESOP and CCRG. The Adminis-trative Agent shall have
received, with a copy for each CP Conduit Purchaser and the Funding Agent and
the APA Banks with respect to such CP Conduit Purchaser, from CRCF, the
Administrator, AESOP Leasing, AESOP Leasing II, Original AESOP, CCRG, ARAC and
BRAC true and complete copies of:
 
(i)  to the extent applicable, the certificate of incorporation or certificate
of formation, including all amendments thereto, of such Person, certified as of
a recent date by the Secretary of State or other appropriate authority
 
-61-

--------------------------------------------------------------------------------


 
of the state of incorporation or organization, as the case may be, and a
certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;
 
(ii)  a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on the
Series 2005-3 Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below, (B) that attached thereto is a
true and complete copy of the resolutions, in form and substance reasonably
satisfac-tory to each Funding Agent, of the Board of Directors or Managers of
such Person or committees thereof authorizing the execution, delivery and
performance of this Supplement and the Related Documents to which it is a party
and the transactions contemplated thereby, and that such resolutions have not
been amended, modi-fied, revoked or rescinded and are in full force and effect,
(C) that the certificate of incorporation or certificate of formation of such
Person has not been amended since the date of the last amendment thereto shown
on the certificate of good standing (or its equivalent) furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer or authorized signatory executing this Supplement and the Related
Documents or any other document delivered in connection herewith or therewith on
behalf of such Person; and
 
(iii)  a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.
 
(c)  Representations and Warranties. All representations and warranties of each
of CRCF, the Administrator, AESOP Leasing, AESOP Leasing II, Original AESOP,
each of the Permitted Nominees, each of the Lessees, each of the Permitted
Sublessees and the Intermediary and CCRG contained in each of the Related
Documents shall be true and correct as of the Series 2005-3 Closing Date.
 
(d)  No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2005-3 Notes or any other Series of Notes shall exist
and no AESOP I Operating Lease Vehicle Deficiency shall exist.
 
(e)  Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements that name CRCF, AESOP
Leasing, AESOP Leasing II, Original AESOP, each of the Permitted Nominees or
CCRG as debtor or assignor and that are filed in the State of New York, the
State of Delaware and in any other jurisdictions that the Administrative Agent
determines are necessary or appropriate, together with copies of such financing
statements, and tax and judgment lien
 
-62-

--------------------------------------------------------------------------------


 
searches showing no such liens that are not permitted by the Base Indenture,
this Supplement or the Related Documents.
 
(f)  Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(f) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.
 
(g)  Fees and Expenses. Each Funding Agent with respect to a CP Conduit
Purchaser shall have received payment of all fees, out-of-pocket expenses and
other amounts due and payable to such CP Conduit Purchaser or the APA Banks with
respect to such CP Conduit Purchaser on or before the Effective Date.
 
(h)  Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2005-3 Collection
Account, the Series 2005-3 Reserve Account and the Series 2005-3 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.
 
(i)  Opinion. The Administrative Agent shall have received, with a counterpart
addressed to each CP Conduit Purchaser and the Funding Agent, the Program
Support Provider and the APA Banks with respect such CP Conduit Purchaser, an
opinion of counsel to the Trustee as to the due authorization, execution and
delivery by the Trustee of this Supplement and the due execution, authentication
and delivery by the Trustee of the Series 2005-3 Notes.
 
(j)  Rating Letters. Each Funding Agent shall have received a letter, in the
form and substance satisfactory to such Funding Agent, from each of Moody’s and
Standard & Poor’s confirming the commercial paper rating of the related CP
Conduit Purchaser after giving effect to such CP Conduit Purchaser’s purchase of
the Series 2005-3 Notes.
 
(k)  UCC Filings. The Administrative Agent shall have received (i) executed
originals of any documents (including, without limitation, financing statements)
required to be filed in each jurisdiction necessary to perfect the security
interest of the Trustee in the Series 2005-3 Collateral and (ii) evidence
reasonably satisfactory to it of each such filing and reasonably satisfactory
evidence of the payment of any necessary fee or tax relating thereto.
 
(l)  Proceedings. All corporate and other proceedings and all other documents
and legal matters in connection with the transactions contemplated by the
Related Documents shall be satisfactory in form and substance to each Funding
Agent and its counsel.
 
-63-

--------------------------------------------------------------------------------


 
ARTICLE VII
CHANGE IN CIRCUMSTANCES
 
Section 7.1.   Increased Costs. (a) If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Affected Party (except any such reserve requirement reflected
in the Adjusted LIBO Rate); or
 
(ii)  impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Related Documents or the funding of
Eurodollar Tranches by such Affected Party;
 
and the result of any of the foregoing shall be to increase the cost to such
Affected Party of mak-ing, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obliga-tion to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then CRCF will pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.
 
(b)  If any Affected Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Affected Party’s capital or the capital of any corporation controlling such
Affected Party as a consequence of its obligations hereunder to a level below
that which such Affected Party or such corporation could have achieved but for
such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, CRCF shall pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for any such reduction suffered.
 
(c)  A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.1 shall be delivered to CRCF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by CRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2005-3 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section 7.1 shall survive the termination of
this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
 
(d)  Failure or delay on the part of an Affected Party to demand compensation
pursuant to this Section 7.1 shall not constitute a waiver of such Affected
Party’s right to demand such compensation; provided that CRCF shall not be
required to compensate any Affected Party pursuant to this Section 7.1 for any
increased costs or reductions incurred more than 270 days
 
-64-

--------------------------------------------------------------------------------


 
prior to the date that such Affected Party notifies CRCF of the Change in Law
giving rise to such increased costs or reductions and of such Affected Party’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reduc-tions is retroactive, then
the 270 day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
Section 7.2.   Taxes. (a) Any and all payments by or on account of any
obligation of CRCF here-under shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if CRCF shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) subject to Section 7.2(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.2) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) CRCF shall make such deduc-tions and (iii) CRCF shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)  In addition, CRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(c)  CRCF shall indemnify the Administrative Agent, each Funding Agent, each
Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of CRCF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to CRCF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error. Any payments made by
CRCF pursuant to this Section 7.2 shall be made solely from funds available in
the Series 2005-3 Distribution Account for the payment of Article VII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against CRCF to the extent that insufficient funds exist to
make such payment. The agreements in this Section 7.2 shall survive the
termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by CRCF to a Governmental Authority, CRCF shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
-65-

--------------------------------------------------------------------------------


 
(e)  The Administrative Agent, each Funding Agent, each member of each Purchaser
Group and each Program Support Provider, if entitled to an exemption from or
reduction of an Indemnified Tax or Other Tax with respect to payments made
hereunder or under the Indenture shall (to the extent legally able to do so)
deliver to CRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and
reason-ably requested by CRCF on the later of (i) thirty (30) Business Days
after such request is made and the applicable forms are provided to the
Administrative Agent, such Funding Agent, such member of such Purchaser Group or
such Program Support Provider or (ii) thirty (30) Business Days before
prescribed by applicable law as will permit such payments to be made without
withholding or with an exemption from or reduction of Indemnified Taxes or Other
Taxes.
 
(f)  If the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group receives a refund solely in
respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
CRCF to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.2 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that CRCF shall, upon
request of the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group if the Administrative Agent, such Funding Agent,
such Program Support Provider or such member of such Purchaser Group is required
to repay such refund to such Governmental Authority. Nothing contained herein
shall require the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group to make its tax returns (or any
other information relating to its taxes which it deems confidential) available
to CRCF or any other Person.
 
(g)  The Administrative Agent, each Funding Agent, each Program Support Provider
and each member of each Purchaser Group (other than any such entity which is a
domestic corporation) shall:
 
(i)  upon or prior to becoming a party hereto, deliver to CRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2005-3 Notes and
this Supplement;
 
(ii)  deliver to CRCF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2005-3 Notes and this Supplement on or before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to CRCF; and
 
-66-

--------------------------------------------------------------------------------


 
(iii)  obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CRCF and the Administrative
Agent;
 
unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2005-3 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises CRCF and the Administrative Agent.
 
(h)  If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable forms, as the case may be, in order
to claim an exemption from withholding of United States federal income taxes or
backup withholding taxes, then each such beneficial owner or equity owner shall
be considered to be the Administrative Agent, a Funding Agent, a Program Support
Provider or a member of a Purchaser Group for purposes of Section 7.2(g).
 
Section 7.3.   Break Funding Payments. CRCF agrees to indemnify each Purchaser
Group and to hold each Purchaser Group harmless from any loss or expense which
such Purchaser Group may sustain or incur as a consequence of (a) the failure by
CRCF to accept any Increase after CRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) the
conversion into or continuation of a CP Tranche or a Eurodollar Tranche that
occurs other than on the last day of the applicable CP Rate Period or Eurodollar
Period, (c) default by CRCF in making any prepay-ment in connection with a
Decrease after CRCF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (d) the mak-ing of a prepayment of a CP Tranche or
a Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be, or the making of a Decrease on
a date other than as specified in any notice of a Decrease or in a greater
amount than contained in any notice of a Decrease. Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a CP Tranche or a Eurodollar Tranche, either (x) the excess, if any, of (i) such
Purchaser Group’s cost of funding the amount so prepaid or not so bor-rowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of the CP Rate
Period or the Eurodollar Period (or in the case of a failure to borrow, convert
or continue, the CP Rate Period or the Eurodollar Period that would have
com-menced on the date of such prepayment or of such failure), as the case may
be, over (ii) the amount of interest earned by such Purchaser Group upon
redeployment of an amount of funds equal to the amount prepaid or not borrowed,
converted or continued for a com-parable period or (y) if such Purchaser Group
is able to terminate the funding source before its scheduled maturity, any costs
associated with such
 
-67-

--------------------------------------------------------------------------------


 
termination and (b) in the case of the losses or expenses incurred by a Pooled
Funding CP Conduit Purchaser, the losses and expenses incurred by such Pooled
Funding CP Conduit Purchaser in connection with the liquidation or reemployment
of deposits or other funds acquired by such Pooled Funding CP Conduit Purchaser
as a result of the failure to accept an Increase, a default in the making of a
Decrease or the making of a Decrease in an amount or on a date not contained in
a notice of a Decrease. Notwithstanding the foregoing, any payments made by CRCF
pursuant to this subsection shall be made solely from funds available in the
Series 2005-3 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that such funds are insufficient to make such
payment. This covenant shall survive the termination of this Supplement and the
Base Indenture and the pay-ment of all amounts payable hereunder and thereunder.
A certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by any Funding Agent on behalf of a Purchaser Group to CRCF
shall be conclusive absent manifest error.
 
Section 7.4.   Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
 
(b)  the Administrative Agent is advised by any APA Bank that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such APA Bank of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,
 
then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CRCF and the Trustee, whereupon until the Administrative Agent
notifies CRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.
 
Section 7.5.   Mitigation Obligations. If an Affected Party requests
compensation under Section 7.1, or if CRCF is required to pay any additional
amount to any Purchaser Group or any Governmental Authority for the account of
any Purchaser Group pursuant to Section 7.2, then, upon written notice from
CRCF, such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser Group and
its assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7.1 or 7.2, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group. CRCF hereby agrees to pay all
 
-68-

--------------------------------------------------------------------------------


 
reasonable costs and expenses incurred by such Affected Party or Purchaser Group
in connection with any such designation or assignment.
 
 
ARTICLE VIII 
REPRESENTATIONS AND WARRANTIES, COVENANTS
 
Section 8.1.   Representations and Warranties of CRCF and the Administrator.
(a)  CRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit Purchaser
and each APA Bank that: 
 
(i)  each and every of their respective representations and warranties contained
in the Related Documents is true and correct as of the Series 2005-3 Closing
Date and true and correct in all material respects as of the date of each
Increase; and
 
(ii)  as of the Series 2005-3 Closing Date, they have not engaged, in connection
with the offering of the Series 2005-3 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.
 
(b)  CRCF hereby represents and warrants to the Trustee, the Administrative
Agent, each Funding Agent, each CP Conduit Purchaser and each APA Bank that each
of the Series 2005-3 Notes has been duly authorized and executed by CRCF and
when duly authenticated by the Trustee and delivered to the Funding Agents in
accordance with the terms of this Supplement will constitute legal, valid and
binding obligations of CRCF enforceable in accordance with their terms, except
as enforceability thereof may be limited by bankruptcy, insolvency, or other
similar laws relating to or affecting generally the enforcement of creditors’
rights or by general equitable principles.
 
Section 8.2.   Covenants of CRCF and the Administrator. CRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:
 
(a)  they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;
 
(b)  they shall afford each Funding Agent with respect to a Purchaser Group, the
Trustee or any representatives of any such Funding Agent or the Trustee access
to all records relating to the Leases, the Subleases, the Vehicles, the
Manufacturer Programs and the Loan Agreements at any reasonable time during
regular business hours, upon reasonable prior notice (and with one Business
Day’s prior notice if an Amortization Event with respect to the Series 2005-3
Notes shall have been deemed to have occurred or shall have been declared to
have occurred), for purposes of inspection and shall permit such Funding Agent,
the Trustee or any representative of such Funding Agent or the Trustee to visit
any of CRCF’s or the Administrator’s, as the case may be, offices or properties
during regular business hours and as often as may reasonably be desired to
discuss the business, operations, properties, financial and other conditions of
CRCF or
 
-69-

--------------------------------------------------------------------------------


 
the Administrator with their respective officers and employees and with their
independent certified public accountants;
 
(c)  they shall promptly provide such additional financial and other information
with respect to the Related Documents, CRCF, the Lessors, the Permitted
Nominees, the Lessees, the Permitted Sublessees, the Related Documents or the
Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;
 
(d)  they shall provide to the Administrative Agent simultaneously with delivery
to the Trustee copies of information furnished to the Trustee or CRCF pursuant
to the Related Documents as such information relates to all Series of Notes
generally or specifically to the Series 2005-3 Notes or the Series 2005-3
Collateral. The Administrative Agent shall distribute to the Funding Agents
copies of all information delivered to it pursuant to this Section 8.2(d);
 
(e)  they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders; and
 
(f)  they shall not agree to any replacement or successor to the Intermediary or
the addition of any new Manufacturer as an Eligible Program Manufacturer, in
each case without having received the prior written consent of the Requisite
Noteholders.
 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
Section 9.1.   Appointment. Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Supplement and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Supplement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Supplement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Supplement, the Administrative Agent shall not have any duties
or responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser, any APA Bank or any Funding Agent,
and no implied covenants, functions, responsibilities, duties, obliga-tions or
liabilities shall be read into this Supplement or otherwise exist against the
Administrative Agent.
 
Section 9.2.   Delegation of Duties. The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
 
-70-

--------------------------------------------------------------------------------


 
Section 9.3.   Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers, the APA Banks or the Funding Agents for any recitals, statements,
representations or warranties made by CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrator or any officer thereof
contained in this Supple-ment or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administra-tive Agent under or in connection with, this
Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of CRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary or the Administrator to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any CP Conduit Purchaser, any APA Bank or any
Funding Agent to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Supplement, any other
Related Document or to inspect the properties, books or records of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator.
 
Section 9.4.   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (includ-ing,
without limitation, counsel to CRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2005-3 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Funding Agents against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Supplement and the other
Related Documents in accordance with a request of the Requisite Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2005-3
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the CP Conduit Purchasers, the APA Banks and
the Funding Agents.
 
Section 9.5.   Notice of Administrator Default or Amortization Event or
Potential Amortization Event. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event or any Administrator Default unless the
Administrative Agent has received written notice from a CP Conduit Purchaser, an
APA Bank, a Funding Agent, CRCF or the Administrator referring to the
 
-71-

--------------------------------------------------------------------------------


 
Indenture or this Supplement, describing such Amortization Event or Potential
Amortization Event, or Administrator Default and stating that such notice is a
“notice of an Amortization Event or Potential Amortization Event” or “notice of
an Administrator Default,” as the case may be. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Funding Agents, the Trustee, CRCF and the Administrator.
The Administrative Agent shall take such action with respect to such event as
shall be reasonably directed by the Requisite Noteholders, provided that unless
and until the Adminis-trative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such event as it shall deem
advisable in the best interests of the Purchaser Groups.
 
Section 9.6.   Non-Reliance on the Administrative Agent and Other Purchaser
Groups. Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator shall be deemed to constitute any representation or warranty by
the Administrative Agent to any such Person. Each of the CP Conduit Purchasers,
the APA Banks and the Funding Agents repre-sents to the Administrative Agent
that it has, independently and without reliance upon the Administra-tive Agent
or any other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own apprai-sal
of and investi-ga-tion into the business, operations, property, financial and
other condi-tion and creditworthiness of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator and made its own
decision to enter into this Supplement. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent, and based on such docu-ments and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and deci-sions in taking or not taking action under
this Supplement and the other Related Documents, and to make such investigation
as it deems necessary to inform itself as to the business, opera-tions,
property, financial and other condition and creditworthiness of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary and the
Adminis-trator. Except for notices, reports and other documents expressly
required to be furnished to the Funding Agents by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any CP Conduit Purchaser, any APA Bank or any Funding Agent with any
credit or other information concerning the busi-ness, operations, property,
condi-tion (financial or otherwise), prospects or creditworthiness of CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
Section 9.7.   Indemnification. Each of the APA Banks in a Purchaser Group
agrees to indemnify the Administrative Agent in its capacity as such (to the
extent not reim-bursed by CRCF and the Administrator and without limiting the
obligation of CRCF and the Administrator to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section 9.7 (or if indemnification is sought after the date
upon which the Commitments shall have terminated and the Purchaser
 
-72-

--------------------------------------------------------------------------------


 
Group Invested Amounts shall have been reduced to zero, ratably in accordance
with their Commitment Percentages immediately prior to such date of payment)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Supplement, any of the other Related Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connec-tion with any of the foregoing; provided that no APA Bank or Funding
Agent shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s gross negligence or willful misconduct. The agreements in this Section
9.7 shall survive the payment of all amounts payable hereunder.
 
Section 9.8.   The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CRCF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2005-3 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any APA Bank
or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.
 
Section 9.9.   Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Trustee, CRCF and the
Administrator. If DBNY shall resign as Administrative Agent under this
Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Funding Agents, which successor
administrative agent shall be approved by CRCF and the Administrator (which
approval shall not be unreasonably withheld or delayed) whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Supplement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Administrator shall assume and perform all of
the duties of the Administrative Agent hereunder until such time, if any, as the
Requisite Noteholders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Supplement.
 
-73-

--------------------------------------------------------------------------------


 
ARTICLE X 
THE FUNDING AGENTS
 
Section 10.1.   Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Supplement and irrevocably authorizes
such Funding Agent, in such capacity, to take such action on its behalf under
the provisions of this Supplement and to exercise such powers and perform such
duties as are expressly delegated to such Funding Agent by the terms of this
Supplement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Supplement, each Funding Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
CP Conduit Purchaser or APA Bank and no implied covenants, functions,
responsibilities, duties, obliga-tions or liabilities shall be read into this
Supplement or otherwise exist against each Funding Agent.
 
Section 10.2.   Delegation of Duties. Each Funding Agent may execute any of its
duties under this Supplement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group for the negligence or misconduct of any
agents or attorneys in-fact selected by it with reasonable care.
 
Section 10.3.   Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this Supplement or
any other Related Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers and/or APA Banks for any recitals, statements, representations or
warranties made by CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary, the Administrator, the Administrative Agent, or any officer
thereof contained in this Supple-ment or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Supplement
or any other Related Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Supplement, any other Related
Document, or for any failure of any of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, or the
Administrator to perform its obligations hereunder or thereunder. Each Funding
Agent shall not be under any obligation to the CP Conduit Purchaser or any APA
Bank in its Purchaser Group to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Supplement, any other Related Document or to inspect the properties, books or
records of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary, the Administrative Agent, or the Administrator.
 
Section 10.4.   Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice,
 
-74-

--------------------------------------------------------------------------------


 
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (includ-ing, without
limitation, counsel to CRCF or the Administrator), independent accountants and
other experts selected by such Funding Agent. Each Funding Agent shall be fully
justified in failing or refusing to take any action under this Supplement or any
other Related Document unless it shall first receive such advice or concurrence
of the Related Purchaser Group, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Related Purchaser Group against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.
 
Section 10.5.   Notice of Administrator Default or Amortization Event or
Potential Amortization Event. Each Funding Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless such Funding Agent has
received written notice from a CP Conduit Purchaser, an APA Bank, CRCF, the
Administrative Agent or the Administrator referring to the Indenture or this
Supplement, describing such Amortization Event or Potential Amortization Event,
or Adminis-tra-tor Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be. In the event that any Funding Agent
receives such a notice, such Funding Agent shall give notice thereof to the CP
Conduit Purchaser and APA Banks in its Purchaser Group. Such Funding Agent shall
take such action with respect to such event as shall be reasonably directed by
the CP Conduit Purchaser and APA Banks in its Purchaser Group, provided that
unless and until such Funding Agent shall have received such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such event as it shall deem advisable
in the best interests of the CP Conduit Purchaser and APA Banks in its Purchaser
Group.
 
Section 10.6.   Non-Reliance on Each Funding Agent and Other Purchaser Groups.
Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, or the
Administrator shall be deemed to constitute any representation or warranty by
such Funding Agent to any such Person. Each CP Conduit Purchaser and each of the
related APA Banks repre-sents to its Funding Agent that it has, independently
and without reliance upon such Funding Agent and based on such documents and
information as it has deemed appropriate, made its own apprai-sal of and
investi-ga-tion into the business, operations, property, financial and other
condi-tion and creditworthiness of CRCF, the Lessors, the Lessees, the Permitted
Sublessees, the Intermediary, the Administrative Agent, and the Administrator
and made its own decision to enter into this Supplement. Each CP Conduit
Purchaser and each of the related APA Banks also represents that it will,
independently and without reliance upon its Funding Agent and based on such
docu-ments and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and deci-sions in taking or not taking
action under this Supplement and the other Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
opera-tions, property, financial and other conditions and creditworthiness of
CRCF,
 
-75-

--------------------------------------------------------------------------------


 
the Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrative Agent, and the Administrator.
 
Section 10.7.   Indemnification. Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reim-bursed by CRCF and the Administrator and without limiting the obligation of
CRCF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 10.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding Agent under or in connec-tion with any of the foregoing;
provided that no APA Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct. The agreements in this
Section 10.7 shall survive the payment of all amounts payable hereunder.
 
 
ARTICLE XI
GENERAL
 
Section 11.1.   Successors and Assigns. (a)  This Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that CRCF may not assign or transfer any of its
rights under this Supplement without the prior written consent of all of the
Series 2005-3 Noteholders, no CP Conduit Purchaser may assign or transfer any of
its rights under this Supplement other than in accordance with the Asset
Purchase Agreement with respect to such CP Conduit Purchaser or otherwise to the
APA Bank with respect to such CP Conduit Purchaser or a Program Support Provider
with respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below
of this Section 11.1 and no APA Bank may assign or transfer any of its rights or
obligations under this Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 11.1.
 
(b)  Without limiting the foregoing, each CP Conduit Purchaser may assign all or
a portion of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser and its rights and obli-ga-tions under this Supplement and any other
Related Documents to which it is a party to a Conduit Assignee with respect to
such CP Conduit Purchaser. Prior to or concurrently with the effectiveness of
any such assignment (or if impracticable, immediately thereafter), the assigning
CP Conduit Purchaser shall notify the Administrative Agent, CRCF, the Trustee
and the Administrator thereof. Upon such assignment by a CP Conduit Purchaser to
a Conduit Assignee, (A) such Conduit Assignee shall be the owner of the
Purchaser Group Invested Amount or such portion thereof with respect to such CP
Conduit Purchaser, (B) the related administrative or managing agent for such
Conduit Assignee will act as the
 
-76-

--------------------------------------------------------------------------------


 
administrative agent for such Conduit Assignee hereunder, with all corresponding
rights and powers, express or implied, granted to the Funding Agent hereunder or
under the other Related Documents, (C) such Conduit Assignee and its liquidity
support provider(s) and credit support provider(s) and other related parties
shall have the benefit of all the rights and protections provided to such CP
Conduit Purchaser herein and in the other Related Documents (including, without
limitation, any limitation on recourse against such Conduit Assignee as provided
in this paragraph), (D) such Conduit Assignee shall assume all of such CP
Conduit Purchaser’s obligations, if any, hereunder or under the Base Indenture
or under any other Related Document with respect to such portion of the
Purchaser Group Invested Amount and such CP Conduit Purchaser shall be released
from such obligations, (E) all distributions in respect of the Purchaser Group
Invested Amount or such portion thereof with respect to such CP Conduit
Purchaser shall be made to the applicable agent or administrative agent, as
appli-cable, on behalf of such Conduit Assignee, (F) the definitions of the
terms “Monthly Funding Costs” and “Discount” shall be determined in the manner
set forth in the definition of “Monthly Funding Costs” and “Discount” applicable
to such CP Conduit Purchaser on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (rather than such
CP Conduit Purchaser), (G) the defined terms and other terms and provisions of
this Supplement, the Base Indenture and the other Related Documents shall be
interpreted in accordance with the foregoing, and (H) if requested by the
Administrative Agent or the agent or administrative agent with respect to the
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as the Administrative Agent or such
agent or administrative agent may reasonably request to evidence and give effect
to the foregoing. No assignment by any CP Conduit Purchaser to a Conduit
Assignee of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser shall in any way diminish the obli-gations of the APA Bank with
respect to such CP Conduit Purchaser under Section 2.3 to fund any Increase.
 
(c)  Any APA Bank may, in the ordinary course of its business and in accor-dance
with applicable law, at any time sell all or any part of its rights and
obligations under this Supplement and the Series 2005-3 Notes, with the prior
written consent of the Administrative Agent, CRCF and the Administrator (in each
case, which consent shall not be unreasonably withheld), to one or more banks
(an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially in
the form of Exhibit H (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, CRCF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.
 
(d)  Any APA Bank may, in the ordinary course of its business and in accor-dance
with applicable law, at any time sell to one or more financial institutions or
other entities (“Participants”) participations in its APA Bank Percentage of the
Commitment Amount with respect to it and the other APA Banks included in the
related Purchaser Group, its Series 2005-3 Note and its rights hereunder
pur-suant to documentation in form and substance satisfactory to such APA Bank
and the Participant; provided, however, that (i) in the event of any such sale
by an APA Bank to a Participant, (A) such APA Bank’s obligations under this
Supplement shall remain unchanged, (B) such APA Bank shall remain solely
responsible for the performance thereof and (C) CRCF and the Administrative
Agent shall continue to deal solely and directly with such APA Bank in
connection with its rights and obligations under this Supplement and (ii)
 
-77-

--------------------------------------------------------------------------------


 
no APA Bank shall sell any participating interest under which the Participant
shall have rights to approve any amend-ment to, or any consent or waiver with
respect to, this Supplement, the Base Indenture or any Related Document, except
to the extent that the approval of such amendment, consent or waiver otherwise
would require the unanimous consent of all APA Banks hereunder. A Participant
shall have the right to receive Article VII Costs but only to the extent that
the related selling APA Bank would have had such right absent the sale of the
related participation and, with respect to amounts due pursuant to Section 7.2,
only to the extent such Participant shall have complied with the provisions of
Section 7.2(e) and (g) as if such Participant were the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group.
 
(e)  Any CP Conduit Purchaser and the APA Bank with respect to such CP Conduit
Purchaser may at any time sell all or any part of their respective rights and
obligations under this Supplement and the Series 2005-3 Notes, with the prior
written consent of the Administrative Agent, CRCF and the Administrator (in each
case, which consent shall not be unreasonably withheld), to a multi-seller
commercial paper conduit and one or more banks providing support to such
multi-seller commercial paper conduit (an “Acquiring Purchaser Group”) pursuant
to a transfer supplement, substantially in the form of Exhibit I (the “Purchaser
Group Supplement”), executed by such Acquiring Purchaser Group, the Funding
Agent with respect to such Acquiring Purchaser Group (including the CP Conduit
Purchaser and the APA Banks with respect to such Purchaser Group), such
assigning CP Conduit Purchaser and the APA Banks with respect to such CP Conduit
Purchaser, the Funding Agent with respect to such assigning CP Conduit Purchaser
and APA Banks, the Administrative Agent, CRCF and the Administrator and
delivered to the Administrative Agent.
 
(f)  CRCF authorizes each APA Bank to disclose to any Participant or Acquiring
APA Bank (each, a “Transferee”) and any prospective Transferee, in each case
that has agreed to comply with the confidentiality provisions of Section 11.20
hereof, any and all financial information in such APA Bank’s possession
concerning CRCF, the Collateral, the Administrator and the Related Documents
which has been delivered to such APA Bank by CRCF or the Administrator in
connection with such APA Bank’s credit evaluation of CRCF, the Collateral and
the Administrator.
 
Section 11.2.   Securities Law. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to CRCF that it is an “accredited investor” as such term
is defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
exper-ience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2005-3 Note. Each CP Conduit Purchaser and APA
Bank agrees that its Series 2005-3 Note will be acquired for invest-ment only
and not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2005-3 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any appli-cable state or other securities
laws. Each CP Conduit Purchaser and APA Bank acknowledges that it has no right
to require CRCF to register its Series 2005-3 Note under the Securities Act or
any other securities law. Each CP Conduit Purchaser and APA Bank hereby confirms
and agrees that in connection with any transfer by it of an interest in the
Series 2005-3 Note, such CP Conduit Purchaser or APA Bank has not engaged and
will not engage in a general solicitation or
 
-78-

--------------------------------------------------------------------------------


 
general advertising including advertisements, articles, notices or other
communi-cations published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.
 
Section 11.3.   Adjustments; Set-off. (a)  If any CP Conduit Purchaser or APA
Bank in a Purchaser Group (a “Benefitted Purchaser Group”) shall at any time
receive in respect of its Purchaser Group Invested Amount any distribution of
principal, interest, Commitment Fees or any interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off
or otherwise) in a greater propor-tion than any such distribution received by
any other Purchaser Group, if any, in respect of such other Purchaser Group’s
Purchaser Group Invested Amount, or interest thereon, the APA Banks in such
Benefitted Purchaser Group shall purchase for cash from the CP Conduit Purchaser
or APA Banks in the other Purchaser Group such portion of such other CP Conduit
Purchaser’s or APA Banks’ interest in the Series 2005-3 Notes, or shall provide
such other CP Conduit Purchaser or APA Bank with the benefits of any such
collateral, or the proceeds thereof, as shall be neces-sary to cause such
Benefitted Purchaser Group to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any por-tion of such excess payment or benefits is
thereafter recovered from such Benefitted Purchaser Group, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest. CRCF agrees that any CP Conduit Purchaser
or APA Bank so purchasing a portion of another Purchaser Group’s Purchaser Group
Invested Amount may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
CP Conduit Purchaser or APA Bank were the direct holder of such portion.
 
(b)  In addition to any rights and remedies of the Purchaser Groups provided by
law, each CP Conduit Purchaser and APA Bank shall have the right, without prior
notice to CRCF, any such notice being expressly waived by CRCF to the extent
permitted by applicable law, upon any amount becom-ing due and payable by CRCF
hereunder or under the Series 2005-3 Notes to set-off and appro-priate and apply
against any and all deposits (general or special, time or demand, provi-sional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser Group to or
for the credit or the account of CRCF. Each CP Conduit Purchaser and APA Bank
agrees promptly to notify CRCF, the Administrator and the Administrative Agent
after any such set-off and appli-ca-tion made by such CP Conduit Purchaser or
APA Bank; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
 
Section 11.4.   No Bankruptcy Petition. (a)  Each of the Administrative Agent,
the CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants
and agrees that, prior to the date which is one year and one day after the later
of payment in full of all Series of Notes, it will not institute against, or
join any other Person in instituting against, CRCF any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.
 
(b)  CRCF, the Trustee, the Administrative Agent, each Funding Agent and each
APA Bank hereby covenants and agrees that, prior to the date which is one year
and one
 
-79-

--------------------------------------------------------------------------------


 
day after the payment in full of all outstanding Commercial Paper issued by, or
for the benefit of, a CP Conduit Purchaser, it will not institute against, or
join any other Person in instituting against, such CP Conduit Purchaser (or the
Person issuing Commercial Paper for the benefit of such CP Conduit Purchaser)
any bankruptcy, reorganization, arrangement, insolvency or liquida-tion
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.
 
(c)  This covenant shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.
 
Section 11.5.   Limited Recourse. (a)  Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate obligations of such CP Conduit Purchaser
and shall be payable at such time as funds are received by or are available to
such CP Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.
 
(b)  No recourse under any obligation, covenant or agreement of any CP Conduit
Purchaser contained herein shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Conduit Purchaser, its
administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Supplement is solely a corporate
obligation of such CP Conduit Purchaser individually, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser con-tained in this Agreement, or implied therefrom,
and that any and all personal liability for breaches by such CP Conduit
Purchaser of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Supplement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 11.5 shall survive termi-nation of
this Supplement.
 
Section 11.6.   Costs and Expenses. CRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
 
-80-

--------------------------------------------------------------------------------


 
execution and delivery of this Supplement and the other Related Documents and
any amendments or waivers of, or consents under, any such documents and (ii) the
enforcement by the Administrative Agent or any Funding Agent of the obligations
and liabilities of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary, and the Administrator under the Indenture, this Supplement, the
other Related Documents or any related document and all costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other Related Documents and (y) all
reasonable out of pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) in connection with the administration of this
Supplement and the other Related Documents. Any payments made by CRCF pursuant
to this Section 11.6 shall be made solely from funds available in the Series
2005-3 Distribution Account for the payment of Article VII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder. 
 
Section 11.7.   Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Base Indenture.
 
Exhibit A:
Form of Variable Funding Note
Exhibit B:
Form of Increase Notice
Exhibit C:
Form of Consent
Exhibit D:
Form of Series 2005-3 Demand Note
Exhibit E:
Form of Series 2005-3 Letter of Credit
Exhibit F:
Form of Lease Payment Deficit Notice
Exhibit G:
Form of Demand Notice
Exhibit H:
Form of Transfer Supplement
Exhibit I:
Form of Purchaser Group Supplement
Exhibit J:
Form of Series 2005-3 Interest Rate Cap

 
Section 11.8.   Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supple-mented by this Supplement shall be read, taken, and
construed as one and the same instru-ment.
 
Section 11.9.   Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 11.10.   Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.
 
Section 11.11.   Amendments. This Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided,
however, that if, pursuant to the terms of the Base Indenture or this
Supplement, the consent of the Required
 
-81-

--------------------------------------------------------------------------------


 
Noteholders is required for an amendment or modifi-ca-tion of this Supplement,
such requirement shall be satisfied if such amendment or modification is
consented to by the Requisite Noteholders.
 
Section 11.12.   Discharge of Indenture. Notwith-standing anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2005-3 Notes without the consent of the Requisite Noteholders.
 
Section 11.13.   Series 2005-3 Required Non-Program Enhancement Percentage. CRCF
agrees that it will not make any Loan under any Loan Agreement to finance the
acquisi-tion of any Vehicle by AESOP Leasing, AESOP Leas-ing II, CCRG, ARAC or
BRAC, as the case may be, if, after giving effect to the making of such Loan,
the acquisition of such Vehicle and the inclusion of such Vehicle under the
relevant Lease, the Series 2005-3 Required Non-Program Enhancement Percentage
would exceed 33.0%.
 
Section 11.14.   Series 2005-3 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 3.5 of this Supplement, CRCF shall not reduce the
amount of the Series 2005-3 Demand Notes or forgive amounts payable thereunder
so that the outstanding principal amount of the Series 2005-3 Demand Notes after
such reduction or forgiveness is less than the Series 2005-3 Letter of Credit
Liquidity Amount. CRCF shall not agree to any amend-ment of the Series 2005-3
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.
 
Section 11.15.   Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2005-3 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2005-3 Notes which have been replaced or paid) to the Trustee for
cancellation and CRCF has paid all sums payable hereunder and, if the Series
2005-3 Demand Note Payment Amount on the Series 2005-3 Letter of Credit
Termination Date was greater than zero, the Series 2005-3 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2005-3 Cash Collateral Account in accordance with Section 3.8(h) of this
Supplement.
 
Section 11.16.   Collateral Representations and Warranties of CRCF. CRCF hereby
represents and warrants to the Trustee, the Administrative Agent, each Funding
Agent and each Purchaser Group that:
 
(a) the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2005-3 Collateral in favor of the Trustee
for the benefit of the Series 2005-3 Noteholders, which security interest is
prior to all other liens, and is enforceable as such as against creditors of and
purchasers from CRCF.
 
-82-

--------------------------------------------------------------------------------


 
(b) The Collateral and the Series 2005-3 Collateral (in each case, other than
the Vehicles) consist of “instruments,” “general intangibles” and “deposit
accounts” within the meaning of the applicable UCC.
 
(c) CRCF owns and has good and marketable title to the Collateral and the Series
2005-3 Collateral free and clear of any lien, claim or encumbrance of any
Person.
 
(d) With respect to the portion of the Collateral that consists of instruments,
all original executed copies of each instrument that constitute or evidence part
of the Collateral have been delivered to the Trustee. None of the instruments
that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee.
 
(e) With respect to the portion of the Collateral that consists of general
intangibles, CRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.
 
(f) With respect to the portion of the Collateral and the Series 2005-3
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), CRCF has
delivered to the Trustee a fully executed agreement pursuant to which the bank
maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by CRCF. The Bank Accounts are not in the name
of any person other than CRCF or the Trustee. CRCF has not consented to the bank
maintaining the Bank Accounts to comply with instructions of any person other
than the Trustee.
 
(g) Other than the security interest granted to the Trustee under the Base
Indenture and this Supplement, CRCF has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral or the Series
2005-3 Collateral. CRCF has not authorized the filing of and is not aware of any
financing statements against CRCF that includes a description of collateral
covering the Collateral other than any financing statement under the Base
Indenture or that has been terminated. CRCF is not aware of any judgment or tax
lien filings against CRCF.
 
(h) CRCF has not authorized the filing of and is not aware of any financing
statements against CRCF that include a description of collateral covering the
Collateral other than any financing statements (i) relating to the security
interest granted to the Trustee in the Base Indenture or (ii) that has been
terminated.
 
Section 11.17.   No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Funding Agent, any CP Conduit Purchaser or any APA Bank, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
 
-83-

--------------------------------------------------------------------------------


 
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
 
Section 11.18.   Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall be made without set-off or counterclaim.
 
Section 11.19.   Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents, in writing, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, in the case of facsimile notice, when received, or in the
case of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:
 
Administrative
Agent: 
Deutsche Bank AG,
New York Branch
60 Wall Street, 19th Floor
New York, NY 10005
Attention: Michael Cheng
Fax: (212) 797-5160


Section 11.20.   Confidential Information. (a)  The Trustee, each CP Conduit
Purchaser, each Funding Agent and each APA Bank (each a “Recipient”) will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by such Recipient in good faith to protect Confidential
Information of third parties delivered to such Recipient; provided, that such
Recipient may deliver or disclose Confidential Information to: (i) a Recipient’s
directors, trustees, officers, employees, agents, attorneys, independent or
internal auditors and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 11.20;
(ii) such Recipient’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 11.20; (iii) any other APA Bank; (iv)
any Person of the type that would be, to such Recipient’s knowledge, permitted
to acquire Series 2005-3 Notes in accordance with the requirements of the
Indenture to which such Recipient sells or offers to sell any such Series 2005-3
Note or any part thereof or any participation therein and that agrees to hold
confidential the Confidential Information substantially in accordance with this
Section 11.20 (or in accordance with such other confidentiality procedures as
are acceptable to CRCF); (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Recipient; (vi)
the National Association of Insurance Commissioners or any similar
organiza-tion, or any nationally recognized rating agency that requires access
to
 
-84-

--------------------------------------------------------------------------------


 
information about the investment portfolio of such Recipient, (vii) any
reinsurers or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 11.20 (or
in accordance with such other confidentiality procedures as are acceptable to
CRCF); (viii) any Recipient acting as a placement agent or dealer with respect
to any commercial paper (provided that any Confidential Information provided to
any such placement agent or dealer does not reveal the identity of Cendant or
any of its Affiliates); (ix) any other Person with the consent of CRCF; or (x)
any other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation, statute or
order applicable to such Recipient, (B) in response to any subpoena or other
legal process upon prior notice to CRCF (unless prohibited by appli-cable law,
rule, order or decree or other requirement having the force of law), (C) in
connec-tion with any litigation to which such Recipient is a party upon prior
notice to CRCF (unless prohi-bited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Amortization Event with
respect to the Series 2005-3 Notes has occurred and is continuing, to the extent
such Recipient may reason-ably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under the Series 2005-3 Notes, the Indenture or any other Related
Document; and provided, further, however, that delivery to any recipient of any
report or information required by the terms of the Indenture to be provided to a
Recipient shall not be a viola-tion of this Section 11.20. Each CP Conduit
Purchaser, Funding Agent and APA Bank agrees, except as set forth in clauses
(v), (vi) and (x) above, that it shall use the Confidential Information for the
sole purpose of making an investment in the Series 2005-3 Notes and/or
administering its investment in the Series 2005-3 Notes. In the event of any
required disclosure of the Confidential Information by a Recipient, such
Recipient agrees to use reasonable efforts to protect the confiden-tiality of
the Confidential Information.
 
(b) For the purposes of this Section 11.20, “Confidential Information” means
information delivered to a Recipient by or on behalf of CRCF in connection with
and relating to the transactions contemplated by or otherwise pursuant to the
Indenture and the Related Documents; provided, that such term does not include
information that: (i) was publicly known or otherwise known by such Recipient
prior to the time of such disclosure; (ii) subsequently becomes publicly known
through no act or omission by such Recipient or any person acting on behalf of
such Recipient; (iii) otherwise is known or becomes known by such Recipient
other than (x) through disclosure by CRCF or (y) as a result of the breach of a
fiduciary duty to CRCF or a contractual duty to CRCF; or (iv) is allowed to be
treated as non-confidential by consent of CRCF.
 
-85-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.
 
 
CENDANT RENTAL CAR FUNDING (AESOP)
LLC, as Issuer
 
 
By: /s/ Lori Gebron
Name: Lori Gebron
Title: Vice President
 
 
CENDANT CAR RENTAL GROUP, INC.,
as Administrator
 
 
By: /s/ Elizabeth R. Cohen
Name: Elizabeth R. Cohen
Title: Vice President and Assistant Treasurer
 
 

--------------------------------------------------------------------------------


 
DEUTSCHE BANK AG, NEW YORK BRANCH
as Administrative Agent
 
 
By: /s/ Elizabeth A. Whalen 

Name: Elizabeth A. Whalen
Title: Director
 
 
By: /s/ Michael Cheng 
Name: Michael Cheng
Title: Director
 
 

--------------------------------------------------------------------------------


 
NANTUCKET FUNDING CORP., LLC, as a CP
Conduit Purchaser
 
 
By: /s/ Lori Gebron 
Name: Lori Gebron
Title: Vice President
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH
as a Funding Agent and an APA Bank
 
 
By: /s/ Elizabeth A. Whalen 
Name: Elizabeth A. Whalen
Title: Director
 
 
By: /s/ Michael Cheng 
Name: Michael Cheng
Title: Director
 
 

--------------------------------------------------------------------------------



 
THE BANK OF NEW YORK, as Trustee
 
 
By: /s/ John Bobko
Name: John Bobko
Title: Assistant Vice President
 
 
THE BANK OF NEW YORK, as Series 2005-3
Agent
 
 
By: /s/ John Bobko

Name: John Bobko
Title: Assistant Vice President
 


 

--------------------------------------------------------------------------------




SCHEDULE I TO SERIES 2005-3 SUPPLEMENT
 

 
CP Conduit
 
APA Banks
 
Funding Agent
 
APA Bank Percentage
 
Maximum
Purchaser Group Invested Amount
 
Match Funding
 
1.
 
Nantucket Funding Corp., LLC
 
Deutsche Bank AG, New York Branch
 
Deutsche Bank AG, New York Branch
 
100%
 
$750,000,000 from the Series 2005-3 Closing Date to but excluding September 1,
2005
 
$375,000,000 from September 1, 2005 to but excluding October 1, 2005
 
$187,500,000 from October 1, 2005 to but excluding December 20, 2005
 
No
 



 

--------------------------------------------------------------------------------


 
 

   
EXHIBIT A
to
Series 2005-3
Supplement



CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
FORM OF SERIES 2005-3 NOTE
 
VARIABLE FUNDING RENTAL CAR ASSET
BACKED NOTES SERIES 2005-3
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a Delaware limited liability company
(herein referred to as the “Company”), for value received, hereby promises to
pay to [______________________], as the Funding Agent, or registered assigns,
the principal sum of [_________________] MILLION DOLLARS, or, if less, the
aggregate unpaid principal amount hereof shown on the records of the
Administrative Agent pursuant to Section 2.2(b) of the Series 2005-3 Supplement,
which amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Series 2005-3 Note shall be due on the Series 2005-3 Termination Date. The
Company will pay interest on this Series 2005-3 Note as provided in Sections 3.3
and 3.4 of the Series 2005-3 Supplement. Such interest shall be payable on each
Distribution Date until the principal of this Series 2005-3 Note is paid or made
available for payment, to the extent funds will be available from Interest
Collections allocable to the Series 2005-3 Notes processed from but not
including the preceding Distribution Date through each such Distribution Date.
The principal amount of this Series 2005-3 Note shall be subject to Increases
and Decreases on any Business Day, and accordingly, such principal amount is
subject to prepayment at any time. Notwithstanding the foregoing, during the
Series 2005-3 Revolving Period, only interest payments on the outstanding
principal amount of the Series 2005-3 Note are required to be made to the holder
hereof. Beginning on the first Distribution Date following the commencement of
(x) the Series 2005-3 Controlled Amortization Period, the principal of this
Series 2005-3 Note shall be paid in installments as set forth in the
Series 2005-3 Supplement, and (y) the Series 2005-3 Rapid Amortization Period,
subject to Decreases on any Business Day, the principal of this Series 2005-3
Note shall be paid in installments on each subsequent Distribution Date to the
extent of funds available for payment therefor pursuant to the Indenture. Such
principal of and interest on this Series 2005-3 Note shall be paid in the manner
specified on the reverse hereof.
 
The principal of and interest on this Series 2005-3 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series 2005-3 Note shall be applied first to
interest due and payable on this Series 2005-3 Note as provided above and then
to the unpaid principal of this Series 2005-3 Note. This Series 2005-3 Note does
not represent an interest in, or an obligation of, AESOP Leasing Corp., AESOP
Leasing, AESOP Leasing II, ARAC, BRAC, CCRG, or any affiliate of AESOP Leasing
Corp., AESOP Leasing, AESOP Leasing II, ARAC, BRAC or CCRG other than the
Company.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A
Page 2
 

 
Reference is made to the further provisions of this Series 2005-3 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2005-3 Note. Although a summary of certain
provisions of the Indenture are set forth below and on the reverse hereof and
made a part hereof, this Series 2005-3 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evidenced
hereby and the rights, duties and obligations of the Company, AESOP Leasing
Corp., AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG and the Trustee. A copy
of the Indenture may be requested from the Trustee by writing to the Trustee at:
The Bank of New York, c/o BNY Midwest Trust Company, 2 North LaSalle Street,
10th Floor, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2005-3 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.
 
Date: __________ 
 
 

   
 CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ________________________
Name:
Title:
 
 


 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION
 
This is one of the Series 2005-3 Notes, a series issued under the
within-mentioned Indenture.
 

 
 THE BANK OF NEW YORK, as Trustee
 
By: ________________________

Authorized Signatory
 

 
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A
Page 3
 



REVERSE OF VARIABLE FUNDING NOTE
 
This Series 2005-3 Note is one of a duly authorized issue of Series 2005-3 Notes
of the Company, designated as its Variable Funding Rental Car Asset Backed Notes
(herein called the “Series 2005-3 Notes”), all issued under (i) a Second Amended
and Restated Base Indenture, dated as of June 3, 2004 (such Base Indenture, as
amended, supplemented or modified in accordance with its terms exclusive of any
Supplements thereto creating a new Series of Notes, is herein called the “Base
Indenture”), between the Company and The Bank of New York, as trustee (in such
capacity, the “Trustee”, which term includes any successor Trustee under the
Base Indenture) and (ii) a Series 2005-3 Supplement, dated as of April 29, 2005
(such supplement, as may be amended, supplemented or modified in accordance with
its terms, is herein called the “Series 2005-3 Supplement”), among the Company,
as Issuer, Cendant Car Rental Group, Inc. (“CCRG”), as Administrator (in such
capacity, the “Administrator”), Deutsche Bank AG, New York Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”), the CP
Conduit Purchasers, the Funding Agents and the APA Banks named therein, the
Trustee and The Bank of New York, as Series 2005-3 Agent. The Base Indenture as
supplemented by the Series 2005-3 Supplement is referred to herein as the
“Indenture”. The Series 2005-3 Notes are subject to all terms of the Indenture.
All terms used in this Series 2005-3 Note that are defined in the Indenture,
shall have the meanings assigned to them in or pursuant to the Indenture.
 
The Series 2005-3 Notes are and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture and the
Series 2005-3 Supplement.
 
“Distribution Date” means the 20th day of each month, or, if any such date is
not a Business Day, the next succeeding Business Day, commencing May 20, 2005.
 
As described above, principal of this Series 2005-3 Note shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, the
entire unpaid principal amount of this Series 2005-3 Note shall be due and
payable on the Series 2005-3 Termination Date. During the Series 2005-3
Controlled Amortization Period, the principal on the Series 2005-3 Notes will be
payable in installments as set forth in the Indenture. Notwithstanding the
foregoing, if an Amortization Event, Liquidation Event of Default, Waiver Event
or Series 2005-3 Limited Liquidation Event of Default shall have occurred and be
continuing then, in certain circumstances, principal on the Series 2005-3 Notes
may be paid earlier, as described in the Indenture. All principal payments on
the Series 2005-3 Notes shall be made pro rata to the Noteholders entitled
thereto.
 
Payments of interest on this Series 2005-3 Note due and payable on each
Distribution Date, together with the installment of principal then due, if any,
and any payments of principal made on any Business Day in respect of any
Decreases, to the extent not in full payment of this Series 2005-3 Note, shall
be made by wire transfer to the Administrative Agent for the accounts of the
Purchaser Groups. Any reduction in the principal amount of this Series 2005-3
Note (or any one or more predecessor Series 2005-3 Notes) effected by any
payments made in accordance with the terms hereof and of the Indenture shall be
binding upon all future Holders of this Series 2005-3 Note and of any Series
2005-3 Note issued upon the registration of
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A
Page 4
 

 
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
thereon.
 
The Company shall pay interest on overdue installments of interest at a rate per
annum equal to the Alternate Base Rate, plus 2% per annum, to the extent lawful.
 
This Series 2005-3 Note is nontransferable except in accordance with the Series
2005-3 Supplement.
 
Each Noteholder, by acceptance of a Series 2005-3 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, Original AESOP, AESOP Leasing, AESOP Leasing II,
ARAC, BRAC, CCRG or the Trustee on the Series 2005-3 Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Trustee, Original AESOP, AESOP Leasing, AESOP Leasing II ARAC,
BRAC or CCRG, each in its individual capacity, (ii) any owner of a beneficial
interest in the Company or (iii) any partner, owner, beneficiary, agent,
officer, director or employee of the Trustee, Original AESOP, AESOP Leasing,
AESOP Leasing II ARAC, BRAC or CCRG, each in its individual capacity, any holder
of a beneficial interest in the Company, Original AESOP, AESOP Leasing, AESOP
Leasing II, ARAC, BRAC, CCRG or the Trustee or of any successor or assign of
Original AESOP, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, CCRG or the
Trustee, each in its individual capacity, except (a) as any such Person may have
expressly agreed and (b) any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity; provided, however, that nothing contained herein shall be
taken to prevent recourse to, and enforcement against, the assets of the Company
for any and all liabilities, obligations and undertakings contained in the
Indenture or in this Series 2005-3 Note, subject to Section 13.18 of the Base
Indenture.
 
Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder will not, for a period of one
year and one day following payment in full of all Notes institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Related Documents.
 
Prior to the due presentment for registration of transfer of this Series 2005-3
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2005-3 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2005-3 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.
 
It is the intent of the Company and each Noteholder that, for federal, state and
local income and franchise tax purposes, the Series 2005-3 Notes will evidence
indebtedness of the Company secured by the Series 2005-3 Collateral. Each
Noteholder, by the acceptance of this Series 2005-3 Note, agrees to treat this
Series 2005-3 Note for federal, state and local income and franchise tax
purposes as indebtedness of the Company.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A
Page 5
 

 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-3 Notes under the
Indenture at any time by the Company with the consent of Purchaser Groups having
in the aggregate Commitment Percentages in excess of 50%. The Indenture also
contains provisions permitting the Holders of Series 2005-3 Notes representing
specified percentages of the aggregate outstanding amount of the Series 2005-3
Notes, on behalf of the Holders of all the Series 2005-3 Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Series 2005-3 Note (or any one or more predecessor
Series 2005-3 Notes) shall be conclusive and binding upon such Holder and upon
all future Holders of this Series 2005-3 Note and of any Series 2005-3 Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Series 2005-3 Note. The Indenture also permits the Trustee to amend or waive
certain terms and conditions set forth in the Indenture without the consent of
Holders of the Series 2005-3 Notes issued thereunder.
 
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2005-3 Notes under the
Indenture at any time by the Company with the consent of Purchaser Groups having
in the aggregate Commitment Percentages in excess of 50%. The Indenture also
contains provisions permitting the Holders of Series 2005-3 Notes representing
specified percentages of the aggregate outstanding amount of the Series 2005-3
Notes, on behalf of the Holders of all the Series 2005-3 Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Series 2005-3 Note (or any one or more predecessor
Series 2005-3 Notes) shall be conclusive and binding upon such Holder and upon
all future Holders of this Series 2005-3 Note and of any Series 2005-3 Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Series 2005-3 Note. The Indenture also permits the Trustee to amend or waive
certain terms and conditions set forth in the Indenture without the consent of
Holders of the Series 2005-3 Notes issued thereunder.
 
The term “Company” as used in this Series 2005-3 Note includes any successor to
the Company under the Indenture.
 
The Series 2005-3 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.
 
This Series 2005-3 Note and the Indenture shall be construed in accordance with
the law of the State of New York, and the obligations, rights and remedies of
the parties hereunder and thereunder shall be determined in accordance with such
law.
 
No reference herein to the Indenture and no provision of this Series 2005-3 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2005-3 Note at the times, place, and rate, and in the coin or currency
herein prescribed, subject to any duty of the Company to deduct or withhold any
amounts as required by law, in-cluding any applicable U.S. withholding taxes.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT A
Page 6
 



ASSIGNMENT
 
Social Security or taxpayer I.D. or other identifying number of assignee
 
_________________________________
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
 
_________________________________________________________________________
(name and address of assignee)
 
the within Series 2005-3 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ___________________, attorney, to transfer said Series
2005-3 Note on the books kept for registration thereof, with full power of
substitution in the premises.
 
 
Dated: ________________________________                     ________________________________* 
 
            Signature Guaranteed:
 
______________________________________                          
________________________________
 


 



--------------------------------------------------------------------------------

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.
 



 

--------------------------------------------------------------------------------


 

 
EXHIBIT B
to
Series 2005-3
Supplement


FORM OF NOTICE OF INCREASE
 


 
Deutsche Bank AG, New York Branch
60 Wall Street, 19th Floor
New York, New York 10005
Attention: Michael Cheng
Fax: (212) 797-5160: 
 
Ladies and Gentlemen:
 
Reference is hereby made to the Series 2005-3 Supplement, dated as of April 29,
2005 (as may be amended, supplemented or modified from time to time in
accordance with its terms, the “Series 2005-3 Supplement”), among Cendant Rental
Car Funding (AESOP) LLC (“CRCF”), as Issuer, Cendant Car Rental Group, Inc., as
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent, the
CP Conduit Purchasers, the Funding Agents and the APA Banks named therein and
The Bank of New York, as Trustee (in such capacity, the “Trustee”) and as Series
2005-3 Agent, to the Second Amended and Restated Base Indenture, dated as of
June 3, 2004, between CRCF and the Trustee. Capitalized terms used in this
Notice of Increase and not otherwise defined herein shall have the meanings
assigned thereto in the Series 2005-3 Supplement.
 
This letter constitutes the notice required in connection with any Increase
pursuant to Section 2.3(a) of the Series 2005-3 Supplement.
 
CRCF hereby requests that an Increase be made by each Purchaser Group on
________ ___ in the aggregate amount equal to its Commitment Percentage of
$__________. The Series 2005-3 Invested Amount will equal $________ after giving
effect thereto. CRCF hereby represents and warrants as of the date of such
Increase after giving effect thereto, the conditions set forth in Sections
2.3(a) and (c) of the Series 2005-3 Supplement with respect to such Increase
have been satisfied.
 
IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to be
executed by its duly authorized officer as of the date first above written.
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ________________________________
 
Name:
Title:
 
cc:
The Bank of New York,

as Trustee
 

--------------------------------------------------------------------------------


 

 
EXHIBIT C
to
Series 2005-3
Supplement




FORM OF CONSENT


The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street, 10th Floor
Chicago, Illinois 60602
Attn: Indenture Trust Administration
 
Cendant Rental Car Funding (AESOP) LLC
c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Attn: Benjamin Abedine
 
This Consent is delivered pursuant to the Waiver Request dated ____________, __
(the “Notice”) and the Series 2005-3 Supplement, dated as of April 29, 2005 (as
may be amended, supplemented or modified from time to time in accordance with
its terms, the “Series 2005-3 Supplement”), among Cendant Rental Car Funding
(AESOP) LLC (“CRCF”), as Issuer, Cendant Car Rental Group, Inc., as
Administrator, Deutsche Bank AG, New York Branch, as Administrative Agent, the
CP Conduit Purchasers, the Funding Agents and the APA Banks named therein and
The Bank of New York, as Trustee (in such capacity, the “Trustee”) and as Series
2005-3 Agent, to the Second Amended and Restated Base Indenture, dated as of
June 3, 2004 (as may be amended, supplemented or modified from time to time in
accordance with its terms, the “Base Indenture” and, as supplemented by the
Series 2005-3 Supplement, the “Indenture”), between CRCF and the Trustee.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Series 2005-3 Supplement.
 
Pursuant to Article V of the Series 2005-3 Supplement, the Trustee has delivered
a Notice indicating that [choose which applies] [(i) the Manufacturer
Pro-gram[s] of [name of Manufacturer] [is/are] no longer [an] Eligible
Manufacturer Program[s] and that, as a result, the Series 2005-3 Maximum
Non-Program Vehicle Amount [and/or] the Series 2005-3 Maximum Non-Eligible
Manufac-turer Amount is or will be exceeded or (ii) that the Lessees, the
Borrower and CRCF have determined to increase [the Series 2005-3 Maximum
Non-Program Vehicle Amount] [the Series 2005-3 Maximum Manufacturer Amount] [any
Series 2005-3 Maximum Specified States Amount] [the Series 2005-3 Maximum
Non-Eligible Manufacturer Amount]]. The undersigned hereby waives all
requirements that the [Series 2005-3 Maximum Non-Program Vehicle Amount] [Series
2005-3 Maximum Manufacturer Amount] [Series 2005-3 Maximum Specified States
Amount] [Series 2005-3 Maximum Non-Eligible Manufacturer Amount] not be exceeded
for all purposes of the Indenture and the Series 2005-3 Supplement. The
undersigned understands that this Consent will only be effective if the Trustee
receives Consents from Noteholders representing not less than 50% of the
aggregate unpaid Maximum Purchaser Group Invested Amount of the Series 2005-3
Notes on or before ____________, 20__.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT C
Page 2


The undersigned hereby represents and warrants that it is the beneficial owner
of $___________ in principal amount of Series 2005-3 Notes.
 
 
[Name]
 
By: ________________________________
Name:
Title:
 



--------------------------------------------------------------------------------


 
 

 
EXHIBIT D
to
Series 2005-3
Supplement

Cendant Rental Car Funding (AESOP) LLC
Demand Note
 
DEMAND NOTE
(Series 2005-3)
 
New York, New York
$[___________________][_____________]
 
FOR VALUE RECEIVED, the undersigned, [________________], a [Delaware]
corporation (the “Demand Note Issuer”), promises to pay to the order of Cendant
Rental Car Funding (AESOP) LLC, a Delaware limited liability company (“CRCF”),
or its permitted assigns (“Holder”) on any date of demand (each, a “Demand
Date”) the principal sum of $[_________], together with interest thereon at a
rate per annum (the “Interest Rate”) equal to LIBOR plus [___]%, computed on the
basis of a 360-day year for the actual number of days elapsed (including the
first day but excluding the last day).
 
Definitions. Capitalized terms used, but not defined, in this Demand Note shall
have the respective meanings assigned to them in the Second Amended and Restated
Base Indenture, dated as of June 3, 2004 (as may be amended, restated,
supplemented or modified from time to time in accordance with its terms,
exclusive of supplements thereto creating a new series of notes, the “Base
Indenture”), between CRCF, as Issuer and The Bank of New York, a New York
banking corporation, as trustee (in such capacity, the “Trustee”), as
supplemented by the Series 2005-3 Supplement, dated as of April 29, 2005 (as may
be amended, restated, supplemented or modified from time to time in accordance
with its terms, the “Series 2005-3 Supplement”), among CRCF, as Issuer, Cendant
Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent, the CP Conduit Purchasers, the Funding Agents and the APA
Banks named therein, the Trustee and The Bank of New York, as Series 2005-3
Agent.
 
Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.
 
Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing [_______, ____]. In addition,
interest shall be paid on each Demand Date to the extent demand is made
therefor.
 
Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2005-3
Interest Period to the outstanding principal balance for such Series 2005-3
Interest Period. The outstanding principal balance as of any day shall be the
outstanding principal balance as of the beginning of such day, less any payments
of principal credited to the Demand Note Issuer’s account on that day. The
records of
 

--------------------------------------------------------------------------------






 
EXHIBIT D
Page 2



Holder with respect to amounts due and payments received hereunder shall be
presumed to be correct evidence thereof.
 
Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.
 
Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.
 
Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate until paid.
 
Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.
 
Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest at the Interest Rate plus two percent (2%) (the “Default Rate”) until
paid in full; provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.
 
Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT D
Page 3

 
No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of Holder, nor shall any waiver by
Holder of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion. Acceptance by Holder
of any payment after its due date shall not be deemed a waiver of the right to
require prompt payment when due of all other sums, and acceptance of any payment
after Holder has declared the indebtedness evidenced by this Demand Note due and
payable shall not cure any Event of Default or operate as a waiver of any right
of Holder.
 
Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless (a)
the same shall be in writing and signed and delivered by each of Holder and the
Demand Note Issuer, and (b) all consents required for such actions under the
Base Indenture and the Related Documents shall have been received by the
appropriate Persons.
 
Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.
 
Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the secured parties under the Series 2005-3 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the secured parties under the Series 2005-3
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2005-3 Supplement and the other
Related Documents, and payments hereunder shall be made only to said Trustee.
 
Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2005-3 Supplement.
 
Acknowledgment. The Demand Note Issuer hereby acknowledges receipt of
[cash/capital contribution] on the date of the issuance of this Demand Note in
the principal amount of $[_____].
 
Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------


 

 
EXHIBIT D
Page 4

 
IN WITNESS WHEREOF, the undersigned has executed this Demand Note or caused this
Demand Note to be duly executed by its officer thereunto duly authorized as of
the day and year first above written.
 

 
 [DEMAND NOTE ISSUER]
 
By: ________________________
Name:
Title:
 
 

 
ENDORSEMENT




Pay to the Order of ________________________________________, without recourse



 
 CENDANT RENTAL CAR FUNDING
(AESOP) LLC
 
By: ________________________
Name:
Title:
 
 


 

--------------------------------------------------------------------------------


 

 
EXHIBIT D
Page 5


 
 
 


PAYMENT GRID
 
Date
 
Principal
Amount
 
Amount of Principal
Payment
 
 
Outstanding
Principal
Balance
 
 
Notation
Made
By
 
                                                                               
                                                                               
         



 

--------------------------------------------------------------------------------


 

 
EXHIBIT E
to
Series 2005-3
Supplement




 
FORM OF IRREVOCABLE SERIES 2005-3 LETTER OF CREDIT
 
 
No.[ ]
 
April 29, 2005
 
The Bank of New York, as Trustee
c/o BNY Midwest Trust Company
2 North LaSalle Street
10th Floor
Chicago, Illinois 60602
 
Attention:
 
Dear Sir or Madam:
 
The undersigned (“Series 2005-3 Letter of Credit Provider”) hereby establishes,
at the request and for the account of Cendant Corporation, a Delaware
corporation (“Cendant”), pursuant to, and in accordance with, that certain Five
Year Competitive Advance and Revolving Credit Agreement, dated as of November
22, 2004 (as amended, supple-mented, restated or otherwise modified from time to
time in accordance with the terms thereof, the “Credit Agreement”), among
Cendant and the financial institutions party thereto (collectively, the “Series
2005-3 Letter of Credit Providers”), in accordance with the terms of such Credit
Agreement (i) in your favor in respect of Lease Deficit Demands (as defined
below), (ii) in your favor in respect of Unpaid Demand Note Demands (as defined
below), (iii) in your favor in respect of Termination Demands (as defined below)
and (iv) in your favor in respect of Termination Date Demands (as defined
below), this Irrevocable Letter of Credit No. [     ], in an aggregate maximum
amount of [___________________________] DOLLARS ($[________]) (such amount, as
the same may be reduced and reinstated from time to time as provided herein,
being the “Letter of Credit Amount”), effective immediately and expiring at 4:00
p.m. (New York time) at our [ ] office located at [       ] Attention: [    ],
Telephone No.:  [__________], Facsimile No.: [  ] (such office or any other
office which may be designated by the Series 2005-3 Letter of Credit Provider by
written notice delivered to you, being the “Series 2005-3 Letter of Credit
Provider’s Office”) on the date (the “Expiration Date”) that is the earlier of
(i) [___________] 200[_] or such later date to which the term of this Series
2005-3 Letter of Credit is extended (or, if such date is not a Business Day, the
immediately succeeding Business Day) (the “Scheduled Expiration Date”) and (ii)
the date on which we receive written notice from you that the Series 2005-3
Letter of Credit Termination Date shall have occurred. You are the trustee under
that certain Second Amended and Restated Base Indenture (the “Base Indenture”),
dated as of June 3, 2004, between you, as Trustee (in such capacity, the
“Trustee”) and Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP
Funding II L.L.C.) (“CRCF”), as the same may be amended, supplemented or
otherwise modified from time to time. “Series 2005-3 Supplement” means the
Series 2005-3 Supplement,
 

--------------------------------------------------------------------------------


 

 
EXHIBIT E
Page 2

 
dated as of April 29, 2005, among CRCF, as Issuer, Cendant Car Rental Group,
Inc. (“CCRG”), as Administrator (in such capacity, the “Administrator”),
Deutsche Bank AG, New York Branch, as Administrative Agent, the CP Conduit
Purchasers, the Funding Agents and the APA Banks named therein, the Trustee and
The Bank of New York, as Series 2005-3 Agent, to the Base Indenture, as the same
may be amended, supplemented, restated or other-wise modified from time to time.
Capitalized terms used herein and in the Annexes hereto and not otherwise
defined herein shall have the meaning set forth in the Series 2005-3 Supplement
and the Base Indenture.
 
The Series 2005-3 Letter of Credit Provider irrevocably authorizes you to draw
on it, in accordance with the terms and conditions and subject to the reductions
in amount as herein-after set forth, (1) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee substantially in the form of Annex A attached hereto (any such
certificate being a “Lease Deficit Demand”), each presented to the Series 2005-3
Letter of Credit Provider at the Series 2005-3 Letter of Credit Provider’s
Office, payable at sight on a Business Day (as defined below), in each case, in
an amount equal to the amount set forth in such Lease Deficit Demand but in the
aggregate not exceeding the Letter of Credit Amount as in effect on such
Business Day, (2) in one or more drawings by the Trustee pursuant to the
Trustee’s written and completed certificate signed by the Trustee substantially
in the form of Annex B attached hereto (any such certificate being an “Unpaid
Demand Note Demand”), each presented to the Series 2005-3 Letter of Credit
Provider at the Series 2005-3 Letter of Credit Provider’s Office, payable at
sight on a Business Day, in each case, in an amount equal to the amount set
forth in such Unpaid Demand Note Demand but in the aggregate not exceeding the
Letter of Credit Amount as in effect on such Business Day, (3) in a single
drawing by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee substantially in the form of Annex C attached
hereto (such certificate being a “Termination Demand”), presented to the Series
2005-3 Letter of Credit Provider at the Series 2005-3 Letter of Credit
Provider’s Office, payable at sight on a Business Day, in an amount equal to the
amount set forth in such Termination Demand but not exceeding the Letter of
Credit Amount as in effect on such Business Day, provided that only one such
Termination Demand may be made hereunder and (4) in a single drawing by the
Trustee pursuant to the Trustee’s written and completed certificate signed by
the Trustee substantially in the form of Annex D attached hereto (such
certificate being a “Termination Date Demand”), presented to the Series 2005-3
Letter of Credit Provider at the Series 2005-3 Letter of Credit Provider’s
Office, payable at sight on a Business Day, in an amount equal to the amount set
forth in such Termination Date Demand but not exceeding the Letter of Credit
Amount as in effect on such Business Day, provided that only one such
Termination Date Demand may be made hereunder. In the event that there is more
than one draw request payable on the same Business Day, the draw requests shall
be honored in the following order: (1) the Lease Deficit Demand; (2) the Unpaid
Demand Note Demand; (3) the Termination Demand and (4) the Termination Date
Demand; provided that in no event shall the Series 2005-3 Letter of Credit
Provider be required to honor any draw request to the extent such draw request
is in an amount greater than the Letter of Credit Amount at such time after
giving effect to all other draw requests honored on such day. Upon the honoring
of a Termination Date Demand in full, the Series 2005-3 Letter of Credit
Provider shall have no obligation to honor any other draw request. Any payments
made by the Series 2005-3 Letter of Credit Provider shall be paid from funds of
the Series 2005-3 Letter of Credit Provider. Any Lease Deficit Demand,
 

--------------------------------------------------------------------------------


 

 
EXHIBIT E
Page 3

 
Unpaid Demand Note Demand, Termination Demand or Termination Date Demand may be
delivered by facsimile transmission to the Series 2005-3 Letter of Credit
Provider’s Office as herein provided. “Business Day” means any day other than a
Saturday, Sunday or other day on which banks are required or authorized by law
to close in New York City, New York or Chicago, Illinois. Upon the Series 2005-3
Letter of Credit Provider’s honoring any Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand presented hereunder,
the Letter of Credit Amount shall automatically be decreased by an amount equal
to the amount of the Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand paid by the Series 2005-3 Letter
of Credit Provider to the Trustee. In addition to the fore-going reduction, upon
the Series 2005-3 Letter of Credit Provider’s honoring any Termination Date
Demand presented to it hereunder in full, the Letter of Credit Amount shall
automatically be reduced to zero and this Series 2005-3 Letter of Credit shall
be terminated.
 
The Letter of Credit Amount shall be automatically reinstated when and to the
extent, but only when and to the extent, that (i) the Series 2005-3 Letter of
Credit Provider is reimbursed by CRCF, a Lessee, CCRG or Cendant for any amount
drawn hereunder as a Lease Deficit Demand or Unpaid Demand Note Demand, (ii) the
Series 2005-3 Letter of Credit Provider receives written notice from Cendant
substantially in the form of Annex E hereto that the Letter of Credit Amount
should be reinstated in an amount set forth therein (which shall equal the
amount reimbursed pursuant to clause (i)) and that no Event of Bankruptcy (as
defined in Annex E attached hereto) with respect to Cendant, any Lessee or any
Permitted Sublessee has occurred and is continuing and (iii) this Series 2005-3
Letter of Credit has not been terminated in accordance with the terms hereof.
“Lessee” means, as applicable, (i) CCRG, in its capacity as the lessee under the
Second Amended and Restated Master Motor Vehicle Operating Lease Agreement,
dated as of June 3, 2004, between AESOP Leasing L.P. (“AESOP Leasing”), as the
lessor thereunder, and CCRG, as the lessee thereunder and as Administrator, (ii)
CCRG, in its capacity as the lessee under the Amended and Restated Master Motor
Vehicle Operating Lease Agreement, dated as of June 3, 2004, between AESOP
Leasing Corp. II, as the lessor thereunder, CCRG, individually as the lessee and
as Administrator and (iii) each of Avis Rent A Car System, Inc. (“ARAC”), Budget
Rent A Car System, Inc. (“BRAC”) and CCRG, in its capacity as a lessee under the
Amended and Restated Master Motor Vehicle Finance Lease Agreement, dated as of
June 3, 2004, among AESOP Leasing, as the lessor thereunder, ARAC and BRAC, each
as a lessee thereunder, and CCRG, as a lessee, Administrator and Finance Lease
Guarantor thereunder.
 
Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand and
Termination Date Demand shall be dated the date of its presentation, shall have
a cover letter clearly marked “PAYMENT DEMAND-IMMEDIATE ACTION REQUIRED” and
shall be presented to the Series 2005-3 Letter of Credit Provider at the Series
2005-3 Letter of Credit Provider’s Office. If the Series 2005-3 Letter of Credit
Provider receives any Lease Deficit Demand, Unpaid Demand Note Demand,
Termination Demand or Termination Date Demand at such office on or prior to the
Scheduled Expiration Date, all in conformity with the terms and conditions of
this Series 2005-3 Letter of Credit, not later than 12:00 noon (New York City
time) on a Business Day, the Series 2005-3 Letter of Credit Provider will make
such funds
 

--------------------------------------------------------------------------------


 

 
EXHIBIT D
Page 4

 
available by 4:00 p.m. (New York City time) on the same day in accordance with
your payment instructions. If the Series 2005-3 Letter of Credit Provider
receives any Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand at such office on or prior to the termination hereof,
all in conformity with the terms and conditions of this Letter of Credit, after
12:00 noon (New York City time) on a Business Day, the Series 2005-3 Letter of
Credit Provider will make the funds available by 4:00 p.m. (New York City time)
on the next succeeding Business Day in accordance with your payment
instructions. If you so request the Series 2005-3 Letter of Credit Provider,
payment under this Letter of Credit may be made by wire transfer of Federal
Reserve Bank of New York funds to your account in a bank on the Federal Reserve
wire system or by deposit of same day funds into a designated account.
 
Upon the earliest of (i) the date on which the Series 2005-3 Letter of Credit
Provider honors a Termination Date Demand presented hereunder, (ii) the date on
which the Series 2005-3 Letter of Credit Provider receives written notice from
you that this Series 2005-3 Letter of Credit has been replaced by an alternate
letter of credit and such alternate letter of credit has been received by you,
(iii) the date on which the Series 2005-3 Letter of Credit Provider receives
written notice from you substantially in the form attached hereto as Annex F,
and (iv) the Scheduled Expiration Date, this Series 2005-3 Letter of Credit
shall automatically terminate and you shall surrender this Series 2005-3 Letter
of Credit to the undersigned Series 2005-3 Letter of Credit Provider on such
day.
 
For purposes of the certificates to be delivered by you in the form attached
hereto as Annexes A ,B and D: “Pro Rata Share” means, with respect to any Series
2005-3 Letter of Credit Provider as of any date, the fraction (expressed as a
percentage) obtained by dividing (A) such Series 2005-3 Letter of Credit
Provider’s Letter of Credit Amount as of such date by (B) an amount equal to the
aggregate amount of the Letter of Credit Amounts of all the Series 2005-3 Letter
of Credit Providers under their respective Series 2005-3 Letters of Credit as of
such date; provided, that only for purposes of calculating the Pro Rata Share
with respect to any Series 2005-3 Letter of Credit Provider as of any date, if
such Series 2005-3 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand (as defined in
the related Series 2005-3 Letter of Credit) made prior to such date, such Series
2005-3 Letter of Credit Provider’s Letter of Credit Amount, as of such date
shall be treated as reduced (for calculation purposes only) by the amount of
such unpaid Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand
or Termination Date Demand, as the case may be, and shall not be reinstated for
purposes of such calculation unless and until the date as of which such Series
2005-3 Letter of Credit Provider has paid such amount to the Trustee and been
reimbursed by CRCF, a Lessee, CCRG or Cendant, as the case may be, for such
amount (provided that the forego-ing calculation shall not in any manner reduce
the undersigned’s actual liability in respect of any failure to pay any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand).
 
This Letter of Credit is transferable in its entirety to any transferee(s) who
you certify to the Series 2005-3 Letter of Credit Provider has succeeded you, as
Trustee, and may be successively transferred. Transfer of this 2005-3 Letter of
Credit to such transferee shall be effected by the presentation to the Series
2005-3 Letter of Credit Provider of this Series 2005-3
 

--------------------------------------------------------------------------------


 

 
EXHIBIT E
Page 5

 
Letter of Credit accompanied by a certificate substantially in the form of Annex
G attached hereto. Upon such presentation the Series 2005-3 Letter of Credit
Provider shall forthwith transfer this 2005-3 Letter of Credit to the
transferee.
 
This Series 2005-3 Letter of Credit sets forth in full the undertaking of the
Series 2005-3 Letter of Credit Provider, and such undertaking shall not in any
way be modified, amended, amplified or limited by reference to any document,
instrument or agreement referred to herein, except only the certificates
referred to herein; and any such reference shall not be deemed to incorporate
herein by reference any document, instrument or agreement except for such
certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.
 
On the Business Day immediately following any Business Day on which the Series
2005-3 Invested Amount shall have been reduced (each a “Decrease Day”), the
Letter of Credit Amount may be reduced upon prior written notice (which may be
by facsimile transmission with telephone confirmation of receipt as herein
provided) delivered to the Series 2005-3 Letter of Credit Provider on or before
such Decrease Day purportedly signed by the Administrator by an amount (which
will be expressed in United States Dollars in such notice) set forth in such
notice equal to the lesser of the Pro Rata Share of (1) the excess, if any, of
the Series 2005-3 Enhancement Amount over the Series 2005-3 Required Enhancement
Amount and (2) the excess, if any, of the Series 2005-3 Liquidity Amount over
the Series 2005-3 Required Liquidity Amount, in the case of (1) and (2)
calculated as of such Decrease Day after giving effect to all payments of
principal on such Decrease Day with respect to the Series 2005-3 Notes.
 
Making a non-complying drawing, withdrawing a drawing or failing to make any
drawing does not waive or otherwise prejudice the right to make another timely
drawing or a timely redrawing. Article 41 of the Uniform Customs (as defined
below) shall not apply to this Series 2005-3 Letter of Credit.
 
 
This Series 2005-3 Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 (the
“Uniform Customs”), except as otherwise provided above and except that
notwithstanding any provisions of Article 17 of the Uniform Customs which
contains provisions to the contrary, if this Letter of Credit expires during an
interruption of business (as described in Article 17), we agree to effect
payment under this Letter of Credit, if a drawing which conforms to the terms
and conditions of this Letter of Credit is made within twenty (20) days after
the resumption of business, and, as to matters not covered by the Uniform
Customs, shall be governed by the law of the State of New York, including the
Uniform Commercial Code as in effect in the State of New York.  Communications
with respect to this Series 2005-3 Letter of Credit shall be in writing and
shall be addressed to the Series 2005-3 Letter of Credit Provider at the Series
2005-3 Letter of Credit Provider’s Office, specifically referring to the number
of this Series 2005-3 Letter of Credit.
 
 

 
 Very truly yours,

 

 
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT E
Page 6

 

 
 [________________________]
 
By: ________________________
Name:
Title:
 
 


 

--------------------------------------------------------------------------------





ANNEX A
 
CERTIFICATE OF LEASE DEFICIT DEMAND
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
 
Attention: [  ]
 
Certificate of Lease Deficit Demand under the Irrevocable Letter of Credit No.
[        ] (the “Series 2005-3 Letter of Credit”; the terms defined therein and
not otherwise defined herein being used herein as therein defined), dated
_______ __, 200_, issued by _______________, as the Series 2005-3 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Series 2005-3 Supplement thereto (the
“Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-3 Letter of Credit Provider as follows:
 

1.  
[                                   ] is the Trustee under the Indenture.

 

2.  
[The Trustee is making a drawing under the Series 2005-3 Letter of Credit as
required by Section 3.3(d) of the Series 2005-3 Supplement in an amount equal to
$________ (the “Interest Lease Deficit Disbursement”), which amount is equal to
the lesser of (i) the product of the Series 2005-3 Letter of Credit Provider’s
Pro Rata Share as of the date hereof and the lesser of (x) the Series 2005-3
Lease Interest Payment Deficit and (y) the excess, if any, of (A) the sum of (1)
Series 2005-3 Monthly Interest for the Series 2005-3 Interest Period ending on
the day preceding the date hereof, (2) an amount equal to the Commitment Fees
for each Purchaser Group for the Series 2005-3 Interest Period ending on the day
preceding the date hereof, and (3) any unpaid Series 2005-3 Shortfall as of the
preceding Distribution Date, together with accrued interest thereon over (B) the
sum of the amounts available from the Series 2005-3 Accrued Interest Account on
the date hereof and the amount to be withdrawn from the Series 2005-3 Reserve
Account pursuant to Section 3.3(b) of the Series 2005-3 Supplement on the date
hereof and (ii) the Letter of Credit Amount as in effect on the date of this
certificate.] [The Trustee is making a drawing under the Series 2005-3 Letter of
Credit as required by Section 3.5(c)(ii) of the Series 2005-3 Supplement in an
amount equal to $_________ (the

 

--------------------------------------------------------------------------------


 

 
Annex A
Page 2

 

  
“Principal Lease Deficit Disbursement”), which amount is equal to the lesser of
(i) the product of (A) the Series 2005-3 Letter of Credit Provider’s Pro Rata
Share as of the date hereof and (B) the lesser of (x) the Series 2005-3 Lease
Principal Payment Deficit on the date hereof and (y) the amount by which the
Principal Deficit Amount on the date hereof exceeds the amount to be deposited
in the Series 2005-3 Distribution Account in accordance with Section 3.5(c)(i)
of the Series 2005-3 Supplement and (ii) the Letter of Credit Amount as in
effect on the date of this certificate.] The “Lease Deficit Disbursement” on any
day shall be the sum of the Interest Lease Deficit Disbursement and the
Principal Lease Deficit Disbursement.

 

3.  
Concurrently with the draw being demanded hereby, the undersigned is making a
draw under each of the other Series 2005-3 Letters of Credit in an amount equal
to the related other Series 2005-3 Letter of Credit Providers’ Pro Rata Share of
the amount to be drawn on the Series 2005-3 Letters of Credit pursuant to
Section 3.3(d) and/or Section 3.5(c)(ii) of the Series 2005-3 Supplement on the
date hereof.

 

4.  
The Series 2005-3 Lease Payment Deficit is attributable to the Lessee’s failure
to pay amounts due under the Leases.

 

5.  
You are requested to deliver an amount equal to the Lease Deficit Disbursement
pursuant to the following instructions:

 
[insert payment instructions for wire to the
Trustee and payment date]
 

6.  
The Trustee acknowledges that, pursuant to the terms of the Series 2005-3 Letter
of Credit, upon the Series 2005-3 Letter of Credit Provider’s honoring in full
the draw amount set forth in this certificate, the Letter of Credit Amount shall
be automatically reduced by an amount equal to the amount paid by the Series
2005-3 Letter of Credit Provider in respect of such draw.

 
 
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________, ____.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 
 

 

--------------------------------------------------------------------------------




ANNEX B
 
CERTIFICATE OF UNPAID DEMAND NOTE DEMAND
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Unpaid Demand Note Demand under the Irrevocable Letter of Credit
No. [      ] (the “Series 2005-3 Letter of Credit”; the terms defined therein
and not other-wise defined herein being used herein as therein defined), dated
as of __________ __, 200_, issued by _____________, as the Series 2005-3 Letter
of Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Series 2005-3 Supplement thereto (the
“Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-3 Letter of Credit Provider as follows:
 
1.  [                           ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2005-3 Letter of Credit as
required by Section 3.5[(c)(iv)][(d)(iii)] of the Series 2005-3 Supplement in an
amount equal to $_________ (the “Unpaid Demand Note Disbursement”), which amount
is equal to the lesser of (i) the product of the Series 2005-3 Letter of Credit
Provider’s Pro Rata Share as of the date hereof and the Series 2005-3 Unpaid
Demand Amount and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2005-3 Letters of Credit in an amount
equal to the related other Series 2005-3 Letter of Credit Providers’ Pro Rata
Share of the Series 2005-3 Unpaid Demand Amount.
 
4.  You are requested to deliver an amount equal to the Unpaid Demand Note
Disbursement pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 

--------------------------------------------------------------------------------


 

 
Annex B
Page 2

 
5.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-3
Letter of Credit, upon the Series 2005-3 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2005-3 Letter of Credit Providers in respect of such draw.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ___________________, ________.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 

 

 
By: ________________________
Name:
Title:
 
 

 
 

--------------------------------------------------------------------------------


 
ANNEX C
 
CERTIFICATE OF TERMINATION DEMAND
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Termination Demand under the Irrevocable Letter of Credit No.
[   ] (the “Series 2005-3 Letter of Credit”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by ___________, as the Series 2005-3 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Series 2005-3 Supplement thereto (the
“Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-3 Letter of Credit Provider as follows:
 
1.  [                             ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2005-3 Letter of Credit as
required by Section 3.8[(b)][(c)] of the Series 2005-3 Supplement in an amount
equal to $___________ (the “Termination Disbursement”), which amount is equal to
the lesser of (i) the greater of (A) the excess, if any, of the Series 2005-3
Required Enhancement Amount over the Series 2005-3 Enhancement Amount, excluding
the Letter of Credit Amount as in effect on the date of this certificate and (B)
the excess, if any, of the Series 2005-3 Required Liquidity Amount over the
Series 2005-3 Liquidity Amount, excluding the Letter of Credit Amount on the
date of this certificate and (ii) the Letter of Credit Amount as in effect on
the date of this certificate.
 
3.  You are requested to deliver an amount equal to the Termination Disbursement
pursuant to the following instructions:
 
[Insert payment instructions for wire to the
Trustee and payment date]
 

--------------------------------------------------------------------------------


 

 
Annex C
Page 2

 
4.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-3
Letter of Credit, upon the Series 2005-3 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced by an amount equal to the amount paid by the
Series 2005-3 Letter of Credit Providers in respect of such draw.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 

 

 
By: ________________________
Name:
Title:
 
 

 


 

--------------------------------------------------------------------------------



 



ANNEX D
 
CERTIFICATE OF TERMINATION DATE DEMAND
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Termination Date Demand under the Irrevocable Letter of Credit
No. [  ] (the “Series 2005-3 Letter of Credit”; the terms defined therein and
not other-wise defined herein being used herein as therein defined), dated as of
__________ __, 200_, issued by _______________, as the Series 2005-3 Letter of
Credit Provider, in favor of The Bank of New York, as the trustee (in such
capacity, the “Trustee”), under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
Issuer, as supplemented by that certain Series 2005-3 Supplement thereto (the
“Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent (the “Indenture”).
 
The undersigned, a duly authorized officer of the Trustee, hereby certifies to
the Series 2005-3 Letter of Credit Provider as follows:
 
1.  [                          ] is the Trustee under the Indenture.
 
2.  The Trustee is making a drawing under the Series 2005-3 Letter of Credit as
required by Section 3.8(j) of the Series 2005-3 Supplement in an amount equal to
$_________ (the “Termination Date Disbursement”), which amount is equal to the
lesser of (i) the product of (A) the Series 2005-3 Letter of Credit Provider’s
Pro Rata Share as of the date hereof and (B) the excess of the Series 2005-3
Demand Note Payment Amount over the Series 2005-3 Available Reserve Account
Amount (prior to giving effect to any transfer to the Series 2005-3 Cash
Collateral Account pursuant to Section 3.8(j) of the Series 2005-3 Supplement)
on such date and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.
 
3.  Concurrently with the draw being demanded hereby, the undersigned is making
a draw under each of the other Series 2005-3 Letters of Credit in an amount
equal to the related other Series 2005-3 Letter of Credit Providers’ Pro Rata
Share of the Series 2005-3 Demand Note Payment Amount.
 
4.  You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:
 
[insert payment instructions for wire to the
Trustee and payment date]
 

--------------------------------------------------------------------------------


 

 
Annex D
Page 2

 
5.  The Trustee acknowledges that, pursuant to the terms of the Series 2005-3
Letter of Credit, upon the Series 2005-3 Letter of Credit Provider’s honoring in
full the draw amount set forth in this certificate, the Letter of Credit Amount
shall be automatically reduced to zero and the Series 2005-3 Letter of Credit
shall terminate and be immediately returned to the Series 2005-3 Letter of
Credit Provider.
 
IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of ________________, ___.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 

 

 
By: ________________________
Name:
Title:
 
 



 

--------------------------------------------------------------------------------



 



ANNEX E
 
CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Reinstatement of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2005-3 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2005-3 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (in such capacity, the “Trustee”), under that certain Second Amended
and Restated Base Indenture, dated as of June 3, 2004, between the Trustee and
Cendant Rental Car Funding (AESOP) LLC (formerly known as AESOP Funding II
L.L.C.) (“CRCF”), as Issuer, as supplemented by that certain Series 2005-3
Supplement thereto, dated as of April 29, 2005, among CRCF, as Issuer, Cendant
Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent, the CP Conduit Purchasers, the Funding Agents and the APA
Banks named therein, the Trustee and The Bank of New York, as Series 2005-3
Agent.
 
The undersigned, a duly authorized officer of Cendant Corporation (“Cendant”),
hereby certifies to the Series 2005-3 Letter of Credit Provider as follows:
 
1.  As of the date of this certificate, the Series 2005-3 Letter of Credit
Provider has been reimbursed by [ ] in the amount of $[] (the “Reimbursement
Amount”) in respect of the [Lease Deficit Demand] [Unpaid Demand Note Demand]
made on ____________, ____.
 
2.  Cendant hereby notifies you that, pursuant to the terms and conditions of
the Series 2005-3 Letter of Credit, the Letter of Credit Amount of the Series
2005-3 Letter of Credit Provider is hereby reinstated in the amount of $[] (the
“Reinstatement Amount”) [NOT TO EXCEED REIMBURSEMENT AMOUNT] so that the Letter
of Credit Amount of the Series 2005-3 Letter of Credit Provider after taking
into account such reinstatement is in an amount equal to $[] [NOT TO EXCEED
MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR TO DRAWING].
 
3.  As of the date of this Certificate, no Event of Bankruptcy with respect to
Cendant, any Lessee or any Permitted Sublessee has occurred and is continuing.
“Event of Bankruptcy”, with respect to Cendant, any Lessee or any Permitted
Sublessee, means (a) a case or other proceeding shall be commenced, without the
appli-cation or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, seques-trator or the like for such Person or
all or any substantial part of its assets, or any similar action with respect to
such Person under
 

--------------------------------------------------------------------------------


 

 
Annex E
Page 2

 
any law relating to bankruptcy, insolv-ency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 60 consecu-tive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or (b) such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrange-ment,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or (c) the board of directors of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.
 
IN WITNESS WHEREOF, Cendant has executed and delivered this certificate on this
___ day of _____________, ___.
 
 

 
 CENDANT CORPORATION
 
By: ________________________
Name:
Title:
 

 
 
Acknowledged and Agreed:
 
The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above and agrees for the benefit of the
Trustee that the undersigned’s Letter of Credit Amount is in an amount equal to
$__________ as of the date hereof after taking into account the reinstatement of
the undersigned’s Letter of Credit Amount by an amount equal to the
Reinstatement Amount.
 
 
[Series 2005-3 Letter of Credit Provider]
 
 
By: ________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------




ANNEX F
 
CERTIFICATE OF TERMINATION
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Certificate of Termination of Letter of Credit Amount under the Irrevocable
Letter of Credit No. [  ] (the “Series 2005-3 Letter of Credit”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), dated as of __________ __, 200_, issued by _______________, as the
Series 2005-3 Letter of Credit Provider, in favor of The Bank of New York, as
the trustee (the “Trustee”) under that certain Second Amended and Restated Base
Indenture, dated as of June 3, 2004, between the Trustee and Cendant Rental Car
Funding (AESOP) LLC (formerly known as AESOP Funding II L.L.C.) (“CRCF”), as
supplemented by that certain Series 2005-3 Supplement thereto (the “Series
2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer, Cendant
Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York Branch, as
Administrative Agent, the CP Conduit Purchasers, the Funding Agents and the APA
Banks named therein, the Trustee and The Bank of New York, as Series 2005-3
Agent (the “Indenture”).
 
The undersigned, duly authorized officers of the Trustee, hereby certify to the
Series 2005-3 Letter of Credit Provider as follows:
 
1.  [                   ] is the Trustee under the Indenture.
 
2.  As of the date of this certificate, the Series 2005-3 Letter of Credit
Termination Date has occurred under the Series 2005-3 Supplement.
 
3.  The Trustee hereby notifies the Series 2005-3 Letter of Credit Provider that
as a result of the occurrence of the Series 2005-3 Letter of Credit Termination
Date, the undersigned is returning the Series 2005-3 Letter of Credit Provider’s
Series 2005-3 Letter of Credit to the Series 2005-3 Letter of Credit Provider.
 

--------------------------------------------------------------------------------


 

 
Annex F
Page 2


IN WITNESS WHEREOF, the Trustee has executed and delivered this certificate on
this ____ day of_________________.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 

 

 
By: ________________________
Name:
Title:
 
 

 
 

--------------------------------------------------------------------------------





ANNEX G
 
INSTRUCTION TO TRANSFER
 
______________ __, ____
 
 
[Series 2005-3 Letter of Credit Provider]
[Address]
 
Attention: [  ]
 
Re: Irrevocable Letter of Credit No. [  ]
 
Ladies and Gentlemen:
 
For value received, the undersigned beneficiary hereby irrevocably transfers to:
 
________________________________
(Name of Transferee]
 
 
________________________________
[Address]
 
all rights of the undersigned beneficiary to draw under the above-captioned
Series 2005-3 Letter of Credit (the “Series 2005-3 Letter of Credit”) issued by
the Series 2005-3 Letter of Credit Provider named therein in favor of the
undersigned. The transferee has succeeded the under-signed as Trustee under that
certain Second Amended and Restated Base Indenture, dated as of June 3, 2004,
between the Trustee and Cendant Rental Car Funding (AESOP) LLC (formerly known
as AESOP Funding II L.L.C.) (“CRCF”), as supplemented by that certain Series
2005-3 Supplement thereto, dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent.
 
By this transfer, all rights of the undersigned beneficiary in the Series 2005-3
Letter of Credit are transferred to the transferee and the transferee shall
hereafter have the sole rights as beneficiary thereof; provided, however, that
no rights shall be deemed to have been transferred to the transferee until such
transfer complies with the requirements of the Series 2005-3 Letter of Credit
pertaining to transfers.
 

--------------------------------------------------------------------------------


 

 
Annex G
Page 2


 
The Series 2005-3 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2005-3
Letter of Credit Provider transfer the Series 2005-3 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2005-3 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2005-3 Letter of Credit.
 

 
 [________________________]
as Trustee
 
By: ________________________
Name:
Title:
 

 

 
By: ________________________
Name:
Title:
 
 



 

--------------------------------------------------------------------------------






 
EXHIBIT F
to
Series 2005-3
Supplement



FORM OF LEASE PAYMENT DEFICIT NOTICE
 
[DATE]




The Bank of New York, as Trustee
c/o BNY Midwest Company
2 North LaSalle Street, 10th Floor
Chicago, IL 60602




Attn: Corporate Trust Officer


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between The Bank of New York, as Trustee (in such
capacity, the “Trustee”) and Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as
Issuer, as supplemented by that certain Series 2005-3 Supplement thereto (the
“Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as Issuer,
Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New York
Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding Agents
and the APA Banks named therein, the Trustee and The Bank of New York, as Series
2005-3 Agent. Capitalized terms used herein and not defined herein have the
meanings set forth in the Series 2005-3 Supplement.


Pursuant to Section 3.3(c) of the Series 2005-3 Supplement, Cendant Car Rental
Group, Inc., in its capacity as Administrator under the Series 2005-3 Supplement
and the Related Documents, hereby provides notice of a Series 2005-3 Lease
Payment Deficit in the amount of $[   ].
 


CENDANT CAR RENTAL GROUP, INC.




By_____________________________
Name:
Title:
 



--------------------------------------------------------------------------------


 

 
EXHIBIT G
to
Series 2005-3
Supplement





FORM OF DEMAND NOTICE
 
[DATE]




[Insert Demand Note Issuer]








Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Base Indenture,
dated as of June 3, 2004, between Cendant Rental Car Funding (AESOP) LLC
(“CRCF”), as Issuer, and The Bank of New York, as Trustee (in such capacity, the
“Trustee”), as supplemented by that certain Series 2005-3 Supplement thereto
(the “Series 2005-3 Supplement”), dated as of April 29, 2005, among CRCF, as
Issuer, Cendant Car Rental Group, Inc., as Administrator, Deutsche Bank AG, New
York Branch, as Administrative Agent, the CP Conduit Purchasers, the Funding
Agents and the APA Banks named therein, the Trustee and The Bank of New York, as
Series 2005-3 Agent. Capitalized terms used herein and not defined herein have
the meanings set forth in the Series 2005-3 Supplement.


Pursuant to Section 3.5[(c)(iii)][(d)(ii)] of the Series 2005-3 Supplement, the
Trustee under the Series 2005-3 Supplement hereby makes a demand for payment on
the Series 2005-3 Demand Notes in the amount of $[   ].












THE BANK OF NEW YORK, as Trustee




By_____________________________
Name:
Title:
 



--------------------------------------------------------------------------------


 

 
EXHIBIT H
to
Series 2005-3
Supplement



[FORM OF TRANSFER SUPPLEMENT]
 
TRANSFER SUPPLEMENT, dated as of ____________, ____ among [NAME OF APA BANK]
(the “Transferor”), each purchaser listed as an Acquiring APA Bank on the
signature pages hereof (each, an “Acquiring APA Bank”), each Funding Agent with
respect to each such Acquiring APA Bank listed in the signature pages hereof
(each, a “Funding Agent”), Cendant Rental Car Funding (AESOP) LLC, a Delaware
limited liability company (the “Company”) and Deutsche Bank AG, New York Branch,
as Administrative Agent (in such capacity, the “Administrative Agent”) and
Cendant Car Rental Group, Inc., as Administrator (the “Administrator”).
 
W I T N E S S E T H:
 
WHEREAS, this Transfer Supplement is being executed and delivered in accordance
with Section 11.1(c) of the Series 2005-3 Supplement, dated as of April 29, 2005
(as may from time to time be amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Series 2005-3 Supplement”; terms defined
therein being used herein as therein defined), among the Company, the
Administrator, the CP Conduit Purchasers, the Funding Agents and the APA Banks
named therein, the Administrative Agent and The Bank of New York, as trustee (in
such capacity, the “Trustee”) and as Series 2005-3 Agent, to the Second Amended
and Restated Base Indenture, dated as of June 3, 2004 (as may from time to time
be amended, supplemented or otherwise modified in accordance with the terms
thereof, the “Base Indenture” and the Base Indenture as supplemented by the
Series 2005-3 Supplement, the “Indenture”), between the Company and the Trustee;
 
WHEREAS, each Acquiring APA Bank (if it is not already an existing APA Bank)
wishes to become an APA Bank party to the Series 2005-3 Supplement; and
 
WHEREAS, the Transferor is selling and assigning to each Acquiring APA Bank,
rights, obligations and commitments under the Series 2005-3 Supplement and the
Series 2005-3 Notes;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Upon the execution and delivery of this Transfer Supplement by each
Acquiring APA Bank, each Funding Agent, the Transferor, the Company, the
Administrator and the Administrative Agent (the date of such execution and
delivery, the “Transfer Issuance Date”), each Acquiring APA Bank shall be an APA
Bank party to the Series 2005-3 Supplement for all purposes thereof.
 
2.  The Transferor acknowledges receipt from each Acquiring APA Bank of an
amount equal to the purchase price, as agreed between the Transferor and such
Acquiring APA Bank (the “Purchase Price”), of the portion being purchased by
such Acquiring APA Bank (such Acquiring APA Bank’s “Purchased Percentage”) of
the Transferor’s Commitment under the Series 2005-3 Supplement [ADD IF
APPLICABLE: and the Transferor’s Purchaser Group Invested Amount]. The
Transferor hereby irrevocably sells, assigns and transfers to each
 

--------------------------------------------------------------------------------


 

 
EXHIBIT H
Page 2

 
Acquiring APA Bank, without recourse, representation or warranty, and each
Acquiring APA Bank hereby irrevocably purchases, takes and assumes from the
Transferor, such Acquiring APA Bank’s Purchased Percentage of the Transferor’s
Commitment under the Series 2005-3 Supplement [ADD IF APPLICABLE: and the
Transferor’s Purchaser Group Invested Amount].
 
3.  The Transferor has made arrangements with each Acquiring APA Bank with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by the Transferor to such Acquiring APA Bank of any Commitment Fees
heretofore received by the Transferor pursuant to the Series 2005-3 Supplement
prior to the Transfer Issuance Date and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring APA Bank to the Transferor
of Commitment Fees or Series 2005-3 Monthly Interest received by such Acquiring
APA Bank pursuant to the Series 2005-3 Supplement from and after the Transfer
Issuance Date.
 
4.  From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor pursuant to the Series 2005-3
Supplement shall, instead, be payable to or for the account of the Transferor
and the Acquiring APA Banks, as the case may be, in accordance with their
respective interests as reflected in this Transfer Supplement, whether such
amounts have accrued prior to the Transfer Issuance Date or accrue subsequent to
the Transfer Issuance Date.
 
5.  Each of the parties to this Transfer Supplement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Transfer Supplement.
 
6.  By executing and delivering this Transfer Supplement, the Transferor and
each Acquiring APA Bank confirm to and agree with each other and the APA Banks
as follows: (i) other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, the Transferor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Series 2005-3 Supplement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Indenture, the Series 2005-3 Notes, the Related Documents or any instrument or
document furnished pursuant thereto; (ii) the Transferor makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Company or the performance or observance by the Company of any
of the Company’s obligations under the Indenture, the Related Documents or any
other instrument or document furnished pursuant hereto; (iii) each Acquiring APA
Bank confirms that it has received a copy of the Indenture and such other
Related Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Transfer Supplement; (iv) each Acquiring APA Bank will, independently and
without reliance upon the Administrative Agent, the Transferor or any other
Purchaser Group and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Indenture; (v) each Acquiring APA Bank appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2005-3 Supplement as are delegated
to the Administrative Agent by the
 

--------------------------------------------------------------------------------


 

 
EXHIBIT H
Page 3 

 
terms thereof, together with such powers as are reasonably incidental thereto,
all in accordance with Article IX of the Series 2005-3 Supplement; (vi) each
Acquiring APA Bank appoints and authorizes a Funding Agent to take such action
as agent on its behalf and to exercise such powers under the Series 2005-3
Supplement as are delegated to such Funding Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
Article X of the Series 2005-3 Supplement; (vii) each Acquiring APA Bank agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Indenture are required to be performed by it as an Acquiring
APA Bank and (viii) each Acquiring APA Bank confirms that it is an Eligible
Assignee.
 
7.  Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor and each Acquiring APA Bank as well as administrative information
with respect to each Acquiring APA Bank and its Funding Agent.
 
8.  This Transfer Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT H
Page 4

 
IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.
 
[NAME OF SELLING APA BANK], as
Transferor
 
By:______________________________

Title:
 
 
[NAME OF ACQUIRING APA BANK], as
Acquiring APA Bank
 
By:______________________________
Title:
 
 
[NAME OF FUNDING AGENT FOR
ACQUIRING APA BANK], as
Funding Agent
 
By:______________________________
Title:
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT H
Page 5

 
CONSENTED AND ACKNOWLEDGED:
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: _______________________________
Title:
 
 
CENDANT CAR RENTAL GROUP, INC.,
as Administrator
 
By: _______________________________
Title:
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
 
By: _______________________________
Title:
 
By: _______________________________
Title:
 
 

--------------------------------------------------------------------------------


 

 
SCHEDULE I
 

 
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT PERCENTAGES
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent
 
_________________________________
 
_________________________________
New York, New York
 
Attention:
Telecopier:
 
[TRANSFEROR]
 
Address:
 
Prior Commitment Percentage:
 
Revised Commitment Percentage:
 
Prior Purchaser Group Invested Amount:
 
Revised Purchaser Group Invested Amount:
 
 

 [ACQUIRING APA BANK]   [FUNDING AGENT]    Address:   Address:  

 
[Prior] Commitment Percentage:
 
[Revised Commitment Percentage:]
 
[Prior Purchaser Group Invested Amount]
 
[Revised] Purchaser Group Invested Amount:
 



--------------------------------------------------------------------------------


 


 
EXHIBIT I
to
Series 2005-3
Supplement




[FORM OF PURCHASER GROUP SUPPLEMENT]
 
PURCHASER GROUP SUPPLEMENT, dated as of _____________, ____ among [NAME OF CP
CONDUIT PURCHASER] and [NAME OF APA BANK] (collectively, the “Transferor
Purchaser Group”), the CP Conduit Purchaser and the APA Bank or APA Banks listed
on the signature pages hereof (collectively, the “Acquiring Purchaser Group”),
the Funding Agent with respect to such Acquiring Purchaser Group listed in the
signature pages hereof (each, a “Funding Agent”), CENDANT RENTAL CAR FUNDING
(AESOP) LLC, a Delaware limited liability company (the “Company”), DEUTSCHE BANK
AG, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”) and CENDANT CAR RENTAL GROUP, INC., as Administrator
(the “Administrator”).
 
W I T N E S S E T H:
 
WHEREAS, this Purchaser Group Supplement is being executed and delivered in
accordance with Section 11.1(e) of the Series 2005-3 Supplement, dated as of
April 29, 2005 (as may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Series 2005-3 Supplement”;
terms defined therein being used herein as therein defined), among the Company,
the Administrator, the CP Conduit Purchasers, the Funding Agents and the APA
Banks from time to time parties thereto, the Administrative Agent and The Bank
of New York, as trustee (in such capacity, the “Trustee”) and as Series 2005-3
Agent, to the Second Amended and Restated Base Indenture, dated as of June 3,
2004 (as may from time to time be amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Base Indenture” and, the Base Indenture
as supplemented by the Series 2005-3 Supplement, the “Indenture”), between the
Company and the Trustee;
 
WHEREAS, the Acquiring Purchaser Group wishes to become a CP Conduit Purchaser
and the APA Banks with respect to such CP Conduit Purchaser; and
 
WHEREAS, the Transferor Purchaser Group is selling and assigning to the
Acquiring Purchaser Group its respective rights, obligations and commitments
under the Series 2005-3 Supplement and the Series 2005-3 Notes;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1.  Upon the execution and delivery of this Purchaser Group Supplement by the
Acquiring Purchaser Group, the Funding Agent with respect thereto, the
Transferor Purchaser Group, the Company, the Administrator and the
Administrative Agent (the date of such execution and delivery, the “Transfer
Issuance Date”), the CP Conduit Purchaser and the APA Banks with respect to such
Acquiring Purchaser Group shall be parties to the Series 2005-3 Supplement for
all purposes thereof.
 

--------------------------------------------------------------------------------


 

 
EXHIBIT I
Page 2

 
2.  The Transferor Purchaser Group acknowledges receipt from the Acquiring
Purchaser Group of an amount equal to the purchase price, as agreed between the
Transferor Purchaser Group and such Acquiring Purchaser Group (the “Purchase
Price”), of the portion being purchased by such Acquiring Purchaser Group (such
Acquiring Purchaser Group’s “Purchased Percentage”) of the Commitment Amount
with respect to the APA Banks included in the Transferor Purchaser Group under
the Series 2005-3 Supplement [ADD IF APPLICABLE: and the Transferor Purchaser
Group’s Purchaser Group Invested Amount]. The Transferor Purchaser Group hereby
irrevocably sells, assigns and transfers to the Acquiring Purchaser Group,
without recourse, representation or warranty, and the Acquiring Purchaser Group
hereby irrevocably purchases, takes and assumes from the Transferor Purchaser
Group, such Acquiring Purchaser Group’s Purchased Percentage of the Commitment
with respect to the APA Banks included in the Transferor Purchaser Group under
the Series 2005-3 Supplement [ADD IF APPLICABLE: and the Transferor Purchaser
Group’s Purchaser Group Invested Amount].
 
3.  The Transferor Purchaser Group has made arrangements with the Acquiring
Purchaser Group with respect to (i) the portion, if any, to be paid, and the
date or dates for payment, by the Transferor Purchaser Group to such Acquiring
Purchaser Group of any Commitment Fees heretofore received by the Transferor
Purchaser Group pursuant to the Series 2005-3 Supplement prior to the Transfer
Issuance Date and (ii) the portion, if any, to be paid and the date or dates for
payment, by such Acquiring Purchaser Group to the Transferor Purchaser Group of
Commitment Fees or Series 2005-3 Monthly Interest received by such Acquiring
Purchaser Group pursuant to the Series 2005-3 Supplement from and after the
Transfer Issuance Date.
 
4.  From and after the Transfer Issuance Date, amounts that would otherwise by
payable to or for the account of the Transferor Purchaser Group pursuant to the
Series 2005-3 Supplement shall, instead, be payable to or for the account of the
Transferor Purchaser Group and the Acquiring Purchaser Group, as the case may
be, in accordance with their respective interests as reflected in this Purchaser
Group Supplement, whether such amounts have accrued prior to the Transfer
Issuance Date or accrue subsequent to the Transfer Issuance Date.
 
5.  Each of the parties to this Purchaser Group Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Purchaser Group Supplement.
 
6.  By executing and delivering this Purchaser Group Supplement, the Transferor
Purchaser Group and the Acquiring Purchaser Group confirm to and agree with each
other as follows: (i) other than the representation and warranty that it is the
legal and beneficial owner of the interest being assigned hereby free and clear
of any adverse claim, the Transferor Purchaser Group makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Series 2005-3
Supplement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Indenture, the Series 2005-3 Notes, the Related
Documents or any instrument or document furnished pursuant thereto; (ii) the
Transferor Purchaser Group makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of the Company’s obligations
under the
 

--------------------------------------------------------------------------------


 

 
EXHIBIT I
Page 3

 
Indenture, the Related Documents or any other instrument or document furnished
pursuant hereto; (iii) the Acquiring Purchaser Group confirms that it has
received a copy of the Indenture and such other Related Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Purchaser Group Supplement; (iv) the
Acquiring Purchaser Group will, independently and without reliance upon the
Administrative Agent, the Transferor Purchaser Group or any other Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Indenture; (v) the Acquiring Purchaser Group appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under the Series 2005-3 Supplement as are delegated to the
Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto, all in accordance with Article IX of the Series
2005-3 Supplement; (vi) each member of the Acquiring Purchaser Group appoints
and authorizes the Funding Agent to take such action as agent on its behalf and
to exercise such powers under the Series 2005-3 Supplement as are delegated to
such Funding Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article X of the Series
2005-3 Supplement; (vii) each member of the Acquiring Purchaser Group agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Indenture are required to be performed by it as a member of
the Acquiring Purchaser Group and (viii) each member of the Acquiring Purchaser
Group confirms that it is an Eligible Assignee.
 
7.  Schedule I hereto sets forth the revised Commitment Percentages of the
Transferor Purchaser Group and each Acquiring Purchaser Group as well as
administrative information with respect to the Acquiring Purchaser Group and its
Funding Agent.
 
8.  This Purchaser Group Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 

--------------------------------------------------------------------------------


 

 
EXHIBIT I
Page 4


 
IN WITNESS WHEREOF, the parties hereto have caused this Purchaser Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.
 
[NAME OF SELLING CP CONDUIT
PURCHASER], as
Transferor Purchaser Group
 
By: ____________________________
Title:
 
 
[NAME OF SELLING APA BANK], as
Transferor Purchaser Group
 
By: ____________________________
Title:
 
 
[NAME OF ACQUIRING CP CONDUIT
PURCHASER], as
Acquiring Purchaser Group
 
[NAME OF ACQUIRING APA BANK],
as Acquiring Purchaser Group
 
By: ____________________________
Title:
 
 
[NAME OF FUNDING AGENT FOR
ACQUIRING PURCHASER GROUP], as Funding
Agent
 
By: ____________________________
Title:
 



--------------------------------------------------------------------------------


 

 
EXHIBIT I
Page 5

 
CONSENTED AND ACKNOWLEDGED:
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ____________________________________
Title:
 
 
CENDANT CAR RENTAL GROUP, INC.,
as Administrator
 
By: ____________________________________
Title:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
 
By: ____________________________________
Title:
 
By: ____________________________________
Title:
 



--------------------------------------------------------------------------------


 
 


 
EXHIBIT J
to
Series 2005-3
Supplement







FORM OF INTEREST RATE CAP AGREEMENT
 
FORM OF SCHEDULE
 
to the
 
Master Agreement
 
(Multicurrency-Cross Border)
 
dated as of
 
[_______]
 
between
 
[_______]
 
(“Party A”)
 
and
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC, a limited liability company
organized under the laws of Delaware
(“Party B”)
 
Part 1  
 
Definitions
 
Reference is hereby made to that certain Second Amended and Restated Base
Indenture (as the same may be amended from time to time, the “Base Indenture”),
dated as of June 3, 2004, between Party B, as Issuer and The Bank of New York,
as Trustee (in such capacity, the “Trustee”), and the Series 2005-3 Supplement
to the Base Indenture (as the same may be amended from time to time, the “Series
2005-3 Supplement” and, together with the Base Indenture, the “Indenture”),
dated as of April 29, 2005, among Party B, as Issuer, Cendant Car Rental Group,
Inc., as Administrator, Deutsche Bank AG, New York Branch, as Administrative
Agent (the “Administrative Agent”), the CP Conduit Purchasers, the Funding
Agents and the APA Banks named therein, the Trustee and The Bank of New York, as
Series 2005-3 Agent. For the avoidance of doubt, references herein to a
particular “Section” of this Agreement are references to the corresponding
sections of the Master Agreement (the “Master Agreement”), dated the date
hereof, between Party A and Party B, relating to the Series 2005-3 Notes. Any
terms used herein which are not defined in the Master Agreement shall have the
meaning given to them in the Base Indenture or the Series 2005-3 Supplement, as
applicable. In the event of any inconsistency between the terms of the Master
Agreement and the terms of the Base Indenture or the Series 2005-3 Supplement,
as applicable, the terms of the Master Agreement shall govern. Any Transaction
entered into hereunder shall constitute a Series 2005-3 Interest Rate Cap.
 
 

--------------------------------------------------------------------------------





 
EXHIBIT J
Page 2



Termination Provisions
 
In this Agreement:
 
(a)  “Specified Entity” means in relation to Party A for the purpose of:
 
 
Section 5(a)(v),
Section 5(a)(vi), 
Section 5(a)(vii),  
Section 5(b)(ii),
Section 5(b)(iv),
 
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable

 in relation to Party B for the purpose of:
 
 
 
Section 5(a)(v),
Section 5(a)(vi), 
Section 5(a)(vii),  
Section 5(b)(ii),
Section 5(b)(iv),
 
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable


(b)  “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.
 
(c)   The Events of Default specified under Sections 5(a)(ii), 5(a)(iii),
5(a)(iv), 5(a)(v) and 5(a)(vi) of the Agreement will not apply to Party B.
 
The “Cross-Default” provisions of Section 5(a)(vi) (as amended in Part 5 hereof)
shall apply to Party A.
 
In connection therewith, “Specified Indebtedness” will have the meaning
specified in Section 14 of this Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of a
party’s banking business.
 
“Threshold Amount” means, with respect to Party A, an amount equal to four
percent of the Shareholders’ Equity of Party A.
 
“Shareholders’ Equity” means with respect to an entity, at any time, the sum (as
shown in the most recent annual audited financial statements of such entity) of
(i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus (iv)
treasury stock, each to be determined in accordance with generally accepted
accounting principles.
 
(d)   (i)   The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will
not apply to Party A and Party B.
 
(ii)  The provisions of Sections 5(b)(ii) and 5(b)(iii) will not apply to Party
B.
 
(e)   The “Automatic Early Termination” provision of Section 6(a) will not apply
to either Party A or to Party B.
 
(f)   Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:
 
(i)   Market Quotation will apply.
 
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 3


(ii)   The Second Method will apply.
 
(g)  “Termination Currency” means United States Dollars.
 
(h)  Additional Termination Event.
 
(i)   Amendments Made Without Consent of Party A. It shall be an Additional
Termination Event if any amendment and/or supplement to the Indenture or any
other Related Document is made without the prior written consent of Party A
(such consent not to be unreasonably withheld), if such amendment and/or
supplement would: (a) adversely affect any of Party A’s rights or obligations
under this Agreement with respect to the receipt of payment(s); or (b) modify
the obligations of, or impair the ability of, Party B to fully perform any of
Party B’s payment obligations under this Agreement. In connection with such
Additional Termination Event, Party B shall be the sole Affected Party.
 
(i)  Downgrade of Party A.
 
If Party A does not have at any time (i) a short-term senior unsecured debt,
deposit, credit, claims paying or other similar rating of at least “A-1” from
Standard & Poor’s Ratings Service or any successor thereto (“Standard & Poor’s”)
or a long-term senior unsecured debt, deposit, credit, claims paying or other
similar rating of at least “BBB+” from Standard & Poor’s and (ii) a short-term
senior unsecured debt, deposit, credit, claims paying or other similar rating of
“P-1” from Moody’s Investors Service, Inc. or any successor thereto (“Moody’s”)
or a long-term senior unsecured debt, deposit, credit, claims paying or other
similar rating of at least “Baa1” from Moody’s, it shall be an Additional
Termination Event if Party A fails at its own expense within 30 days to take one
of the actions described in clauses (A), (B), (C) or (D) below:
 

 
(A)
obtain a replacement interest rate cap agreement on substantially the same terms
as the Transaction which this Agreement governs from a Qualified Interest Rate
Cap Counterparty (as defined below); or

 

 
(B)
collateralize its obligations with Permitted Investments (as defined in the Base
Indenture) under the Transaction which this Agreement governs pursuant to a
Credit Support Annex in an amount equal to the greater of (A) zero and (B) the
sum of (1) Party B’s marked-to-market value of the Transaction which this
Agreement governs (calculated in accordance with the Standard & Poor’s Hedge
Marking Procedures (defined below)) and (2) the product of the Volatility Buffer
Percentage (as defined below) and the then current Notional Amount of the
Transaction which this Agreement governs and provide an opinion of counsel,
subject to customary assumptions and qualifications, stating in substance that
in the event of a bankruptcy, insolvency, or receivership of Party A, Party B
would not be prohibited from enforcing Party A’s obligations against the
collateral; provided, that if at any time Party A does not have a long-term
senior unsecured debt, deposit, credit, claims paying or other similar rating of
at least “BBB+” from Standard & Poor’s) and of at least “Baa1” from Moody’s,
Party A must take one of the actions described in clauses (A), (C) or (D) of
this Part I, paragraph (i) and clause (B) of this Part I, paragraph (i) shall no
longer be available;

 

 
(C)
obtain a guaranty from, or contingent agreement of, another person who qualifies
as a Qualified Interest Rate Cap Counterparty to honor Party A’s obligations
hereunder in form and substance satisfactory (in the exercise of its reasonable
judgment) to the Required Noteholders; or

 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 4

 

 
(D)
enter into any other arrangement which is sufficient to maintain or restore the
immediately prior rating;

 
provided, however, that no termination of any Transaction shall occur pursuant
to clause (A) or (D) until Party B has entered into a replacement interest rate
cap agreement with a Qualified Interest Rate Cap Counterparty (as defined
below).
 
In connection with such Additional Termination Event, Party A shall be the sole
Affected Party.
 
“Qualified Interest Rate Cap Counterparty” means a counterparty to a Series
2005-3 Interest Rate Cap that is a bank or other financial institution, which
has, or which has all of its obligations under its Series 2005-3 Interest Rate
Cap guaranteed by a Person that has, (i) a short-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A-1”,
or if such bank or financial institution or Person does not have a short-term
senior, unsecured debt rating, then a long-term senior, unsecured debt, deposit,
claims paying or credit (as the case may be) rating of at least “A+”, in each
case, from Standard & Poor’s and (ii) a short-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of “P-1”, or if
such bank or financial institution or Person does not have a short-term senior,
unsecured debt rating, then a long-term senior, unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A1”, in each case,
from Moody’s.
 
“Standard & Poor’s Hedge Marking Procedures” means marking-to-market the
collateral posted by Party A once a week using Party A’s internal mark-to-market
valuations; provided, that the marked-to-market value of the collateral must be
verified monthly by an independent mark which shall be equal to the higher of
two bids received from Qualified Interest Rate Cap Counterparties capable of
replacing the Transaction which this Agreement governs; provided, further, such
independent mark may not have a verifying mark from the same third-party
Qualified Interest Rate Cap Counterparty more than 4 times in any 12 month
period.
 
“Volatility Buffer Percentage” means (i) for so long as Party A has a short-term
senior unsecured debt, deposit, credit, claims paying or other similar rating of
at least “A-2” from Standard & Poor’s, 3.25%, (ii) for so long as Party A has a
short-term senior unsecured debt, deposit, credit, claims paying or other
similar rating of at least “A-3” from Standard & Poor’s, 4.00%, and (iii) for so
long as Party A has a long-term senior unsecured debt, deposit, credit, claims
paying or other similar rating of at least “BB+” or lower from Standard &
Poor’s, 4.50%.
 
Party A agrees that if Party B has a right to designate an Early Termination
Date pursuant to this Part I, paragraph (i), then, upon the request of Party B,
Party A shall use reasonable efforts to procure a replacement interest rate cap
at its own expense (and at no expense to Party B) with a cap counterparty that
is a Qualified Interest Rate Cap Counterparty on substantially the same terms as
this Agreement, or else with such amendments to the terms of this Agreement as
have been approved by Party B (in the exercise of its reasonable judgment). If a
replacement interest rate cap counterparty assumes the obligations hereunder or
a replacement interest rate cap is obtained at the expense of Party A, no
payments other than Unpaid Amounts shall be made by either Party A or Party B
pursuant to Section 6(e) of this Agreement.
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 5

 
(j)  No Suspension of Payments. 
 
Notwithstanding Section 2(a)(iii) of this Agreement, Party A shall not suspend
any payments due under Section 2(a)(iii) of this Agreement unless an Early
Termination Date in respect of the relevant Transaction has occurred or has been
designated.
 
Part 2
Tax Representations
 

(a)  
Payer Representations. For the purpose of Section 3(e) of this Agreement, Party
A and Party B make the following representation:

 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.
 

(b)  
Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B make the following representations:

 

(i)  
The following representation applies to Party A: Party A is [_________________].

 

(ii)  
The following representation applies to Party B: Party B is a limited liability
company organized under the laws of Delaware.

 
Part 3  
 
Agreement to Deliver Documents
 
For the purpose of Section 4(a)(i) and (ii) of this Agreement, each Party agrees
to deliver the following documents as applicable:
 
(a)  Tax forms, documents or certificates to be delivered are:
 
Party Required to deliver
Document
Form/Document/Certificate
Date by which to be Delivered
Party A and Party B. 
 
An executed U.S. Internal Revenue Service Form W -9 or W-8EC1, as applicable,
(or any successor thereto).
 
(i) Before the first Payment Date under this Agreement, (ii) promptly upon
reasonable demand and (iii) promptly upon learning that any such form previously
provided to Party A has become obsolete or incorrect.
 

 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 6


(b)  Other documents to be delivered are:
 
Party Required to deliver Document
Form/Document/
Certificate
Date by which to be Delivered
Covered by Section 3(d) Representation
Party B. 
 
Credit Support Document, if any, specified in Part 4 of this Schedule, such
Credit Support Document being duly executed if required.
 
Concurrently with the execution of this Agreement (or, in the case of the Series
2005-3 Supplement, upon execution).
 
Yes.
 
Party B.
 
Copy of each report delivered under the Indenture.
 
Upon availability.
 
Yes.
 
Party A/Party B.
 
Copy of any form or document reasonably requested by the other party, including,
without limitation, any form or document required to enable such other party to
make payments hereunder without withholding for or on account of any Tax or with
such withholding at a reduced rate.
 
As soon as practicable following request.
 
No.
 

 
Part 4
Miscellaneous
 
(a)   Addresses for Notices: For the purpose of Section 12(a) of this Agreement:
 
Address for notices or communications to Party A:
 
[_______________________]

 
[_______________________]
[_______________________]
Attention: [_______________________]
 

 
Facsimile No.: [______________]
Telephone No.: [______________]
 
(For all purposes).
 
with a copy to:
 
 
[_______________________]
[_______________________]
[_______________________]
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 7


Address for notices or communications to Party B:
 
Cendant Car Rental Group, Inc.,
1 Campus Drive
Parsippany, NJ 07054
Attention: Treasury Operations
 
Facsimile No.: 973-496-5852
Telephone No.: 973-496-2795
 
with a copy to:
 
[_______________________]
[_______________________]
[_______________________]
 
(For all purposes).
 
(b)  Process Agent. For the purpose of Section 13(c):
 
Party A appoints as its Process Agent: Not Applicable.
 
Party B appoints as its Process Agent: Not Applicable.
 
(c)  Offices. The provisions of Section 10(a) will apply to this Agreement.
 
(d)     Multibranch Party. For the purpose of Section 10(c) of this Agreement:
 
Party A is [not] a Multibranch Party and for the purposes of this Agreement.
 
Party B is not a Multibranch Party.
 
(e)   Calculation Agent. The Calculation Agent is Party A, unless otherwise
specified in a Confirmation in relation to the relevant Transaction, and unless
an Event of Default has occurred (and is continuing) with respect to Party A, in
which case a third party shall be appointed by Party A with consent of Party B
(such consent not be unreasonably withheld or delayed).
 
(f)   Credit Support Document. Details of any Credit Support Document:
 
Party A: Not Applicable; provided, however, that in the event Party A executes a
Credit Support Annex (as contemplated in Part 1(i) hereof), such Credit Support
Annex shall be a Credit Support Document once attached hereto and made a part
hereof.
 
Party B: Not Applicable.
 
(g)  Credit Support Provider.
 
Credit Support Provider means in relation to Party A, [Not Applicable].
 
Credit Support Provider means in relation to Party B, Not Applicable.
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 8

 
(h)   Governing Law. This Agreement, each Credit Support Document (if any) and
each Transaction will be governed by, and construed in accordance with, the laws
of the State of New York without reference to its conflict of laws provisions
(except for Sections 5-1401 and 5-1402 of the New York General Obligations Law).
 
(i)   Netting of Payments. The election in the last paragraph of Section 2(c) of
this Agreement shall not apply. Accordingly, there shall be no multi-Transaction
netting.
 
(j)   “Affiliate” will have the meaning specified in Section 14 of this
Agreement.
 
Part 5
Other Provisions
 

(1)  
Representations. Section 3(a)(iii) is hereby amended by inserting the words “or
investment policies, or guidelines, procedures, or restrictions,” immediately
following the word “documents.”

 

(2)  
Financial Statements. Section 3(d) is hereby amended by adding in the third line
thereof after the word “respect” and before the period:

 
“or, in the case of financial statements, a fair presentation of the financial
condition of the relevant party.”
 

(3)  
Additional Representations. For purposes of Section 3, the following shall be
added, immediately following paragraph (f) thereto:

 
(g)   It is an “eligible contract participant” within the meaning of Section
1(a)(12) of the Commodity Exchange Act, as amended.
 
(h)   It has entered into this Agreement (including each Transaction evidenced
hereby) in conjunction with its line of business (including financial
intermediation services) or the financing of its business.
 
In addition, the parties each represent that:
 
(i)  Non-Reliance. Each party represents to the other party (which
representation will be deemed to be repeated by each party on each date on which
a Transaction is entered into or amended, extended or otherwise modified) that
it is acting for its own account, and has made its own independent decisions to
enter into this Agreement and any Transaction hereunder and as to whether this
Agreement and any Transaction hereunder is appropriate or proper for it based on
its own judgment and upon advice from such advisors as it has deemed necessary.
It is not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Agreement or any
Transaction hereunder, it being understood that information and explanations
related to the terms and conditions of this Agreement and any Transaction
hereunder shall not be considered investment advice or a recommendation to enter
into this Agreement or any Transaction hereunder. No communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of any Transaction hereunder.
 
(4)  Method of Notice. Section 12(a)(ii) of this Agreement is deleted in its
entirety.
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 9


(5)   Set-off. Without affecting the provisions of this Agreement requiring the
calculation of certain net payment amounts, as a result of an Event of Default
or Additional Termination Event or otherwise, all payments under this Agreement
will be made without setoff or counterclaim.
 
(6)   Escrow. If by reason of the time difference between the cities in which
payments are to be made, it is not possible for simultaneous payments to be made
on any date on which both parties are required to make payments hereunder,
either party may, at its option and in its sole discretion, notify the other
party that payments on that date are to be made in escrow. In this case, deposit
of the payment due earlier on that date shall be made by 2:00 p.m. (local time
at the place for the earlier payment) on that date with an escrow agent selected
by the notifying party (and reasonably acceptable to the notified party),
accompanied by irrevocable payment instructions (i) to release the deposited
payment to the intended recipient upon receipt by the escrow agent of the
required deposit of the corresponding payment from the other party on the same
date accompanied by irrevocable payment instructions to the same effect or (ii)
if the required deposit of the corresponding payment is not made on that same
date, to return the payment deposited to the party that paid it in escrow. The
party that elects to have payments made in escrow shall pay the costs of the
escrow arrangements and shall cause those arrangements to provide that the
intended recipient of the payment due to be deposited first shall be entitled to
interest on that deposited payment for each day in the period of its deposit at
the rate offered by the escrow agent for that day for overnight deposits in the
relevant currency in the office where it holds that deposited payment (at 11:00
a.m. local time on that day) if that payment is not released by 5:00 p.m. local
time on the date it is deposited for any reason, other than the intended
recipient’s failure to make the escrow deposit it is required to make hereunder
in a timely fashion.
 
(7)   Consent to Recording. The parties agree that each may electronically
record all telephonic conversations between marketing and trading personnel in
connection with this Agreement and that any such recordings may be submitted in
evidence in any Proceedings relating to the Agreement.
 
(8)   Waiver of Jury Trial. Each Party hereby irrevocably waives any and all
right to trial by jury with respect to any legal proceeding arising out of or
relating to this Agreement or any Transaction contemplated hereunder.
 
(9)  Additional Acknowledgments and Agreements of the Parties.
 

 
(a)
Consent by Party A to Amendments to Certain Documents. Before any amendment or
supplement is made to the Indenture and/or any other Related Document, which
would adversely affect any of Party A’s rights or obligations under this
Agreement or modify the obligations of, or impair the ability of Party B to
fully perform any of Party B’s obligations under, this Agreement, Party B shall
provide Party A with a copy of the proposed amendment or supplement and shall
obtain the written consent of Party A (which consent shall not be unreasonably
withheld) to such amendment or supplement prior to its adoption. For the
avoidance of doubt any Related Document may be amended, supplemented or
otherwise modified in accordance with the terms thereof without the consent of
Party A to cure any ambiguity, to correct or supplement any provision which may
be inconsistent with any other provision therein or any of the other Related
Documents with respect to matters or questions arising thereunder which shall
not be materially inconsistent with the provisions thereof, provided that such
actions shall not adversely affect in any respects the interests of Party A.

 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 10


(10)   Notices to Series 2005-3 Noteholders. Party B shall provide Party A with
copies of all notices given to the Series 2005-3 Noteholders, and upon request,
shall provide Party A with any other notices which could be requested by the
Series 2005-3 Noteholders.
 
(11)  Further Representations of Party B:
 

 
(a)
Party B is a limited liability company validly existing under the laws of
Delaware.

 

 
(b)
As of the Series 2005-3 Closing Date (as defined in the Series 2005-3
Supplement), all conditions precedent to the issuance of the Series 2005-3 Notes
under the Indenture have been satisfied or waived.

 

 
(c)
Each of the Related Documents to which it is a party has been duly authorized,
executed and delivered by it.

 

 
(d)
Assuming the due authorization, execution and delivery thereof by the other
parties thereto, each of the Indenture and the other Related Documents to which
Party B is a party constitutes the legal, valid and binding obligations of Party
B, enforceable against Party B in accordance with the terms thereof, subject to
applicable bankruptcy, insolvency and similar laws or legal principles affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity regardless of whether enforcement is sought in a proceeding
in equity or at law.

 

 
(e)
The Indenture and the other Related Documents to which Party B is a party are in
full force and effect on the date hereof and there have been no amendments or
waivers or modifications of any of the terms thereof since the original
execution and delivery of the Indenture and the other Related Documents to which
Party B is a party, except such as may have been delivered to Party B.

 

 
(f)
To the best of its knowledge, no event of default (or event which would, with
the passage of time or the giving of notice, constitute an event of default) has
occurred and is continuing under any of the Related Documents to which Party B
is a party.

 
(12)   Transfer. Each party hereby acknowledges and agrees that Party B has
agreed to assign, as security, all of its rights hereunder to The Bank of New
York, as Trustee under the Series 2005-3 Supplement.
 
(13)   Non-Petition. Party A hereby agrees that it will not, prior to the date
which is one year and one day after all Notes (as such term is defined in the
Indenture) issued by Party B pursuant to the Indenture have been paid in full,
acquiesce, petition or otherwise invoke or cause Party B, AESOP Leasing L.P.,
AESOP Leasing Corp. II, AESOP Exchange Corporation, AESOP Leasing Corp., PV
Holding Corp. or Quartx Fleet Management Inc. to invoke the process of any court
or governmental authority for the purpose of commencing or sustaining a case
against Party B, AESOP Leasing L.P., AESOP Leasing Corp. II, AESOP Exchange
Corporation, AESOP Leasing Corp., PV Holding Corp. or Quartx Fleet Management
Inc. under any federal or state bankruptcy, insolvency or similar law or for the
purpose of appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for Party B, AESOP Leasing L.P., AESOP
Leasing Corp. II, AESOP Exchange Corporation, AESOP Leasing Corp., PV Holding
Corp. or Quartx Fleet Management Inc. or any substantial part of the property of
Party B, AESOP Leasing L.P., AESOP Leasing Corp. II, AESOP Exchange Corporation,
AESOP Leasing Corp., PV Holding Corp. or Quartx Fleet Management Inc. or for the
purpose of ordering the winding up or
 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 11

 
liquidation of the affairs of Party B, AESOP Leasing L.P., AESOP Leasing Corp.
II, AESOP Exchange Corporation, AESOP Leasing Corp., PV Holding Corp. or Quartx
Fleet Management Inc. Nothing herein shall prevent Party A from participating in
any such proceeding once commenced. This provision shall survive the termination
of this Agreement.
 
(14)   Limited Recourse. The obligations of Party B under this Agreement are
limited recourse obligations of Party B, payable solely from the Collateral (as
such term is defined in the Indenture), subject to and in accordance with the
terms of the Indenture, and, following realization of the Collateral, any claims
of Party A against Party B shall be extinguished. It is understood that the
foregoing provisions shall not (i) prevent recourse to the Collateral or the
sums due or to become due under any security, instrument or agreement which is
part of the Collateral (subject to the priority of payments set forth in the
Indenture) or (ii) constitute a waiver, release or discharge of any obligation
of Party B arising under this Agreement until the Collateral have been realized
and the proceeds applied in accordance with the Indenture, whereupon any
outstanding obligation of Party B under this Agreement shall be extinguished.
Notwithstanding the foregoing (or anything to the contrary in this Agreement),
Party B shall be liable for its own negligence, willful misconduct, bad faith
and/or fraud.
 
(15)   Master Agreement. The parties hereto intend that this Agreement shall be
a “master agreement” for purposes of 11 U.S.C. § 101(53B) and 12 U.S.C. §
1821(e)(8)(D).
 
(16)   Granting Clauses. Party A consents to the pledge to the Trustee by Party
B of Party B’s rights hereunder pursuant to the “granting clauses” set forth in
the Indenture.
 
(17)   Notices. Each of Party A and Party B acknowledges and agrees that a copy
of each written default and/or termination notice sent to the other party hereto
with respect to this Agreement shall be sent to the Administrative Agent at its
address as set forth herein.
 
(18)   Delivery. Party A agrees to deliver to Party B and the Administrative
Agent (which may include by facsimile and/or electronic mail) an executed copy
of this Agreement (including the Schedule hereto) and each Transaction
confirmation that forms a part of this Agreement as soon as practicable
following execution of same by all applicable parties (but in no event more than
three Business Days following such execution). Each of Party A and Party B
acknowledges and agrees that failure by Party A to comply with the foregoing
shall not constitute a default (howsoever defined) under this Agreement.
 
(19)   Cross Default. Section 5(a)(vi) of this Agreement is hereby amended by
adding the following after the semicolon at the end thereof:
 
“provided, however, that notwithstanding the foregoing (but subject to any
provision to the contrary contained in any such agreement or instrument), an
Event of Default shall not occur under either (1) or (2) above if the default,
event of default or other similar condition or event referred to in (1) or the
failure to pay referred to in (2) is caused not (even in part) by the
unavailability of funds but is caused solely due to a technical or
administrative error which has been remedied within three Business Days after
notice of such failure is given to the party.”
 
(20)  Additional Representations.
 

 
(a)
Each party represents to the other party (which representation will be deemed to
be repeated by each party on each date on which a Transaction is entered into or
amended, extended or otherwise modified) that it is capable of evaluating and
understanding (on its

 

--------------------------------------------------------------------------------


 



 
EXHIBIT J
Page 12

 

 
 
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of that Transaction. It is also capable
of assuming, and assumes, the financial and other risks of that Transaction.

 

 
(b)
For purposes of Section 3, the following shall be added immediately following
the final paragraph thereof:

 

 
(j)
It is entering into this Agreement, any Credit Support Document to which it is a
party, each Transaction and any other documentation relating to this Agreement
or any Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise).

 
(21)   No Gross Up. Neither party will be required to pay additional amounts in
respect of any Indemnifiable Tax or be under any obligations to pay to the other
party any amount in respect of any liability of such other party for or on
account of any Tax and Section 2(d)(i)(4) of this Agreement shall be construed
accordingly.
 
(22)   USA PATRIOT Act Notice. Party A hereby notifies Party B that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Party B, which information includes the name
and address of Party B and other information that will allow Party A to identify
Party B in accordance with the Act.
 
(23) Limited Transactions. Party A and Party B each agrees and acknowledges that
the only Transaction that is or will be governed by this Agreement is the
Transaction evidenced by the one Confirmation dated on or about the date hereof
(it being understood that, in the event such Confirmation shall be amended (in
any respect), such amendment shall not constitute (for purposes of this
paragraph) a separate Transaction or a separate Confirmation).
 
[remainder of page intentionally left blank]Accepted and Agreed:
 
 

--------------------------------------------------------------------------------





 
EXHIBIT J
Page 13





 
[_______________________]
 
By: ______________________________
Name:
Title:
Date:
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By: ________________________________
Name:
Title:
Date:
 
   

 
 

--------------------------------------------------------------------------------


 




 
EXHIBIT J
Page 14

 
Floating Rate Rental Car Asset Backed Notes
Series 2005-3
 
FORM OF CONFIRMATION FOR U.S. DOLLAR INTEREST RATE CAP TRANSACTION
UNDER 1992 MASTER AGREEMENT
 
TO: CENDANT RENTAL CAR FUNDING (AESOP) LLC (“Party B”)
c/o Cendant Car Rental Group Inc., as Administrator
1 Campus Drive
Parsippany, NJ 07054
Attn: Robert Canone, Treasury Operations
 
tel.: (973) 496-2795
fax: (973) 496-5852
 


FROM:
[________________________] (“Party A”)

[________________________]
[________________________]
Attention:
    [________________________] 
Facsimile No.:   [________________________]
Telephone No.: [________________________]
 


DATE:  [______________]


Our Reference Numbers: [_____________]


The purpose of this letter agreement is to confirm the terms and conditions of
the Cap Transaction entered into between us on the Trade Date specified below
(the “Cap Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below.
 
1.  The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc., the
“Definitions”) are incorporated into this Confirmation. Certain of the defined
terms used herein shall have the meanings set forth in the Second Amended and
Restated Base Indenture (as the same may be amended from time to time, the “Base
Indenture”), dated as of June 3, 2004, between Party B and The Bank of New York,
as Trustee (in such capacity, the “Trustee”), or the Series 2005-3 Supplement
(as the same may be amended from time to time, the “Series 2005-3 Supplement”
and, together with the Base Indenture, the “Indenture”) to the Base Indenture,
dated as of April 29, 2005, among Party B, as Issuer, Cendant Car Rental Group,
Inc., as Administrator, Deutsche Bank AG, New York Branch, as Administrative
Agent, the CP Conduit Purchasers, the Funding Agents and the APA Banks named
therein, the Trustee and The Bank of New York, as Series 2005-3 Agent. In the
event of any inconsistency between the terms of this Confirmation and the terms
of the Definitions, the Base Indenture or the Series 2005-3 Supplement as
applicable, the terms of this Confirmation shall govern. Each party represents
and warrants to the other that (a) it is duly authorized to enter into this Cap
Transaction and to perform its obligations hereunder, (b) the Cap Transaction
and the performance of its obligations hereunder do not violate any material
obligation of such party, and (c) the person executing this Confirmation is duly
authorized to execute and deliver it.
 

--------------------------------------------------------------------------------


 
 

 
EXHIBIT J
Page 15

 
This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement between us and you dated [__________], relating to the Series 2005-3
Notes (the “Agreement”). This Confirmation shall supplement, form part of, and
be subject to that Agreement, and all provisions contained or incorporated by
reference in the Agreement shall govern this Confirmation except as expressly
modified below.
 
In the event of any inconsistency between the provisions of the Agreement and
this Confirmation, the terms of the Confirmation will prevail for the purposes
of this Cap Transaction.
 
2.  The terms of the particular Cap Transaction to which this Confirmation
relates are as follows:
 
Trade Date:
 
[_________]
 
Effective Date:
 
[_________]
 
Termination Date:
 
[_________], subject to the Modified Following Business Day Convention.
 
Calculation Periods:
 
For each Distribution Date, the period from and including the immediately
preceding Distribution Date to, but excluding, such Distribution Date without
regard to any Business Day adjustment in respect of Distribution Dates, during
the Term of this Cap Transaction, except that (a) the initial Calculation Period
will commence on, and include, the Effective Date, and (b) the final Calculation
Period will end on, but exclude, the Termination Date.
 
 
Floating Rate Calculation Periods correspond to the “Series 2005-3 Interest
Periods” under the Series 2005-3 Supplement.
 
Notional Amount:
 
$[_________]
 
Fixed Amounts:
 
 
Fixed Rate Payer:
 
Party B
 
Fixed Rate Payer Distribution Date:
 
[_________]
 
Fixed Rate Payer Payment Amount:
 
$[_________]
 
Floating Amounts:
 
 
Floating Rate Payer:
 
Party A
 
Floating Rate Payer Distribution Dates:
 
The 20th day of each calendar month, commencing [____], subject to the Modified
Following Business Day Convention, corresponding to “Distribution Dates” under
the Indenture.
 

 

 

--------------------------------------------------------------------------------


 

 
EXHIBIT J
Page 16



Floating Rate:
 
USD-LIBOR-BBA (set two London Banking Days prior to the first day of each
Calculation Period).
 
Designated Maturity:
 
One month.
 
Initial Floating Rate
 
$[_________]
Cap Rate
 
8.0%
Floating Rate Day Count Fraction:
 
Actual/360
 
Floating Rate Payer Payment
 
Amounts:
 
For each Floating Rate Payer Payment Date in respect of a Floating Rate
Calculation Period, the product of (a) the excess of the Floating Rate over the
8.0% Cap Rate, (b) the Floating Rate Day Count Fraction, and (c) the Notional
Amount.
 
Reset Dates:
 
On each Floating Rate Payer Payment Date beginning with the December 20, 2005
Floating Rate Payer Distribution Date, the Floating Rate (as determined two
London Banking Days prior to each such Floating Rate Payer Distribution Date)
will reset for the Floating Rate Calculation Period commencing on each such
Floating Rate Payer Distribution Date.
 
Compounding:
 
Inapplicable
 
Business Days:
 
Any day other than a Saturday, Sunday or other day on which banks are authorized
or required by law to be closed in New York City, New York, or Chicago,
Illinois.
 
Business Day Convention:
 
Modified Following (in respect of Distribution Dates and Floating Rate
Calculation Period End Dates only).
 
Calculation Agent:
 
Party A.
 


 
3.  Market Quotation.
 
Notwithstanding the definition of “Market Quotation” in the Agreement, for
purposes of determining Market Quotations in respect of this Transaction, Market
Quotation shall mean a quotation from a Dealer (as defined herein) acceptable to
Party A, in the exercise of its reasonable judgment (it being understood that,
as applicable, Party A will first use reasonable efforts to seek quotations from
Dealers other than Party A), of the amount, if any, that such Dealer would
demand to receive or would offer to pay in consideration of such Dealer entering
into an agreement with the Requesting Party (as defined herein), with such
documentation as the Dealer and the Requesting Party may in good faith agree,
which would have the effect of preserving for the Requesting Party the economic
equivalent of the parties’ rights and obligations under the Agreement; provided
that, any such quotation shall not constitute a Market Quotation hereunder
unless the Dealer shall have submitted, in connection with such quotation, a
Dealer Certification (as defined herein).
 

--------------------------------------------------------------------------------


 

 
EXHIBIT J
Page 17

 
If at least one Market Quotation from a Dealer other than Party A is provided,
the Requesting Party shall then have the option to either: (i) accept the
arithmetic mean of the Market Quotations (“Option One”); or (ii) require the
party to the Agreement that is not the Requesting Party (the “Non-Requesting
Party”) to assign, at the cost of the Non-Requesting Party, its rights and
obligations under the Agreement to one of the Dealers providing Market
Quotations (“Option Two”); provided that (a) such assignment must be pursuant to
documentation that is reasonably acceptable to the Requesting Party, and (b) the
Requesting Party must receive such opinions and assurances as it reasonably
requests in connection with such assignment. Notwithstanding the foregoing, in
the event that the Requesting Party is Party B, then the Requesting Party shall
not have the option set forth in the preceding sentence, but rather, shall be
required to accept Option One; provided, however, that if Option One is
unavailable, then the Requesting Party shall be required to accept Option Two.
 
In the event that no other Market Quotations are obtained, Party A may be the
sole source of Market Quotations, so long as its calculations are made in a
commercially reasonable manner on the basis of a hypothetical transaction of
like terms.
 
For purposes of this Section:
 
“Dealer” means a leading dealer in the relevant markets (and will include Party
A).
 
“Dealer Certification” means a certificate, executed by a Dealer, representing
that: (i) the Dealer is qualified and authorized to enter into an assignment of
the Agreement; (ii) the Dealer has reviewed the terms of the Agreement in full
and has provided a bid on the basis of such terms; and (iii) upon the request of
the Requesting Party, the Dealer will accept an assignment of the Non-Requesting
Party’s rights and obligations under the Agreement in exchange for or by payment
of the amount of its bid.
 
“Requesting Party” means: (i) Party B in the case of an Event of Default where
Party A is the Defaulting Party or a Termination Event where Party A is the
Affected Party; and (ii) Party A in the case of an Event of Default where Party
B is the Defaulting Party or a Termination Event where Party B is the Affected
Party.
 
4.  Account Details.
 
Payments to Party A:


Name: [___________]
ABA#: [___________]
G/L: [___________]
Attn.: [___________]


Payments to Party B:


Name: The Bank of New York
City: New York, New York
ABA#: 021 000 018
GLA# 111-565
TAS#  156364
Ref:  Cendant Rental Car Funding (AESOP) LLC
Attn:  Marian Onischak—312-827-8569
 
 

--------------------------------------------------------------------------------


 

 
EXHIBIT J
Page 18

Further Credit to Cendant Rental Car Funding (AESOP) LLC Series 2005-3
Collection Account
 
Party A agrees to make all payments hereunder (as applicable) by wire transfer
to the above-referenced account.


 

--------------------------------------------------------------------------------


 

 
EXHIBIT J
Page 19

 
Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by responding within three (3) Business Days by either
returning this Confirmation in person or via telecopier to [___________].
Failure to respond within such period shall not affect the validity or
enforceability of this Cap Transaction, and shall be deemed to be an affirmation
of the terms and conditions contained herein, absent manifest error.
 


Yours sincerely,


[____________]




By:________________________
   
Name: 
Title: 


Confirmed as of the date above:


CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By:________________________
   
Name: 
Title: 

 

--------------------------------------------------------------------------------





 


 
Yours sincerely
 
 
[_________]
 
By:________________________  
Name: 
Title:
 

--------------------------------------------------------------------------------



 
Accepted and confirmed as of the date first written:
 
 
CENDANT RENTAL CAR FUNDING (AESOP) LLC
 
By:________________________  
Name: 
Title: 
 

--------------------------------------------------------------------------------



ENDORSEMENT




Pay to the Order of ________________________________________, without recourse




CENDANT RENTAL CAR FUNDING (AESOP)         
LLC
 
By: ________________________

Name: 
Title: 




 






 
